Exhibit 10.2

 

 

$100,000,000

 

TERM LOAN CREDIT AGREEMENT

 

dated as of September 1, 2005,

 

among

 

D 56, INC.,
DEPARTMENT 56 RETAIL, INC.,
TIME TO CELEBRATE, INC.
and
LENOX, INCORPORATED,
as Borrowers,

 

DEPARTMENT 56, INC.,
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO

 

UBS SECURITIES LLC,
as Sole Arranger and Syndication Agent,

 

UBS AG, STAMFORD BRANCH,
as Administrative Agent and Collateral Agent,

 

and

 

WELLS FARGO FOOTHILL, LLC,

as Documentation Agent,

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I. DEFINITIONS

 

SECTION 1.01 Defined Terms

 

SECTION 1.02 Classification of Term Loans and Term Borrowings

 

SECTION 1.03 Terms Generally

 

SECTION 1.04 Accounting Terms; GAAP

 

 

 

ARTICLE II. THE CREDITS

 

SECTION 2.01 Commitments

 

SECTION 2.02 Term Loans. [a05-15805_1ex10d2.htm#Section2_02_061402]

 

SECTION 2.03 Borrowing Procedure [a05-15805_1ex10d2.htm#Section2_03_061403]

 

SECTION 2.04 Evidence of Debt; Repayment of Term Loans.
[a05-15805_1ex10d2.htm#Section2_04_061404]

 

SECTION 2.05 Fees. [a05-15805_1ex10d2.htm#Section2_05_061405]

 

SECTION 2.06 Interest on Term Loans. [a05-15805_1ex10d2.htm#Section2_06_061406]

 

SECTION 2.07 Termination of Commitments
[a05-15805_1ex10d2.htm#Section2_07_061407]

 

SECTION 2.08 Interest Elections. [a05-15805_1ex10d2.htm#Section2_08_061409]

 

SECTION 2.09 Amortization of Term Borrowings
[a05-15805_1ex10d2.htm#Section2_09_061410]

 

SECTION 2.10 Optional and Mandatory Prepayments of Term Loans.
[a05-15805_1ex10d2.htm#Section2_10_061412]

 

SECTION 2.11 Alternate Rate of Interest
[a05-15805_1ex10d2.htm#Section2_11_061415]

 

SECTION 2.12 Increased Costs [a05-15805_1ex10d2.htm#Section2_12_061420]

 

SECTION 2.13 Breakage Payments [a05-15805_1ex10d2.htm#Section2_13_061421]

 

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
[a05-15805_1ex10d2.htm#Section2_14_061431]

 

SECTION 2.15 Taxes [a05-15805_1ex10d2.htm#Section2_15_061438]

 

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.
[a05-15805_1ex10d2.htm#Section2_16_061439]

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES
[a05-15805_1ex10d2.htm#Articleiii__061523]

 

SECTION 3.01 Organization; Powers [a05-15805_1ex10d2.htm#Section3_01_061441]

 

SECTION 3.02 Authorization; Enforceability
[a05-15805_1ex10d2.htm#Section3_02_061442]

 

SECTION 3.03 Governmental Approvals; No Conflicts
[a05-15805_1ex10d2.htm#Section3_03_061444]

 

SECTION 3.04 Financial Statements [a05-15805_1ex10d2.htm#Section3_04_061445]

 

SECTION 3.05 Properties [a05-15805_1ex10d2.htm#Section3_05_061446]

 

SECTION 3.06 Equity Interests and Subsidiaries
[a05-15805_1ex10d2.htm#Section3_06_061449]

 

SECTION 3.07 Litigation; Compliance with Laws
[a05-15805_1ex10d2.htm#Section3_07_061451]

 

SECTION 3.08 Agreements [a05-15805_1ex10d2.htm#Section3_08_061452]

 

SECTION 3.09 Federal Reserve Regulations
[a05-15805_1ex10d2.htm#Section3_09_061454]

 

SECTION 3.10 Investment Company Act; Public Utility Holding Company Act
[a05-15805_1ex10d2.htm#Section3_10_061455]

 

SECTION 3.11 Use of Proceeds [a05-15805_1ex10d2.htm#Section3_11_061457]

 

SECTION 3.12 Taxes [a05-15805_1ex10d2.htm#Section3_12_061458]

 

SECTION 3.13 No Material Misstatements
[a05-15805_1ex10d2.htm#Section3_13_061459]

 

SECTION 3.14 Labor Matters [a05-15805_1ex10d2.htm#Section3_14_061501]

 

SECTION 3.15 Solvency [a05-15805_1ex10d2.htm#Section3_15_061502]

 

SECTION 3.16 Employee Benefit Plans [a05-15805_1ex10d2.htm#Section3_16_061503]

 

SECTION 3.17 Environmental Matters [a05-15805_1ex10d2.htm#Section3_17_061505]

 

SECTION 3.18 Insurance [a05-15805_1ex10d2.htm#Section3_18_061506]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3.19 Security Documents [a05-15805_1ex10d2.htm#Section3_19_061507]

 

SECTION 3.20 Acquisition Documents; Representations and Warranties in Agreement
[a05-15805_1ex10d2.htm#Section3_20_061509]

 

SECTION 3.21 Anti-Terrorism Law [a05-15805_1ex10d2.htm#Section3_21_061510]

 

 

 

ARTICLE IV. CONDITIONS TO CREDIT EXTENSIONS
[a05-15805_1ex10d2.htm#Articleiv__061525]

 

SECTION 4.01 Conditions to Initial Credit Extension
[a05-15805_1ex10d2.htm#Section4_01_061512]

 

SECTION 4.02 Conditions to All Credit Extensions
[a05-15805_1ex10d2.htm#Section4_02_061517]

 

 

 

ARTICLE V. AFFIRMATIVE COVENANTS [a05-15805_1ex10d2.htm#Articlev__061526]

 

SECTION 5.01 Financial Statements, Reports, etc.
[a05-15805_1ex10d2.htm#Section5_01_061518] 

 

SECTION 5.02 Litigation and Other Notices
[a05-15805_1ex10d2.htm#Section5_02_131747]

 

SECTION 5.03 Existence; Businesses and Properties
[a05-15805_1ex10d2.htm#Section5_03_131749]

 

SECTION 5.04 Insurance [a05-15805_1ex10d2.htm#Section5_04_131751]

 

SECTION 5.05 Obligations and Taxes [a05-15805_1ex10d2.htm#Section5_05_131754]

 

SECTION 5.06 Employee Benefits [a05-15805_1ex10d2.htm#Section5_06_131757]

 

SECTION 5.07 Maintaining Records; Access to Properties and Inspections
[a05-15805_1ex10d2.htm#Section5_07_131800]

 

SECTION 5.08 Use of Proceeds [a05-15805_1ex10d2.htm#Section5_08_131802]

 

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports
[a05-15805_1ex10d2.htm#Section5_09_131803]

 

SECTION 5.10 Interest Rate Protection [a05-15805_1ex10d2.htm#Section5_10_131805]

 

SECTION 5.11 Additional Collateral; Additional Guarantors
[a05-15805_1ex10d2.htm#Section5_11_131807]

 

SECTION 5.12 Security Interests; Further Assurances
[a05-15805_1ex10d2.htm#Section5_12_131810]

 

SECTION 5.13 Information Regarding Collateral
[a05-15805_1ex10d2.htm#Section5_13_131812]

 

 

 

ARTICLE VI. NEGATIVE COVENANTS [a05-15805_1ex10d2.htm#Articlevi__131814]

 

SECTION 6.01 Indebtedness [a05-15805_1ex10d2.htm#Section6_01_131817]

 

SECTION 6.02 Liens [a05-15805_1ex10d2.htm#Section6_02_131820]

 

SECTION 6.03 Sale and Leaseback Transactions
[a05-15805_1ex10d2.htm#Section6_03_131824]

 

SECTION 6.04 Investment, Loan and Advances
[a05-15805_1ex10d2.htm#Section6_04_131826]

 

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions
[a05-15805_1ex10d2.htm#Section6_05_131830]

 

SECTION 6.06 Dividends [a05-15805_1ex10d2.htm#Section6_06_131833]

 

SECTION 6.07 Transactions with Affiliates
[a05-15805_1ex10d2.htm#Section6_07_131835]

 

SECTION 6.08 Financial Covenants [a05-15805_1ex10d2.htm#Section6_08_131837]

 

SECTION 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, etc. [a05-15805_1ex10d2.htm#Section6_09_131845]

 

SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries
[a05-15805_1ex10d2.htm#Section6_10_131847]

 

SECTION 6.11 Limitation on Issuance of Capital Stock
[a05-15805_1ex10d2.htm#Section6_11_131850]

 

SECTION 6.12 Limitation on Creation of Subsidiaries
[a05-15805_1ex10d2.htm#Section6_12_131852]

 

SECTION 6.13 Business [a05-15805_1ex10d2.htm#Section6_13_131853]

 

SECTION 6.14 Limitation on Accounting Changes
[a05-15805_1ex10d2.htm#Section6_14_131855]

 

SECTION 6.15 Fiscal Year [a05-15805_1ex10d2.htm#Section6_15_131857]

 

SECTION 6.16 No Negative Pledges [a05-15805_1ex10d2.htm#Section6_16_131859]

 

SECTION 6.17 Lease Obligations [a05-15805_1ex10d2.htm#Section6_17_131903]

 

SECTION 6.18 Anti-Terrorism Law; Anti-Money Laundering
[a05-15805_1ex10d2.htm#Section6_18_131905]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.19 Embargoed Person [a05-15805_1ex10d2.htm#Section6_19_131906]

 

 

 

ARTICLE VII. GUARANTEE [a05-15805_1ex10d2.htm#Articlevii__131910]

 

SECTION 7.01 The Guarantee [a05-15805_1ex10d2.htm#Section7_01_131912]

 

SECTION 7.02 Obligations Unconditional
[a05-15805_1ex10d2.htm#Section7_02_131914]

 

SECTION 7.03 Reinstatement [a05-15805_1ex10d2.htm#Section7_03_131918]

 

SECTION 7.04 Subrogation; Subordination
[a05-15805_1ex10d2.htm#Section7_04_131920]

 

SECTION 7.05 Remedies [a05-15805_1ex10d2.htm#Section7_05_131923]

 

SECTION 7.06 Instrument for the Payment of Money
[a05-15805_1ex10d2.htm#Section7_06_131924]

 

SECTION 7.07 Continuing Guarantee [a05-15805_1ex10d2.htm#Section7_07_131926]

 

SECTION 7.08 General Limitation on Guarantee Obligations
[a05-15805_1ex10d2.htm#Section7_08_131928]

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT [a05-15805_1ex10d2.htm#Articleviii__131929]

 

SECTION 8.01 Events of Default [a05-15805_1ex10d2.htm#Section8_01_131933]

 

SECTION 8.02 Application of Proceeds [a05-15805_1ex10d2.htm#Section8_02_131939]

 

 

 

ARTICLE IX. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
[a05-15805_1ex10d2.htm#Articleix__131942]

 

SECTION 9.01 Appointment and Authority
[a05-15805_1ex10d2.htm#Section9_01_131944]

 

SECTION 9.02 Rights as a Lender [a05-15805_1ex10d2.htm#Section9_02_131945]

 

SECTION 9.03 Exculpatory Provisions [a05-15805_1ex10d2.htm#Section9_03_131948]

 

SECTION 9.04 Reliance by Agent [a05-15805_1ex10d2.htm#Section9_04_131952]

 

SECTION 9.05 Delegation of Duties [a05-15805_1ex10d2.htm#Section9_05_131954]

 

SECTION 9.06 Resignation of Agent [a05-15805_1ex10d2.htm#Section9_06_131955]

 

SECTION 9.07 Non-Reliance on Agent and Other Lenders
[a05-15805_1ex10d2.htm#Section9_07_131958]

 

SECTION 9.08 No Other Duties, etc. [a05-15805_1ex10d2.htm#Section9_08_131959]

 

SECTION 9.09 Indemnification [a05-15805_1ex10d2.htm#Section9_09_132001]

 

 

 

ARTICLE X. MISCELLANEOUS [a05-15805_1ex10d2.htm#Articlex__131602]

 

SECTION 10.01 Notices [a05-15805_1ex10d2.htm#Section10_01_131607]

 

SECTION 10.02 Waivers; Amendment [a05-15805_1ex10d2.htm#Section10_02_131612]

 

SECTION 10.03 Expenses; Indemnity; Damage Waiver
[a05-15805_1ex10d2.htm#Section10_03_131616]

 

SECTION 10.04 Successors and Assigns [a05-15805_1ex10d2.htm#Section10_04_131621]

 

SECTION 10.05 Survival of Agreement [a05-15805_1ex10d2.htm#Section10_05_131626]

 

SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution
[a05-15805_1ex10d2.htm#Section10_06_131628]

 

SECTION 10.07 Severability [a05-15805_1ex10d2.htm#Section10_07_131633]

 

SECTION 10.08 Right of Setoff [a05-15805_1ex10d2.htm#Section10_08_131636]

 

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process
[a05-15805_1ex10d2.htm#Section10_09_131639]

 

SECTION 10.10 Waiver of Jury Trial [a05-15805_1ex10d2.htm#Section10_10_131642]

 

SECTION 10.11 Headings [a05-15805_1ex10d2.htm#Section10_11_131643]

 

SECTION 10.12 Confidentiality [a05-15805_1ex10d2.htm#Section10_12_131645]

 

SECTION 10.13 USA PATRIOT Act Notice [a05-15805_1ex10d2.htm#Section10_13_131649]

 

SECTION 10.14 Interest Rate Limitation
[a05-15805_1ex10d2.htm#Section10_14_131652]

 

SECTION 10.15 Lender Addendum [a05-15805_1ex10d2.htm#Section10_15_131655]

 

 

iii

--------------------------------------------------------------------------------


 

ANNEXES

 

 

 

 

 

Annex I [a05-15805_1ex10d2.htm#AnnexI_131717]

Amortization Table [a05-15805_1ex10d2.htm#AnnexI_131717]

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

Mortgaged Real Property

 

Schedule 1.01(b)

Refinancing Indebtedness To Be Repaid

 

Schedule 1.01(c)

Subsidiary Guarantors

 

Schedule 3.03

Governmental Approvals; Compliance with Laws

 

Schedule 3.05(b)

Real Property

 

Schedule 3.05(c)

Intellectual Property Licenses

 

Schedule 3.06(a)

Subsidiaries

 

Schedule 3.06(c)

Corporate Organizational Chart

 

Schedule 3.08(c)

Material Agreements

 

Schedule 3.17

Environmental Matters

 

Schedule 3.18

Insurance

 

Schedule 3.19(b)

Trademarks

 

Schedule 3.19(c)

Patents

 

Schedule 3.19(d)

Copyrights

 

Schedule 3.20

List of Acquisition Documents

 

Schedule 4.01(g)

Local Counsel

 

Schedule 4.01(n)

Landlord Access Agreements

 

Schedule 4.01(o)(iii)

Title Insurance Amounts

 

Schedule 6.01(b)

Existing Indebtedness

 

Schedule 6.02(c)

Existing Liens

 

Schedule 6.04(b)

Existing Investments

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

Form of Administrative Questionnaire

 

Exhibit A-2

Form of Compliance Certificate

 

Exhibit A-3

Form of Lender Addendum

 

Exhibit B

Form of Assignment and Acceptance

 

Exhibit C

Form of Borrowing Request

 

Exhibit D

Form of Interest Election Request

 

Exhibit E

Form of Joinder Agreement

 

Exhibit F

Form of Landlord Lien Waiver and Access Agreement

 

Exhibit G

Form of Mortgage

 

Exhibit H

Form of Term Note

 

Exhibit I-1

Form of Perfection Certificate

 

Exhibit I-2

Form of Perfection Certificate Supplement

 

Exhibit J

Form of Security Agreement

 

Exhibit K-1

Form of Opinion of Company Counsel

 

Exhibit K-2

Form of Opinion of Local Counsel

 

Exhibit L

Form of Intercompany Note

 

Exhibit M

Form of Solvency Certificate

 

 

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of September 1,
2005, among D 56, INC., a Minnesota corporation (“D 56”), DEPARTMENT 56 RETAIL,
INC., a Minnesota corporation (“D 56 Retail”), TIME TO CELEBRATE, INC., a
Minnesota corporation (“TTC”), LENOX, INCORPORATED, a New Jersey corporation
(“Lenox” and, together with D 56, D 56 Retail and TTC, “Borrowers” and each
individually, a “Borrower”), DEPARTMENT 56, INC., a Delaware corporation
(“Holdings”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given to it in Article I),
the Lenders, UBS SECURITIES LLC, as sole arranger and syndication agent (in such
respective capacities, “Arranger” and “Syndication Agent”), WELLS FARGO
FOOTHILL, LLC, as documentation agent (in such capacity, “Documentation Agent”),
UBS AG, STAMFORD BRANCH, as collateral agent and as administrative agent for the
Lenders and the Secured Parties (in such respective capacities, “Collateral
Agent” and “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, Holdings has entered into a stock purchase agreement, dated as of
July 21, 2005 (as amended, supplemented or otherwise modified from time to time
in accordance with the provisions hereof and thereof, the “Acquisition
Agreement”), with Brown-Forman Corporation (“Seller”), a Delaware corporation,
to acquire (the “Acquisition”) all of the issued and outstanding common shares
of Lenox (the “Acquired Business”).

 

WHEREAS, Borrowers have requested the Lenders to extend credit in the form of
Term Loans on the Closing Date, in an aggregate principal amount not in excess
of $100,000,000 to be drawn on the Closing Date.

 

WHEREAS, the proceeds of the Term Loans are to be used in accordance with
Section 3.11.

 

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrowers on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 


ARTICLE I.


 


DEFINITIONS


 


SECTION 1.01  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Term Loan or Term Borrowing, is used when
such Term Loan, or the Term Loans comprising such Term Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

 

“ABR Term Borrowing” shall mean a Term Borrowing comprised of ABR Term Loans.

 

--------------------------------------------------------------------------------


 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Accounting Changes” shall have meaning assigned to such term in Section 1.04.

 

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which such Person now or
hereafter has rights.

 

“Acquired Business” shall have the meaning assigned to such term in the first
recital hereto.

 

“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.

 

“Acquisition Agreement” shall have the meaning assigned to such term in the
first recital hereto.

 

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments paid to or for the benefit of the
seller by Holdings, Borrowers or any of their Subsidiaries in exchange for, or
as part of, or in connection with, any Permitted Acquisition, whether paid in
cash or by exchange of Equity Interests or of assets or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business; provided, that, if the amount of any consideration that is a portion
of Acquisition Consideration is contingent and is not otherwise stated or
determinable, Holdings, Borrowers or any of their Subsidiaries may use the
maximum reasonable anticipated amount of such consideration as of the date of
determination of the Acquisition Consideration for purposes of determining
compliance with clause (x) of the definition of Permitted Acquisition.

 

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and all other agreements, instruments and documents entered into in
connection with the Acquisition.

 

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Term Borrowing
for any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Term Borrowing in effect for
such Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for
such Eurodollar Term Borrowing for such Interest Period.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns more than 10% of
any class of Equity Interests of the Person specified or that is an executive
officer or director of the Person specified.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist.  Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

 

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.

 

“Applicable Margin” shall mean, for any day, with respect to any ABR Term Loan,
2.50%, and with respect to any Eurodollar Term Loan, 3.50%.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of any Property (including stock
of any Subsidiary of Holdings by the holder thereof) by Holdings, Borrowers or
any of their Subsidiaries to any Person other than Borrowers or any Subsidiary
Guarantor (excluding (i) Inventory sold in the ordinary course of business,
(ii) any sale or discount, in each case without recourse, of accounts receivable
arising

 

3

--------------------------------------------------------------------------------


 

in the ordinary course of business, but only in connection with the compromise
or collection thereof, (iii) disposals of obsolete, uneconomical, negligible,
worn out or surplus Property in the ordinary course of business or (iv) sales of
Cash Equivalents and marketable securities) and (b) any issuance or sale by any
Subsidiary of Holdings (other than Borrowers) of its Equity Interests to any
Person (other than to Borrowers or any Subsidiary Guarantor).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B, or such other form as shall be approved by the Administrative
Agent.

 

“Attributable Indebtedness” shall mean, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrowers’ then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.

 

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is announced as being effective.  The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” and “Borrowers” each shall have the meaning assigned to such terms in
the preamble hereto.

 

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Term Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, with respect to any Person, for any period,
the aggregate amount of all expenditures by such Person and its Subsidiaries
during that period for fixed or capital assets that, in accordance with GAAP,
are or should be classified as capital expenditures in the consolidated balance
sheet of such Person and its Consolidated Subsidiaries.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) Property, or a combination thereof, which
obligations are required to be classified and accounted

 

4

--------------------------------------------------------------------------------


 

for as capital leases on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash Equivalents” shall mean, as to any Person:  (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person;
(b) securities issued, or directly, unconditionally and fully guaranteed or
insured, by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Services, Inc.; (c) time
deposits and certificates of deposit or bankers’ acceptance of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia having, capital and surplus aggregating in excess of
$500.0 million and a rating of “A” (or such other similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than
one year from the date of acquisition by such Person; (d) repurchase obligations
with a term of not more than 30 days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (c) above, which repurchase obligations are
secured by a valid perfected security interest in the underlying securities;
(e) commercial paper issued by any Person incorporated in the United States
rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating Service
or at least P-1 or the equivalent thereof by Moody’s Investors Service, Inc.,
and in each case maturing not more than one year after the date of acquisition
by such Person; (f) investments in money market funds substantially all of whose
assets are comprised of securities of the types described in clauses (a) through
(e) above; (g) variable rate preferred securities issued by issuers rated AA- or
better by Standard & Poor’s Rating Service or Aa3 or better by Moody’s Investors
Service, Inc. and otherwise reasonably acceptable to the Administrative Agent;
and (h) demand deposit accounts maintained in the ordinary course of business.

 

“Casualty Event” shall mean, with respect to any Property (including Real
Property) of any Person, any loss of title with respect to such Property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such Property for which such
Person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation.  “Casualty Event” shall include but
not be limited to any taking of all or any part of any Real Property of any
Person or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any Person or
any part thereof by any Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

A “Change in Control” shall be deemed to have occurred if:  (a) Holdings at any
time ceases to own 100% of the capital stock of any Borrower; (b) at any time a
change of control occurs under and as defined in any documentation relating to
any Material Indebtedness; (c) any

 

5

--------------------------------------------------------------------------------


 

“Person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that for purposes of this clause such
Person or group shall be deemed to have “beneficial ownership” of all securities
that any such Person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock representing more than 25% of the voting power of
the total outstanding Voting Stock of Holdings; or (d) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of Holdings (together with any new directors whose
election to such Board of Directors or whose nomination for election was
approved by a vote of 66 2/3% of the directors of Holdings then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Holdings.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, rule or
regulation after the date of this Agreement, (b) any change in any law, treaty,
order, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or for purposes of Section 2.12(b), by any lending office of such Lender
or by such Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

 

“Charges” shall have the meaning assigned to such term in Section 10.14.

 

“Closing Date” shall mean the date of the initial Credit Extension hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Real Property and all other Property of whatever kind and nature
pledged as collateral under any Security Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Collateral Agent Fee” shall have the meaning ascribed to such term in
Section 2.05(b)(ii).

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment.

 

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit A-2.

 

“Consolidated Companies” shall mean Holdings and its Consolidated Subsidiaries.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Holdings and its Consolidated Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of Holdings and its
Consolidated Subsidiaries in accordance with GAAP.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Holdings and its Consolidated Subsidiaries which may
properly be classified as current liabilities (other than the current portion of
any Term Loans) on a consolidated balance sheet of Holdings and its Consolidated
Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted, in each case only to the extent (and in the same
proportion) deducted or excluded in determining such Consolidated Net Income
(and with respect to the portion of Consolidated Net Income attributable to any
Subsidiary of Holdings only if a corresponding amount would be permitted at the
date of determination to be distributed to Holdings by such Subsidiary without
prior approval (or with prior approval that has already been obtained), pursuant
to the terms of its organizational documents and all agreements, instruments,
judgments, decrees, orders, statutes, rules and regulations applicable to such
Subsidiary or its stockholders), by (x) adding thereto (i) the amount of
Consolidated Interest Expense, (ii) provision for taxes based on income taxes
(including without duplication, and to the extent included in GAAP, any foreign
withholding taxes, single business or unitary taxes or other similar state
taxes) and including franchise taxes, (iii) amortization expense,
(iv) depreciation expense, (v) all other non-cash items (excluding any non-cash
charge that results in an accrual or a reserve for cash charges in any future
period), (vi) severance payments paid to former employees after the Closing Date
and prior to December 31, 2006 in an aggregate amount not to exceed $8,500,000,
(vii) nonrecurring fees and expenses in connection with the Transactions
incurred after the Closing Date and prior to December 31, 2006 in an aggregate
amount not to exceed $1,000,000, (viii) expenses incurred in connection with
retail store closings after the Closing Date and prior to December 31, 2006 in
an aggregate amount not to exceed $2,500,000 and (ix) expenses incurred in
connection with facility consolidations after the Closing Date and prior to
December 31, 2006 in an aggregate amount not to exceed $11,000,000, and (y)
subtracting the aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period.  Consolidated EBITDA shall be calculated on a Pro Forma Basis
to give effect to the Acquisition and any other Permitted Acquisition and Asset
Sales consummated during the fiscal period of Holdings ended on the Test Period
thereof as if each such Permitted Acquisition had been effected on the first day
of such period and as if each such Asset Sale had been consummated on the day
prior to the first day of such period.  Notwithstanding the foregoing, to the
extent that results from any of the months set forth below are included in any
applicable test period, “Consolidated EBITDA” for such months shall be deemed
equal to the amounts set forth below:

 

August 2004

 

$

6,500,000

 

September 2004

 

$

13,500,000

 

October 2004

 

$

15,500,000

 

November 2004

 

$

10,600,000

 

December 2004

 

$

9,600,000

 

January 2005

 

$

(4,300,000

)

February 2005

 

$

(1,200,000

)

March 2005

 

$

1,800,000

 

April 2005

 

$

3,200,000

 

May 2005

 

$

(5,600,000

)

June 2005

 

$

3,500,000

 

July 2005

 

$

3,500,000

 

 

7

--------------------------------------------------------------------------------


 

“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capital Lease
Obligations and all letter of credit exposure) of Holdings and its Consolidated
Subsidiaries on a consolidated basis as determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period.

 

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the total consolidated interest expense of Holdings and its Consolidated
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including amortization of debt discount and deferred
financing costs, capitalized interest, interest paid in kind, commitment fees,
letter of credit fees and net amounts payable under Hedging Agreements)
determined in accordance with GAAP plus, without duplication, (a) the portion of
Capital Lease Obligations of Holdings and its Consolidated Subsidiaries
representing the interest factor for such period, (b) imputed interest on
Attributable Indebtedness, (c) cash contributions to any employee stock
ownership plan or similar trust to the extent such contributions are used by
such plan or trust to pay interest or fees to any Person (other than Holdings or
a Wholly Owned Subsidiary) in connection with Indebtedness incurred by such plan
or trust, (d) all interest paid or payable with respect to discontinued
operations, (e) the product of (i) all dividend payments on any series of any
Preferred Stock, if any, of any Subsidiary of Holdings (other than any Preferred
Stock, if any, held by Holdings or a Wholly Owned Subsidiary), multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of Holdings and its Subsidiaries, expressed as a decimal and (f) all interest on
any Indebtedness of the type described in clause (f) or (k) of the definition of
“Indebtedness” with respect to Holdings or any of its Subsidiaries. 
Notwithstanding the foregoing, to the extent that results from any of the months
set forth below are included in any applicable test period, “Consolidated
Interest Expense” for such months shall be deemed equal to the amounts set forth
below:

 

August 2004

 

$

1,100,000

 

September 2004

 

$

1,200,000

 

October 2004

 

$

1,200,000

 

November 2004

 

$

1,100,000

 

December 2004

 

$

900,000

 

January 2005

 

$

700,000

 

February 2005

 

$

700,000

 

March 2005

 

$

800,000

 

April 2005

 

$

800,000

 

May 2005

 

$

900,000

 

June 2005

 

$

1,000,000

 

July 2005

 

$

1,000,000

 

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income of Holdings and its Consolidated Subsidiaries determined in accordance
with GAAP, but excluding in any event (a) after-tax extraordinary gains or
extraordinary losses; (b) after-tax gains or losses realized from (i) the
acquisition of any securities, or the extinguishment or conversion of any
Indebtedness or Equity Interest, of Holdings or any of its Subsidiaries or
(ii) any sales of assets (other than Inventory in the ordinary course of
business); (c) net earnings or loss of any other Person (other than a Subsidiary
of Holdings) in which Holdings or any Consolidated Subsidiary has an ownership
interest, except (in the case of any such net earnings) to the extent such net
earnings shall have actually been received by Holdings or such Consolidated
Subsidiary (subject to the limitation in clause (d) below) in the form of cash
dividends or distributions; (d) the net income of any Consolidated Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Consolidated Subsidiary of its net income is not at the time of
determination permitted without approval under applicable law or regulation or
under such Consolidated Subsidiary’s organizational documents or any agreement
or instrument applicable to such Consolidated Subsidiary or its stockholders;
(e) gains or losses from the cumulative effect of any change in accounting
principles; (f) earnings resulting from any reappraisal, revaluation or write-up
of assets; and (g) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of Holdings or any Consolidated Subsidiary or is merged
into or consolidated with Holdings or any Consolidated Subsidiary or that
Person’s assets are acquired by Holdings or such Consolidated Subsidiary (other
than pursuant to the Acquisition).

 

“Consolidated Subsidiary” shall mean, as to any Person, all Subsidiaries of such
Person which are consolidated with such Person for financial reporting purposes
in accordance with GAAP.

 

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in paragraphs (a), (b) and (f) of Section 6.02, the
following conditions:

 

(a)                                  the applicable Loan Party shall be
contesting such Lien in good faith;

 

(b)                                 to the extent such Lien is in an amount in
excess of $100,000, in the aggregate with all other such Liens, the
Administrative Agent shall have established a Reserve (to the extent of such
Lien on Accounts or Inventory) with respect thereto or obtained a bond in an
amount sufficient to pay and discharge such Lien and the Administrative Agent’s
reasonable estimate of all interest and penalties related thereto; and

 

(c)                                  such Lien shall in all respects be subject
and subordinate in priority to the Lien and security interest created and
evidenced by the Security Documents, except if and to the extent that the law or
regulation creating, permitting or authorizing such Lien provides that such Lien
is or must be superior to the Lien and security interest created and evidenced
by the Security Documents.

 

9

--------------------------------------------------------------------------------


 

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or to maintain the net worth or solvency of the primary obligor; (c) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation; (d) with respect to bankers’
acceptances and letters of credit, until a reimbursement obligation arises; or
(e) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term “Contingent
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or any product warranties for
deposit or collection in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable, whether severally or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Extension” shall mean the making of a Term Loan by a Lender.

 

“D 56” shall have the meaning assigned to such term in the preamble hereto.

 

“Debt Issuance” shall mean the incurrence by Holdings, a Borrower or any of
their Subsidiaries of any Indebtedness after the Closing Date (other than as
permitted by Section 6.01).

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

“Deposit Account Control Agreement” shall have the meaning assigned to such term
in the Security Agreement.

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part,

 

10

--------------------------------------------------------------------------------


 

on or prior to the first anniversary of the Term Loan Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time prior to the first anniversary of the Term
Loan Maturity Date, or (c) contains any repurchase obligation which may come
into effect prior to payment in full of all Obligations.

 

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders or
authorized or made any other distribution, payment or delivery of Property
(other than common stock of such Person) or cash to its stockholders as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock outstanding (or any
options or warrants issued by such Person with respect to its capital stock), or
set aside any funds for any of the foregoing purposes, or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock of such Person outstanding (or any
options or warrants issued by such Person with respect to its capital stock). 
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments made or required to be made by such Person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes.

 

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“dollars” or “$” shall mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

 

“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed); provided that
“Eligible Assignee” shall not include Borrowers or any of their Affiliates or
Subsidiaries or any natural person.

 

“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.

 

“Environment” shall mean ambient air, surface water and groundwater (including,
without limitation, potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as otherwise
defined in any Environmental Law.

 

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication in each case alleging liability for
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, Property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation of Environmental Law, and shall include,
without limitation, any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to health, safety, the Environment.

 

11

--------------------------------------------------------------------------------


 

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.

 

“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.

 

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

 

“Equity Issuance” shall mean, without duplication, any issuance or sale by
Holdings or a Borrower (other than to Holdings) after the Closing Date of
(a) any Equity Interests (including any Equity Interests issued upon exercise of
any warrant or option) or any warrants or options to purchase Equity Interests
or (b) any other security or instrument representing an Equity Interest (or the
right to obtain any Equity Interest) in the issuing or selling Person; provided,
however, that an Equity Issuance shall not include any such sale or issuance by
Holdings of not more than an aggregate amount of 5.0% of the shares of its
capital stock (including capital stock issued upon exercise of any warrant or
option or warrants or options to purchase its capital stock but excluding
Disqualified Capital Stock), in each case, to directors, officers or employees
of any Company.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as such term is defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan

 

12

--------------------------------------------------------------------------------


 

administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to any Company.

 

“Eurodollar Term Borrowing” shall mean a Term Borrowing comprised of Eurodollar
Term Loans.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

 

“Excess Cash Flow” shall mean, for any fiscal year of Holdings, the sum, without
duplication, of:

 

(a)                                  Consolidated EBITDA for such fiscal year,
plus

 

(b)                                 gains excluded from Consolidated Net Income,
plus

 

(c)                                  reductions to non-cash working capital of
Holdings and its Consolidated Subsidiaries for such fiscal year (i.e., the
decrease, if any, in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such fiscal year), minus

 

(d)                                 the amount of any cash income taxes paid or
payable by Borrower and its consolidated Subsidiaries with respect to such
fiscal year, net of any cash tax refunds received or receivable by Borrower or
any of its Subsidiaries in such fiscal year, minus

 

(e)                                  cash interest paid by Holdings and its
Consolidated Subsidiaries during such fiscal year, minus

 

(f)                                    Capital Expenditures made in cash in
accordance with Section 6.08(e) during such fiscal year, to the extent funded
from internally generated funds, minus

 

(g)                                 permanent repayments and prepayments of
Indebtedness made by Holdings and its Consolidated Subsidiaries during such
fiscal year, but only to the extent

 

13

--------------------------------------------------------------------------------


 

such repayments do not occur in connection with a refinancing of all or any
portion of the Term Loans, minus

 

(h)                                 extraordinary cash losses from the sale of
assets during such fiscal year and not included in Consolidated Net Income,
minus

 

(i)                                     additions to noncash working capital for
such fiscal year (i.e., the increase, if any, in Consolidated Current Assets
minus Consolidated Current Liabilities from the beginning to the end of such
fiscal year);

 

provided that, to the extent otherwise included therein, the Net Cash Proceeds
of Asset Sales and Casualty Events shall be excluded from the calculation of
Excess Cash Flow.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrowers hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, and (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.16), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.15(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 2.15(a) (it being understood and
agreed, for the avoidance of doubt, that any withholding tax imposed on a
Foreign Lender as a result of a Change in Law or regulation or interpretation
thereof occurring after the time such Foreign Lender became a party to this
Agreement shall not be an Excluded Tax).

 

“Executive Order” shall have the meaning assigned to such term in Section 3.21.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the confidential Fee Letter, dated July 21, 2005, among
Holdings, UBS Loan Finance LLC and UBS Securities LLC.

 

“Fees” shall mean the Administrative Agent Fees and the Collateral Agent Fees.

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such Person.

 

14

--------------------------------------------------------------------------------


 

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989.

 

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, or any political subdivision thereof, (iii) an
estate the income of which is subject to U.S. federal income taxation regardless
of its source or (iv) a trust if a court within the United States is able to
exercise primary supervision over the administration of such trust and one or
more United States Persons have the authority to control all substantial
decisions of such trust.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body.

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including, without limitation, any transfer of
control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

 

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

 

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings and the Subsidiary Guarantors.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other

 

15

--------------------------------------------------------------------------------


 

radioactive materials including any source, special nuclear or by-product
material; petroleum, crude oil or any fraction thereof; and any other pollutant
or contaminant or hazardous, toxic or dangerous chemicals, wastes, materials,
compounds, constituents or substances, as all such terms are used in their
broadest sense and defined by or under any Environmental Laws.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
entered into for the purpose of hedging a Borrower’s exposure to interest or
exchange rates, loan credit exchange, security or currency valuations or
commodity prices and not for speculative purposes.

 

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

 

“Inactive Subsidiaries” shall mean each of Axis Holdings Corporation, TD56
Holdings, Inc., Department 56 Trading Co., Ltd., D56 Canada Holding, Inc.,
Department 56 Minnesota, LLC, BrowndaleTanley Limited, Department 56 Canada Co.
and Samuel Kirk & Son, Inc.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such Person upon which interest charges are customarily
paid or accrued; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person;
(e) all obligations of such Person issued or assumed as the deferred purchase
price of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on Property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed;
(g) all Capital Lease Obligations, Purchase Money Obligations and synthetic
lease obligations of such Person; (h) all obligations of such Person in respect
of Hedging Agreements to the extent required to be reflected on a balance sheet
of such Person; (i) all Attributable Indebtedness of such Person; (j) all
obligations for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such Person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) above.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent that terms of such Indebtedness provide that such Person is
liable therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

 

“Information” shall have the meaning assigned to such term in Section 10.12.

 

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.05(c).

 

16

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
September 1, 2005, by and between Holdings, Borrowers, Guarantors, the
Administrative Agent and the Revolving Credit Agent.

 

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Term Borrowing in accordance with Section 2.08(b), substantially in
the form of Exhibit D.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Term Loan, the
last day of each March, June, September and December to occur during the period
that such Term Loan is outstanding and the Term Loan Maturity Date and (b) with
respect to any Eurodollar Term Loan, the last day of the Interest Period
applicable to the Term Borrowing of which such Term Loan is a part and, in the
case of a Eurodollar Term Loan with an Interest Period of more than three months
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” shall mean, with respect to any Eurodollar Term Borrowing, the
period commencing on the date of such Term Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as a Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Term Borrowing initially shall be the date on which such Term Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Term Borrowing; provided, however, that an Interest Period
shall be limited to seven days to the extent required under Section 2.03(d).

 

“Investments” shall have the meaning assigned to such term in Section 6.04.

 

“Joinder Agreement” shall mean that certain joinder agreement substantially in
the form of Exhibit E.

 

“Landlord Lien Waiver and Access Agreement” shall mean the Landlord Lien Waiver
and Access Agreement, substantially in the form of Exhibit F, or such other
landlord lien waiver and access agreement reasonably satisfactory in form and
substance to the Administrative Agent and the Collateral Agent.

 

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements of a similar nature (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

 

17

--------------------------------------------------------------------------------


 

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit A-4, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.

 

“Lender Hedging Agreement” shall mean any Hedging Agreement between a Borrower
and any Person (or affiliate of such Person) that was a Lender or an Affiliate
of such lender at the time it entered into such Hedging Agreement whether or not
such Person has ceased to be a Lender under this Agreement.

 

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum (other than any such financial institution
that has ceased to be a party hereto pursuant to an Assignment and Acceptance)
and (b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance.

 

“Lenox” shall have the meaning assigned to such term in the preamble hereto.

 

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness (but specifically excluding the guaranties referenced
in Section 6.01(k)) on such date to Consolidated EBITDA for the Test Period then
most recently ended.

 

“LIBOR Rate” shall mean, with respect to any Eurodollar Term Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean (rounded to the nearest 1/100th of 1%) of the offered rates
for deposits in dollars with a term comparable to such Interest Period that
appears on the Telerate British Bankers Assoc. Interest Settlement Rates
Page (as defined below) at approximately 11:00 a.m., London, England time, on
the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar Term
Borrowings comprising part of the same Term Borrowing, the rate per annum equal
to the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar Term
Borrowing to be outstanding during such Interest Period.  “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Page 3750 on the Telerate System Incorporated Service (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).

 

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind, any other type of preferential
arrangement in respect of such Property or any filing of any financing statement
under the UCC or any other similar notice of Lien under any similar notice or
recording statute of any Governmental Authority, including any easement,

 

18

--------------------------------------------------------------------------------


 

right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such Property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” shall mean this Agreement, the Notes (if any), the Security
Documents, the Fee Letter (except for the provisions thereof governing payment
of fees to the Revolving Credit Agents), the Intercreditor Agreement and each
Lender Hedging Agreement.

 

“Loan Parties” shall mean Holdings, Borrowers and the Subsidiary Guarantors.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, Property, results of operations, prospects or condition, financial or
otherwise, or material agreements of Borrowers and their Subsidiaries, taken as
a whole; (b) material impairment of the ability of the Loan Parties to fully and
timely perform any of their obligations under any Loan Document; (c) material
impairment of the rights of or benefits or remedies available to the Lenders,
the Administrative Agent or the Collateral Agent under any Loan Document; or
(d) a material adverse effect on the Collateral or the Liens in favor of the
Administrative Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.

 

“Material Indebtedness” shall mean (a) the Revolving Credit Indebtedness and
(b) any other Indebtedness (other than the Loans), or obligations in respect of
one or more Hedging Agreements, of any Loan Party evidencing an aggregate
outstanding principal amount exceeding $3.0 million.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
such Loan Party in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Loan Party would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Real Property, which shall be in substantially in the form of
Exhibit G, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local law or as shall be
customary under applicable local law.

 

“Mortgaged Real Property” shall mean (a) each Real Property identified on
Schedule 1.01(a) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.11(d).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or

 

19

--------------------------------------------------------------------------------


 

any ERISA Affiliate has within the preceding five plan years made contributions;
or (c) with respect to which any Company could incur liability.

 

“Net Cash Proceeds” shall mean:

 


(A)                                  WITH RESPECT TO ANY ASSET SALE, THE CASH
PROCEEDS RECEIVED BY ANY LOAN PARTY (INCLUDING CASH PROCEEDS SUBSEQUENTLY
RECEIVED (AS AND WHEN RECEIVED BY ANY LOAN PARTY) IN RESPECT OF NONCASH
CONSIDERATION INITIALLY RECEIVED) NET OF (I) SELLING EXPENSES (INCLUDING
REASONABLE BROKERS’ FEES OR COMMISSIONS, LEGAL, ACCOUNTING AND OTHER
PROFESSIONAL AND TRANSACTIONAL FEES, TRANSFER AND SIMILAR TAXES AND THE LOAN
PARTIES’ GOOD FAITH ESTIMATE OF INCOME TAXES PAID OR PAYABLE IN CONNECTION WITH
SUCH SALE); (II) AMOUNTS PROVIDED AS A RESERVE, IN ACCORDANCE WITH GAAP, AGAINST
ANY LIABILITIES UNDER ANY INDEMNIFICATION OBLIGATIONS ASSOCIATED WITH SUCH ASSET
SALE (PROVIDED THAT, TO THE EXTENT AND AT THE TIME ANY SUCH AMOUNTS ARE RELEASED
FROM SUCH RESERVE, SUCH AMOUNTS SHALL CONSTITUTE NET CASH PROCEEDS); (III) THE
LOAN PARTIES’ GOOD FAITH ESTIMATE OF PAYMENTS REQUIRED TO BE MADE WITH RESPECT
TO UNASSUMED LIABILITIES RELATING TO THE ASSETS SOLD WITHIN 90 DAYS OF SUCH
ASSET SALE (PROVIDED THAT, TO THE EXTENT SUCH CASH PROCEEDS ARE NOT USED TO MAKE
PAYMENTS IN RESPECT OF SUCH UNASSUMED LIABILITIES WITHIN 90 DAYS OF SUCH ASSET
SALE, SUCH CASH PROCEEDS SHALL CONSTITUTE NET CASH PROCEEDS); AND (IV) THE
PRINCIPAL AMOUNT, PREMIUM OR PENALTY, IF ANY, INTEREST AND OTHER AMOUNTS ON ANY
INDEBTEDNESS FOR BORROWED MONEY WHICH IS SECURED BY A SENIOR LIEN ON THE ASSET
SOLD IN SUCH ASSET SALE AND WHICH IS REPAID WITH SUCH PROCEEDS (OTHER THAN ANY
SUCH INDEBTEDNESS ASSUMED BY THE PURCHASER OF SUCH ASSET);


 


(B)                                 WITH RESPECT TO ANY DEBT ISSUANCE OR EQUITY
ISSUANCE, THE CASH PROCEEDS THEREOF, NET OF CUSTOMARY FEES, COMMISSIONS, COSTS
AND OTHER EXPENSES INCURRED IN CONNECTION THEREWITH; AND


 


(C)                                  WITH RESPECT TO ANY CASUALTY EVENT, THE
CASH INSURANCE PROCEEDS, CONDEMNATION AWARDS AND OTHER COMPENSATION RECEIVED IN
RESPECT THEREOF, NET OF ALL REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION
WITH THE COLLECTION OF SUCH PROCEEDS, AWARDS OR OTHER COMPENSATION IN RESPECT OF
SUCH CASUALTY EVENT.


 

“Notes” shall mean any notes evidencing the Term Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit H.

 

“Obligations” shall mean (a) obligations of Borrowers and any and all of the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Term Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii)  all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Borrowers and any and all
of the other Loan Parties under this Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of Borrowers and each Loan

 

20

--------------------------------------------------------------------------------


 

Party under or pursuant to this Agreement and the other Loan Documents, (c) the
due and punctual payment and performance of all obligations of Borrowers and any
and all of the other Loan Parties under each Lender Hedging Agreement and
(d) the due and punctual payment and performance of all obligations in respect
of overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, the Administrative Agent or the Collateral Agent arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds.  All Obligations of Borrowers hereunder and
each other Loan Document shall be the joint and several obligations of each
Borrower.

 

“OFAC” shall have the meaning assigned to such term in Section 3.21.

 

“Officers’ Certificate” shall mean a certificate executed by the Chairman of the
Board (if an officer), the Chief Executive Officer, the President, one of the
Financial Officers, each in his or her official (and not individual) capacity.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” shall mean, with respect to Borrowers or any Subsidiary
Guarantor, any transaction or series of related transactions for the direct or
indirect (a) acquisition of all or substantially all of the Property of any
other Person, or of any business or division of any other Person;
(b) acquisition of in excess of 50% of the Equity Interests of any other Person,
or otherwise causing any other Person to become a subsidiary of such Person; or
(c) merger or consolidation or any other combination with any other Person;
provided, that, in the event of any merger or consolidation involving a
Borrower, a Borrower shall be the surviving entity, if each of the following
conditions are met:

 

(i)                                     no Default then exists or would result
therefrom;

 

(ii)                                  after giving effect to such acquisition on
a Pro Forma Basis, (A) Borrowers shall be in compliance with all covenants set
forth in Section 6.08 as of the most recent Test Period (assuming, for purposes
of Section 6.08, that such acquisition, and all other Permitted Acquisitions
consummated since the first day of the relevant Test

 

21

--------------------------------------------------------------------------------


 

Period for each of the financial covenants set forth in Section 6.08 ending on
or prior to the date of such acquisition, had occurred on the first day of such
relevant Test Period), and (B) the Loan Parties can reasonably be expected to
remain in compliance with such covenants through the Term Loan Maturity Date and
to have sufficient cash liquidity to conduct their business and pay their
respective debts and other liabilities as they come due;

 

(iii)                               no Company shall, in connection with any
such acquisition, assume or remain liable with respect to any Indebtedness or
other liability (including any material tax or ERISA liability) of the related
seller, except (A) to the extent permitted under Section 6.01, and
(B) obligations of the seller incurred in the ordinary course of business and
necessary or desirable to the continued operation of the underlying properties,
and any other such liabilities or obligations not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the assets being so acquired on or before the consummation of such
acquisition;

 

(iv)                              the acquired Person shall be engaged in a
business of a same or substantially similar type as that conducted by Borrowers
and the Subsidiaries on the Closing Date and the Property acquired in connection
with any such acquisition shall be made subject to the Lien of the Security
Documents and shall be free and clear of any Liens, other than Permitted Liens;

 

(v)                                 the Property acquired in connection with any
such acquisition shall be made subject to the Lien of the Security Documents on
terms reasonably satisfactory to the Administrative Agent and the Collateral
Agent, and shall be free and clear of any Liens, other than Permitted Liens, and
the Administrative Agent and the Collateral Agent shall have received all
opinions, certificates, lien search results and other documents reasonably
requested by the Administrative Agent and the Collateral Agent;

 

(vi)                              at the time such Permitted Acquisition is
made, (A) average Borrowing Availability (as defined in the Revolving Credit
Agreement) for the 30 days prior to the date that such Permitted Acquisition
closes shall be not less than $35 million and (B) projected average Borrowing
Availability (as defined in the Revolving Credit Agreement) (exclusive of any
Accounts and Inventory of the acquired Person) for the 30 days beginning on the
date that such Permitted Acquisition closes shall be not less than $35 million
based on projections presented by Borrowers to the Administrative Agent and
reasonably satisfactory to the Administrative Agent

 

(vii)                           the board of directors or other similar
governing body of the acquired Person shall not have indicated publicly its
opposition to the consummation of such acquisition;

 

(viii)                        with respect to any acquisition involving
Acquisition Consideration of more than $1.0 million, Borrowers shall have
provided the Administrative Agent and the Lenders with (A) historical financial
statements for the last three fiscal years of the Person or business to be
acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are

 

22

--------------------------------------------------------------------------------


 

available, (B) reasonably detailed projections for the succeeding five years
pertaining to the Person or business to be acquired, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such acquisition, and (D) all such other
information and data relating to such acquisition or the Person or business to
be acquired as may be reasonably requested by the Administrative Agent or the
Required Lenders;

 

(ix)                                Borrowers shall have delivered to the
Administrative Agent and the Collateral Agent and the Lenders an Officers’
Certificate certifying that (A) such acquisition complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance), and (B) such acquisition could not
reasonably be expected to result in a Material Adverse Effect; and

 

(x)                                   the aggregate amount of the Acquisition
Consideration for all Permitted Acquisitions during the term of this Agreement
shall not exceed $30.0 million; provided that any Equity Interests constituting
all or a portion of such Acquisition Consideration shall not have a cash
dividend requirement on or prior to the Term Loan Maturity Date.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Person” shall mean any natural Person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

 

“Plan” shall mean any “employee pension benefit plan” as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or its ERISA
Affiliate or with respect to which any Company could incur liability (including,
without limitation, under Section 4069 of ERISA).

 

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Issue Date.

 

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Property.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
Property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such Property
by such Person.

 

23

--------------------------------------------------------------------------------


 

“Qualified Capital Stock” of any Person shall mean any capital stock of such
Person that is not Disqualified Capital Stock.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real Property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness of Holdings and Borrowers and their respective Subsidiaries listed
on Schedule 1.01(b).

 

“Register” shall have the meaning assigned to such term in Section 10.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Term Loans outstanding and unused Term Loan Commitments.

 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

 

“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous

 

24

--------------------------------------------------------------------------------


 

Material in the environment; (ii) prevent the Release or threat of Release, or
minimize the further Release, of any Hazardous Material; or (iii) perform
studies and investigations in connection with, or as a precondition to, clause
(i) or (ii) above.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Revolving Credit Agent” shall mean the Administrative Agent as such term is
defined in the Revolving Credit Agreement.

 

“Revolving Credit Agreement” shall mean that certain Revolving Credit Agreement
dated as of September 1, 2005 by and among Borrowers, Holdings, Guarantors, the
lenders party thereto, Wells Fargo Foothill, LLC and Bank of America Business
Capital, as co-documentation agents, JPMorgan Business Credit, as collateral
agent and co-syndication agent, UBS Securities LLC, as arranger and
co-syndication agent, UBS AG, Stamford Branch, as issuing bank and
administrative agent, and UBS Loan Finance LLC, as swingline lender.

 

“Revolving Credit Documents” shall mean the Loan Documents, as such term is
defined in the Revolving Credit Agreement.

 

“Revolving Credit Indebtedness” shall mean all Indebtedness and other
obligations of the Loan Parties under the Revolving Credit Documents.

 

“Revolving Credit Priority Collateral” shall have the meaning provided to such
term in the Intercreditor Agreement.

 

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Lender
Hedging Agreement if at the date of entering into such Lender Hedging Agreement
such Person (if it is an Affiliate of a Lender rather than a Lender) executes
and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such Person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Section 8.02 and the
Security Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J among the Loan Parties and the Administrative Agent for the benefit
of the Secured Parties.

 

“Security Agreement Collateral” shall mean all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11.

 

25

--------------------------------------------------------------------------------


 

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Perfection Certificate and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any Property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement or any Mortgage to be filed with respect to the security interests in
Property and fixtures created pursuant to the Security Agreement or any Mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any Property of whatever kind or nature.

 

“Seller” shall have the meaning assigned to such term in the first recital
hereto.

 

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar Term
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurodollar liabilities” (as such term is used in Regulation D). 
Eurodollar Term Borrowings shall be deemed to constitute Eurodollar liabilities
and to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent.  Unless otherwise set forth herein, reference in
this Agreement to “Subsidiary” shall mean Borrowers’ direct and indirect
Subsidiaries.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11 other than a Foreign Subsidiary.

 

“Survey” shall mean a survey of any Mortgaged Real Property (and all
improvements thereon) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Real Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Real Property,
in which event such survey shall be dated (or redated) after the completion of
such construction or if such construction shall not have been completed as of
such date of delivery, not earlier than 20 days prior to such date of delivery,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American

 

26

--------------------------------------------------------------------------------


 

Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Real Property and issue the endorsements of the type
required by Section 4.01(o)(iii).

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

 

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
fees, imposts, assessments, deductions, withholdings or other charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions to tax)
with respect to the foregoing, and (ii) any transferee, successor, joint and
several, contractual or other liability (including, without limitation,
liability pursuant to Treasury Regulation §1.1502-6 (or any similar provision of
state, local or non-U.S. law)) in respect of any item described in clause (i).

 

“Term Borrowing” shall mean a borrowing of Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Term
Loans, as to which a single Interest Period is in effect.

 

“Term Loan Commitments” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder on the Closing Date in the
amount set forth on Schedule I to the Lender Addendum executed and delivered by
such Lender, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Term Loan Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The aggregate amount of the Lenders’ Term Loan
Commitments is $100.0 million.

 

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

 

“Term Loan Maturity Date” shall mean the date which is six (6) years after the
Closing Date or, if such date is not a Business Day, the first preceding
Business Day.

 

“Term Loan Priority Collateral” shall have the meaning provided to such term in
the Intercreditor Agreement.

 

“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.

 

“Term Loan” shall mean the term loans made by the Lenders to Borrowers pursuant
to Section 2.01.  Each Term Loan shall be either an ABR Term Loan or a
Eurodollar Term Loan

 

27

--------------------------------------------------------------------------------


 

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Holdings then last ended (in each case taken as one accounting period).

 

“Title Company” shall mean any title insurance company as shall be retained by a
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy” shall have the meaning assigned to such term in Section 4.01(o).

 

“Transaction Documents” shall mean the Acquisition Documents, the Loan Documents
and the Revolving Credit Documents.

 

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the Acquisition; (b) the execution and delivery of the Loan
Documents and the initial borrowings hereunder; (c) the execution and delivery
of the Revolving Credit Documents and the initial borrowings thereunder (d) the
Refinancing; and (e) the payment of all fees and expenses to be paid on or prior
to the Closing Date and owing in connection with the foregoing.

 

“Treasury Regulation” means the regulations promulgated under the Code.

 

“Type,” when used in reference to any Term Loan or Term Borrowing, refers to
whether the rate of interest on such Term Loan, or on the Term Loans comprising
such Term Borrowing, is determined by reference to the Adjusted LIBOR Rate or
the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.

 

“Voting Stock” shall mean any class or classes of capital stock of Holdings
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
Holdings.

 

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02  CLASSIFICATION OF TERM LOANS AND TERM BORROWINGS.  FOR PURPOSES OF
THIS AGREEMENT, TERM LOANS MAY BE CLASSIFIED AND REFERRED TO BY TYPE (E.G., A
“EURODOLLAR TERM LOAN”) AND TERM BORROWINGS MAY BE CLASSIFIED AND REFERRED TO BY
TYPE (E.G., A “EURODOLLAR TERM BORROWING”).

 

28

--------------------------------------------------------------------------------


 


SECTION 1.03  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY LOAN DOCUMENT, AGREEMENT, INSTRUMENT OF OTHER DOCUMENT HEREIN
SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT, AND (F) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


 


SECTION 1.04  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL FINANCIAL STATEMENTS TO BE DELIVERED PURSUANT TO THIS AGREEMENT
SHALL BE PREPARED IN ACCORDANCE WITH GAAP AS IN EFFECT FROM TIME TO TIME AND ALL
TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH
GAAP, AS IN EFFECT ON THE DATE HEREOF UNLESS AGREED TO BY BORROWERS AND THE
REQUIRED LENDERS.  IN THE EVENT THAT ANY “ACCOUNTING CHANGE” (AS DEFINED BELOW)
SHALL OCCUR AND SUCH CHANGE RESULTS IN A CHANGE IN THE METHOD OF CALCULATION OF
FINANCIAL COVENANTS, STANDARDS OR TERMS IN THIS AGREEMENT, THEN THE BORROWERS
AND THE ADMINISTRATIVE AGENT AGREE TO ENTER INTO NEGOTIATIONS IN ORDER TO AMEND
SUCH PROVISIONS OF THIS AGREEMENT SO AS TO EQUITABLY REFLECT SUCH ACCOUNTING
CHANGES WITH THE DESIRED RESULT THAT THE CRITERIA FOR EVALUATING THE BORROWERS’
FINANCIAL CONDITION SHALL BE THE SAME AFTER SUCH ACCOUNTING CHANGES AS IF SUCH
ACCOUNTING CHANGES HAD NOT BEEN MADE.  UNTIL SUCH TIME AS SUCH AN AMENDMENT
SHALL HAVE BEEN EXECUTED AND DELIVERED BY BORROWERS AND THE REQUIRED LENDERS,
ALL FINANCIAL COVENANTS, STANDARDS AND TERMS IN THIS AGREEMENT SHALL CONTINUE TO
BE CALCULATED OR CONSTRUED AS IF SUCH ACCOUNTING CHANGES HAD NOT OCCURRED. 
“ACCOUNTING CHANGES” REFERS TO CHANGES IN ACCOUNTING PRINCIPLES REQUIRED BY THE
PROMULGATION OF ANY RULE, REGULATION, PRONOUNCEMENT OR OPINION BY THE FINANCIAL
ACCOUNTING STANDARDS BOARD OF THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC
ACCOUNTANTS OR, IF APPLICABLE, THE SECURITIES AND EXCHANGE COMMISSION (OR
SUCCESSORS THERETO OR AGENCIES WITH SIMILAR FUNCTIONS).


 


ARTICLE II.


 


THE CREDITS


 


SECTION 2.01  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS AND RELYING UPON
THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH LENDER AGREES,
SEVERALLY AND NOT JOINTLY (I) TO MAKE A TERM LOAN TO BORROWERS ON THE CLOSING
DATE IN THE PRINCIPAL AMOUNT NOT TO EXCEED ITS TERM LOAN COMMITMENT.  AMOUNTS
PAID OR PREPAID IN RESPECT OF TERM LOANS MAY NOT BE REBORROWED.

 

29

--------------------------------------------------------------------------------


 


SECTION 2.02  TERM LOANS.  EACH TERM LOAN SHALL BE MADE AS PART OF A TERM
BORROWING CONSISTING OF TERM LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE
WITH THEIR APPLICABLE COMMITMENTS; PROVIDED THAT THE FAILURE OF ANY LENDER TO
MAKE ITS TERM LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION TO LEND HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY TERM LOAN
REQUIRED TO BE MADE BY SUCH OTHER LENDER).  ABR TERM LOANS COMPRISING ANY TERM
BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL
MULTIPLE OF $500,000 AND NOT LESS THAN $500,000 OR (II) EQUAL TO THE REMAINING
AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS.  EURODOLLAR TERM LOANS
COMPRISING ANY TERM BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS
(I) AN INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1.0 MILLION OR
(II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS. 
THE INITIAL BORROWING OF TERM LOANS ON THE CLOSING DATE SHALL BE ABR TERM LOANS.


 


(B)                                 SUBJECT TO SECTIONS 2.11 AND 2.12, EACH TERM
BORROWING SHALL BE COMPRISED ENTIRELY OF ABR TERM LOANS OR EURODOLLAR TERM LOANS
AS BORROWERS MAY REQUEST PURSUANT TO SECTION 2.03.  EACH LENDER MAY AT ITS
OPTION MAKE ANY EURODOLLAR TERM LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH
OR AFFILIATE OF SUCH LENDER TO MAKE SUCH TERM LOAN; PROVIDED THAT ANY EXERCISE
OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF BORROWERS TO REPAY SUCH TERM
LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  TERM BORROWINGS OF MORE
THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT BORROWERS SHALL
NOT BE ENTITLED TO REQUEST ANY TERM BORROWING THAT, IF MADE, WOULD RESULT IN
MORE THAN FIFTEEN EURODOLLAR TERM BORROWINGS OUTSTANDING HEREUNDER AT ANY ONE
TIME.  FOR PURPOSES OF THE FOREGOING, TERM BORROWINGS HAVING DIFFERENT INTEREST
PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE SAME DATE, SHALL BE
CONSIDERED SEPARATE TERM BORROWINGS.


 


(C)                                  EACH LENDER SHALL MAKE EACH TERM LOAN TO BE
MADE BY IT HEREUNDER ON THE CLOSING DATE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO SUCH ACCOUNT IN NEW YORK CITY AS THE ADMINISTRATIVE AGENT MAY
DESIGNATE NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, AND THE ADMINISTRATIVE
AGENT SHALL PROMPTLY CREDIT THE AMOUNTS SO RECEIVED TO AN ACCOUNT AS DIRECTED BY
BORROWERS IN THE APPLICABLE BORROWING REQUEST.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY TERM BORROWING THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION
OF SUCH TERM BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS
MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH TERM
BORROWING IN ACCORDANCE WITH PARAGRAPH (C) ABOVE, AND THE ADMINISTRATIVE AGENT
MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWERS ON SUCH DATE
A CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS
AVAILABLE, THEN, TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT, EACH OF SUCH LENDER AND BORROWERS
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO BORROWERS UNTIL THE DATE SUCH AMOUNT IS REPAID
TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF BORROWERS, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE TERM LOANS COMPRISING SUCH TERM BORROWING AND
(II) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.  IF SUCH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE
SUCH

 

30

--------------------------------------------------------------------------------


 


LENDER’S TERM LOAN AS PART OF SUCH TERM BORROWING FOR PURPOSES OF THIS
AGREEMENT, AND BORROWER’S OBLIGATION TO REPAY THE ADMINISTRATIVE AGENT SUCH
CORRESPONDING AMOUNT PURSUANT TO THIS SECTION 2.02(C) SHALL CEASE.


 


(E)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, BORROWERS SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR
CONTINUE, ANY TERM BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT
THERETO WOULD END AFTER THE TERM LOAN MATURITY DATE.


 


SECTION 2.03  BORROWING PROCEDURE.  TO REQUEST A TERM BORROWING, BORROWERS SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (PROMPTLY CONFIRMED
BY TELECOPY) (I) IN THE CASE OF A EURODOLLAR TERM BORROWING, NOT LATER THAN
12:00 NOON, NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE
PROPOSED TERM BORROWING AND (II)  IN THE CASE OF AN ABR TERM BORROWING, NOT
LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE BUSINESS DAY OF THE PROPOSED
TERM BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND
SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE
AGENT AND SIGNED BY BORROWERS.  EACH SUCH TELEPHONIC AND WRITTEN BORROWING
REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 


(A)                                  THE AGGREGATE AMOUNT OF SUCH TERM
BORROWING;


 


(B)                                 THE DATE OF SUCH TERM BORROWING, WHICH SHALL
BE A BUSINESS DAY;


 


(C)                                  WHETHER SUCH TERM BORROWING IS TO BE AN ABR
TERM BORROWING OR A EURODOLLAR TERM BORROWING;


 


(D)                                 IN THE CASE OF A EURODOLLAR TERM BORROWING,
THE INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; PROVIDED THAT
UNTIL THE EARLIER OF (I) THE DATE ON WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
NOTIFIED BORROWER THAT THE PRIMARY SYNDICATION OF THE COMMITMENTS HAS BEEN
COMPLETED AND (II) THE DATE WHICH IS 30 DAYS AFTER THE CLOSING DATE, THE
INTEREST PERIOD SHALL BE SEVEN DAYS;


 


(E)                                  THE LOCATION AND NUMBER OF THE ACCOUNT TO
WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF
SECTION 2.02; AND


 


(F)                                    THAT THE CONDITIONS SET FORTH IN
SECTION 4.02(B)-(E) ARE SATISFIED AS OF THE DATE OF THE NOTICE.


 

If no election as to the Type of Term Borrowing is specified, then the requested
Term Borrowing shall be an ABR Term Borrowing.  If no Interest Period is
specified with respect to any requested Eurodollar Term Borrowing, then
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration (subject to the proviso in clause (d) above).  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Term Loan to be made as part of the requested Term
Borrowing.

 

31

--------------------------------------------------------------------------------


 


SECTION 2.04  EVIDENCE OF DEBT; REPAYMENT OF TERM LOANS.


 


(A)                                  BORROWERS HEREBY UNCONDITIONALLY PROMISE TO
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH TERM LOAN LENDER, THE
PRINCIPAL AMOUNT OF EACH TERM LOAN OF SUCH TERM LOAN LENDER AS PROVIDED IN
SECTION 2.09.


 


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
BORROWER TO SUCH LENDER RESULTING FROM EACH TERM LOAN MADE BY SUCH LENDER FROM
TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID
TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT
SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD (I) THE AMOUNT OF EACH TERM LOAN
MADE HEREUNDER AND THE TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO;
(II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM BORROWERS TO EACH LENDER HEREUNDER; AND (III) THE AMOUNT OF ANY
SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE
LENDERS AND EACH LENDER’S SHARE THEREOF.  THE ENTRIES MADE IN THE ACCOUNTS
MAINTAINED PURSUANT TO THIS PARAGRAPH SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF BORROWERS TO
REPAY THE TERM LOANS IN ACCORDANCE WITH THEIR TERMS.


 


(C)                                  ANY LENDER MAY REQUEST THAT TERM LOANS MADE
BY IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, BORROWERS SHALL EXECUTE
AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER
(OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) IN
THE FORM OF EXHIBIT H.  THEREAFTER, THE TERM LOANS EVIDENCED BY SUCH PROMISSORY
NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT
PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN
SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.05  FEES.


 


(A)                                  [INTENTIONALLY OMITTED].


 


(B)                                 ADMINISTRATIVE AGENT FEES; COLLATERAL AGENT
FEES.  (I)  BORROWERS AGREE TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, THE APPLICABLE ADMINISTRATIVE AGENCY FEES SET FORTH IN THE FEE LETTER
OR SUCH OTHER FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED
UPON BETWEEN BORROWERS AND THE ADMINISTRATIVE AGENT (THE “ADMINISTRATIVE AGENT
FEES”).


 

(II)                                  BORROWERS AGREE TO PAY TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, EACH FOR ITS OWN ACCOUNT, THE
APPLICABLE AGENCY FEE SET FORTH IN THE FEE LETTER OR SUCH OTHER FEES PAYABLE IN
THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN BORROWER AND THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, AS THE CASE MAY BE (THE
“COLLATERAL AGENT FEES”).

 


(C)                                  ALL FEES SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF
AND AS APPROPRIATE, AMONG THE LENDERS.  ONCE PAID, NONE OF THE FEES SHALL BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.

 

32

--------------------------------------------------------------------------------


 


SECTION 2.06  INTEREST ON TERM LOANS.


 


(A)                                  SUBJECT TO THE PROVISIONS OF
SECTION 2.06(C), THE TERM LOANS COMPRISING EACH ABR TERM BORROWING, SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE
APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


 


(B)                                 SUBJECT TO THE PROVISIONS OF
SECTION 2.06(C), THE TERM LOANS COMPRISING EACH EURODOLLAR TERM BORROWING SHALL
BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ADJUSTED LIBOR RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH TERM BORROWING PLUS THE APPLICABLE MARGIN IN
EFFECT FROM TIME TO TIME.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, DURING AN
EVENT OF DEFAULT, ALL OBLIGATIONS SHALL, AT THE DISCRETION OF THE ADMINISTRATIVE
AGENT OR REQUIRED LENDERS UPON NOTICE THEREOF TO THE BORROWERS, BEAR INTEREST,
AFTER AS WELL AS BEFORE JUDGMENT, AT A PER ANNUM RATE EQUAL TO (I) IN THE CASE
OF PRINCIPAL OF ANY TERM LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH
TERM LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION 2.06 OR
(II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR TERM
LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION 2.06.


 


(D)                                 ACCRUED INTEREST ON EACH TERM LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH TERM LOAN; PROVIDED
THAT (I) INTEREST ACCRUED PURSUANT TO SECTION 2.06(C) SHALL BE PAYABLE ON DEMAND
(PROVIDED THAT, ABSENT DEMAND, SUCH INTEREST SHALL BE PAYABLE ON EACH INTEREST
PAYMENT DATE AND UPON THE TERM LOAN MATURITY DATE), (II) IN THE EVENT OF ANY
REPAYMENT OR PREPAYMENT OF ANY TERM LOAN , ACCRUED INTEREST ON THE PRINCIPAL
AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR
PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR TERM LOAN
PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON
SUCH TERM LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)                                  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR
366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). 
THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBOR RATE SHALL BE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.07  TERMINATION OF COMMITMENTS.  THE TERM LOAN COMMITMENTS SHALL
AUTOMATICALLY TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON THE CLOSING DATE. 
NOTWITHSTANDING THE FOREGOING, ALL THE COMMITMENTS SHALL AUTOMATICALLY TERMINATE
AT 5:00 P.M., NEW YORK CITY TIME, ON SEPTEMBER 1, 2005, IF THE INITIAL CREDIT
EXTENSION SHALL NOT HAVE OCCURRED BY SUCH TIME.


 


SECTION 2.08  INTEREST ELECTIONS.


 


(A)                                  GENERALLY.  EACH TERM BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A EURODOLLAR TERM BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS
SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, BORROWERS MAY ELECT

 

33

--------------------------------------------------------------------------------


 


TO CONVERT SUCH TERM BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH TERM
BORROWING AND, IN THE CASE OF A EURODOLLAR TERM BORROWING, MAY ELECT INTEREST
PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  BORROWERS MAY ELECT
DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED TERM
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE TERM LOANS COMPRISING SUCH TERM BORROWING, AND THE TERM
LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE TERM
BORROWING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, BORROWERS SHALL NOT BE
ENTITLED TO REQUEST ANY CONVERSION OR CONTINUATION THAT, IF MADE, WOULD RESULT
IN MORE THAN FIFTEEN EURODOLLAR TERM BORROWINGS OUTSTANDING HEREUNDER AT ANY ONE
TIME.


 


(B)                                 INTEREST ELECTION NOTICE.  TO MAKE AN
ELECTION PURSUANT TO THIS SECTION, BORROWERS SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH ELECTION BY TELEPHONE OR BY EMAIL OF A SCANNED AND DULY EXECUTED
INTEREST ELECTION REQUEST BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED
UNDER SECTION 2.03 IF BORROWERS WERE REQUESTING A TERM BORROWING OF THE TYPE
RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. 
EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE
CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A
WRITTEN INTEREST ELECTION REQUEST SUBSTANTIALLY IN THE FORM OF EXHIBIT D.


 


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:


 

(I)                                     THE TERM BORROWING TO WHICH SUCH
INTEREST ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED
WITH RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED
TO EACH RESULTING TERM BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED
PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING
TERM BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING TERM BORROWING IS TO
BE AN ABR TERM BORROWING OR A EURODOLLAR TERM BORROWING; AND

 

(IV)                              IF THE RESULTING TERM BORROWING IS A
EURODOLLAR TERM BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER
GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE
DEFINITION OF THE TERM “INTEREST PERIOD”; PROVIDED THAT UNTIL THE EARLIER OF
(I) THE DATE ON WHICH THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED BORROWERS
THAT THE PRIMARY SYNDICATION OF THE COMMITMENTS HAS BEEN COMPLETED AND (II) THE
DATE WHICH IS 30 DAYS AFTER THE CLOSING DATE, THE INTEREST PERIOD SHALL BE SEVEN
DAYS.

 

If any such Interest Election Request requests a Eurodollar Term Borrowing but
does not specify an Interest Period, then Borrowers shall be deemed to have
selected an Interest Period of one month’s duration (subject to the proviso in
clause (iv) above).

 

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Term Borrowing.

 

34

--------------------------------------------------------------------------------


 


(D)                                 AUTOMATIC CONVERSION TO ABR TERM BORROWING. 
IF AN INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR TERM BORROWING IS
NOT TIMELY DELIVERED PRIOR TO THE END OF THE INTEREST PERIOD APPLICABLE THERETO,
THEN, UNLESS SUCH EURODOLLAR TERM BORROWING IS REPAID AS PROVIDED HEREIN, AT THE
END OF SUCH INTEREST PERIOD SUCH EURODOLLAR TERM BORROWING SHALL BE CONVERTED TO
AN ABR TERM BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT
THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES BORROWERS, THEN, AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT (I) NO
OUTSTANDING TERM BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR TERM
BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR TERM BORROWING SHALL BE
CONVERTED TO AN ABR TERM BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE
THERETO.


 


SECTION 2.09  AMORTIZATION OF TERM BORROWINGS.  BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, ON THE DATES SET FORTH ON
ANNEX I, OR IF ANY SUCH DATE IS NOT A BUSINESS DAY, ON THE IMMEDIATELY PRECEDING
BUSINESS DAY (EACH SUCH DATE, A “TERM LOAN REPAYMENT DATE”), A PRINCIPAL AMOUNT
OF THE TERM LOANS EQUAL TO THE AMOUNT SET FORTH ON ANNEX I FOR SUCH DATE (AS
ADJUSTED FROM TIME TO TIME PURSUANT TO SECTION 2.10(H)), TOGETHER IN EACH CASE
WITH ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT TO BE PAID TO BUT
EXCLUDING THE DATE OF SUCH PAYMENT.  TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM
LOANS SHALL BE DUE AND PAYABLE ON THE TERM LOAN MATURITY DATE.


 


SECTION 2.10  OPTIONAL AND MANDATORY PREPAYMENTS OF TERM LOANS.


 


(A)                                  OPTIONAL PREPAYMENTS.  BORROWERS SHALL HAVE
THE RIGHT AT ANY TIME AND FROM TIME TO TIME, AFTER THE REPAYMENT AND
SATISFACTION IN FULL OF THE REVOLVING CREDIT INDEBTEDNESS AND THE TERMINATION OF
ALL COMMITMENTS UNDER THE REVOLVING CREDIT DOCUMENTS, TO PREPAY ANY TERM
BORROWING, IN WHOLE OR IN PART, SUBJECT TO THE REQUIREMENTS OF THIS
SECTION 2.10; PROVIDED THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT THAT
IS AN INTEGRAL MULTIPLE OF $1.0 MILLION AND NOT LESS THAN $1.0 MILLION.


 


(B)                                 ASSET SALES.  NOT LATER THAN ONE BUSINESS
DAY FOLLOWING THE RECEIPT OF ANY NET CASH PROCEEDS OF ANY ASSET SALE, BORROWERS
SHALL, AND SHALL CAUSE THEIR SUBSIDIARIES TO, APPLY 100% OF THE NET CASH
PROCEEDS RECEIVED WITH RESPECT THERETO TO MAKE PREPAYMENTS IN ACCORDANCE WITH
SECTION 2.10(G); PROVIDED THAT, PRIOR TO THE REPAYMENT AND SATISFACTION IN FULL
OF THE REVOLVING CREDIT INDEBTEDNESS AND THE TERMINATION OF ALL COMMITMENTS
UNDER THE REVOLVING CREDIT DOCUMENTS, ONLY NET CASH PROCEEDS FROM ASSET SALES OF
TERM LOAN PRIORITY COLLATERAL SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION 2.10(B);


 


(C)                                  DEBT ISSUANCE AND PREFERRED EQUITY
ISSUANCE.  UPON ANY DEBT ISSUANCE OR EQUITY ISSUANCE OF EQUITY INTERESTS (OTHER
THAN COMMON EQUITY INTERESTS OF HOLDINGS) AFTER THE CLOSING DATE, BORROWERS
SHALL MAKE PREPAYMENTS IN ACCORDANCE WITH SECTION 2.10(G) IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF SUCH DEBT ISSUANCE OR
EQUITY ISSUANCE.


 


(D)                                 COMMON EQUITY ISSUANCE.  UPON ANY EQUITY
ISSUANCE OF COMMON EQUITY INTERESTS OF HOLDINGS AFTER THE CLOSING DATE,
BORROWERS SHALL MAKE PREPAYMENTS IN ACCORDANCE WITH

 

35

--------------------------------------------------------------------------------


 


SECTION 2.10(G) IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO 75% OF THE NET CASH
PROCEEDS OF SUCH EQUITY ISSUANCE.


 


(E)                                  CASUALTY EVENTS.  NOT LATER THAN ONE
BUSINESS DAY FOLLOWING THE RECEIPT OF ANY NET CASH PROCEEDS FROM A CASUALTY
EVENT, BORROWERS SHALL, AND SHALL CAUSE THEIR SUBSIDIARIES TO, APPLY AN AMOUNT
EQUAL TO 100% OF SUCH NET CASH PROCEEDS TO MAKE PREPAYMENTS IN ACCORDANCE WITH
SECTION 2.10(G); PROVIDED THAT, PRIOR TO THE REPAYMENT AND SATISFACTION IN FULL
OF THE REVOLVING CREDIT INDEBTEDNESS AND THE TERMINATION OF ALL COMMITMENTS
UNDER THE REVOLVING CREDIT DOCUMENTS, ONLY NET CASH PROCEEDS FROM CASUALTY
EVENTS OF TERM LOAN PRIORITY COLLATERAL SHALL BE SUBJECT TO THE PROVISIONS OF
THIS SECTION 2.10(E).


 


(F)                                    EXCESS CASH FLOW.  BEGINNING WITH THE
FISCAL YEAR ENDING ON OR ABOUT DECEMBER 31, 2006, NO LATER THAN THE EARLIER OF
(I) 90 DAYS AFTER THE END OF SUCH FISCAL YEAR AND EACH FISCAL YEAR THEREAFTER
AND (II) THE DATE ON WHICH THE FINANCIAL STATEMENTS WITH RESPECT TO SUCH FISCAL
YEAR ARE DELIVERED PURSUANT TO SECTION 5.01(A), BORROWERS SHALL MAKE PREPAYMENTS
IN ACCORDANCE WITH SECTION 2.10(G) IN AN AGGREGATE AMOUNT EQUAL TO 75% OF EXCESS
CASH FLOW FOR THE FISCAL YEAR; PROVIDED, HOWEVER, THAT, NO PREPAYMENTS FROM
EXCESS CASH FLOW SHALL BE MADE IF, AFTER GIVING EFFECT TO SUCH PAYMENT,
BORROWING AVAILABILITY (AS DEFINED IN THE REVOLVING CREDIT AGREEMENT) SHALL BE
LESS THAN $35.0 MILLION.  ANY SUCH PREPAYMENTS WHICH ARE NOT PERMITTED TO BE
MADE AS A RESULT OF THE PROVISO AT THE END OF THE IMMEDIATELY PRECEDING SENTENCE
SHALL BE DEFERRED AND SHALL BE MADE AT SUCH TIME, IF ANY, THAT, AFTER GIVING
EFFECT TO SUCH PAYMENT, BORROWING AVAILABILITY (AS DEFINED IN THE REVOLVING
CREDIT AGREEMENT) WOULD BE GREATER THAN OR EQUAL TO $35.0 MILLION.


 


(G)                                 APPLICATION OF PREPAYMENTS.  PRIOR TO ANY
OPTIONAL OR MANDATORY PREPAYMENT HEREUNDER, BORROWERS SHALL SELECT THE TERM
BORROWING OR TERM BORROWINGS TO BE PREPAID AND SHALL SPECIFY SUCH SELECTION IN
THE NOTICE OF SUCH PREPAYMENT PURSUANT TO SECTION 2.10(H), SUBJECT TO THE
PROVISIONS OF THIS SECTION 2.10(G).  ANY MANDATORY PREPAYMENTS OF TERM LOANS
PURSUANT TO THIS SECTION 2.10 SHALL BE APPLIED TO REDUCE SCHEDULED PREPAYMENTS
REQUIRED UNDER SECTION 2.09 ON A PRO RATA BASIS AMONG THE PREPAYMENTS REMAINING
TO BE MADE ON EACH TERM LOAN REPAYMENT DATE.


 

Amounts to be applied pursuant to this Section 2.10 to the prepayment of Term
Loans shall be applied, as applicable, first to reduce outstanding ABR Term
Loans.  Any amounts remaining after each such application shall be applied to
prepay Eurodollar Term Loans.  Notwithstanding the foregoing, if the amount of
any prepayment of Term Loans required under this Section 2.10 shall be in excess
of the amount of the ABR Term Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Term Loans shall be immediately prepaid and, at
the election of Borrowers, the Excess Amount shall be either (A) deposited in an
escrow account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Term Loans on the last day of the then next-expiring
Interest Period for Eurodollar Term Loans; provided that (i) interest in respect
of such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Term Loans which such Excess Amount is intended to repay until
such Excess Amount shall have been used in full to repay such Term Loans and
(ii) at any time while a Default has occurred and is continuing, the
Administrative Agent may, and upon written direction from the Required Lenders
shall, apply any or all proceeds then on deposit to

 

36

--------------------------------------------------------------------------------


 

the payment of such Term Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.

 


(H)                                 NOTICE OF PREPAYMENT.  BORROWERS SHALL
NOTIFY THE ADMINISTRATIVE AGENT BY WRITTEN NOTICE OF ANY PREPAYMENT HEREUNDER
(I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR TERM BORROWING, NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, THREE (3) BUSINESS DAYS BEFORE THE DATE OF
PREPAYMENT, AND (II) IN THE CASE OF PREPAYMENT OF AN ABR TERM BORROWING, NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH
NOTICE SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH TERM
BORROWING OR PORTION THEREOF TO BE PREPAID AND, IN THE CASE OF A MANDATORY
PREPAYMENT, A REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT. 
PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL
ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH PREPAYMENT OF A TERM BORROWING
SHALL BE APPLIED RATABLY TO THE TERM LOANS INCLUDED IN THE PREPAID TERM
BORROWING AND OTHERWISE IN ACCORDANCE WITH THIS SECTION 2.10.  PREPAYMENTS SHALL
BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.06.


 


SECTION 2.11  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR TERM BORROWING:


 


(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE FINAL AND CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE
AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBOR RATE FOR
SUCH INTEREST PERIOD; OR


 


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED IN
WRITING BY THE REQUIRED LENDERS THAT THE ADJUSTED LIBOR RATE FOR SUCH INTEREST
PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING
OR MAINTAINING THEIR TERM LOANS INCLUDED IN SUCH TERM BORROWING FOR SUCH
INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Term Borrowing to, or
continuation of any Term Borrowing as, a Eurodollar Term Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Term
Borrowing, such Term Borrowing shall be made as an ABR Term Borrowing.

 


SECTION 2.12  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBOR RATE); OR

 

(II)                                  IMPOSE ON ANY LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR TERM
LOANS MADE BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Term Loan (or of maintaining its
obligation to make any such Term

 

37

--------------------------------------------------------------------------------


 

Loan) or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then Borrowers will pay
to Administrative Agent for the account of such Lender, such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 


(B)                                 IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT,
THE COMMITMENTS OF SUCH LENDER OR THE TERM LOANS MADE BY SUCH LENDER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S
POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME BORROWERS WILL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  A CERTIFICATE OF A LENDER SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS
THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION 2.12 SHALL
BE DELIVERED TO BORROWERS AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. 
BORROWERS SHALL PAY ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
TO DEMAND COMPENSATION PURSUANT TO THIS SECTION 2.12 SHALL NOT CONSTITUTE A
WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS
SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN SIX
MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES BORROWERS OF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S
INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF) .


 


SECTION 2.13  BREAKAGE PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OR PREPAYMENT,
WHETHER OPTIONAL OR MANDATORY, OF ANY PRINCIPAL OF ANY EURODOLLAR TERM LOAN
OTHER THAN ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO (INCLUDING
AS A RESULT OF AN EVENT OF DEFAULT), (B) THE CONVERSION OF ANY EURODOLLAR TERM
LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO,
(C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR PREPAY ANY TERM LOAN ON THE DATE
SPECIFIED IN ANY NOTICE DELIVERED PURSUANT HERETO OR (D) THE ASSIGNMENT OF ANY
EURODOLLAR TERM LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO AS A RESULT OF A REQUEST BY BORROWERS PURSUANT TO
SECTION 2.16, THEN, IN ANY SUCH EVENT, BORROWERS SHALL COMPENSATE EACH LENDER
FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A
EURODOLLAR TERM LOAN, SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED
TO INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF
(I) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF
SUCH TERM LOAN HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBOR RATE THAT
WOULD HAVE BEEN APPLICABLE TO SUCH TERM LOAN, FOR THE PERIOD FROM THE DATE OF
SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN
THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD
HAVE BEEN THE INTEREST

 

38

--------------------------------------------------------------------------------


 


PERIOD FOR SUCH TERM LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE
ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER
WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR
DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR
MARKET.  A CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT
SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION 2.13 SHALL BE
DELIVERED TO BORROWERS AND THE ADMINISTRATIVE AGENT AND SHALL BE CONCLUSIVE AND
BINDING ABSENT MANIFEST ERROR.  BORROWERS SHALL PAY ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN
10 DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.14  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS.


 


(A)                                  PAYMENTS GENERALLY.  BORROWERS SHALL MAKE
EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT (WHETHER OF PRINCIPAL, INTEREST, FEES, OR OF AMOUNTS PAYABLE UNDER
SECTION 2.12, 2.13, 2.15 OR 10.03, OR OTHERWISE) ON OR BEFORE THE TIME EXPRESSLY
REQUIRED HEREUNDER OR UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO
SUCH TIME IS EXPRESSLY REQUIRED, PRIOR TO 2:00 P.M., NEW YORK CITY TIME), ON THE
DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF, DEDUCTION OR
COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT
677 WASHINGTON BOULEVARD, STAMFORD, CONNECTICUT, EXCEPT THAT PAYMENTS PURSUANT
TO SECTIONS 2.12, 2.13, 2.15 AND 10.03 SHALL BE MADE TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER
LOAN DOCUMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH
PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT UNDER ANY LOAN
DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY
PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF
SUCH EXTENSION.  ALL PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS.


 


(B)                                 PRO RATA TREATMENT.


 

(I)                                     EACH PAYMENT BY BORROWERS OF INTEREST IN
RESPECT OF THE TERM LOANS SHALL BE APPLIED TO THE AMOUNTS OF SUCH OBLIGATIONS
OWING TO THE LENDERS PRO RATA ACCORDING TO THE RESPECTIVE AMOUNTS THEN DUE AND
OWING TO THE LENDERS.

 

(II)                                  EACH PAYMENT ON ACCOUNT OF PRINCIPAL OF
THE TERM LOANS PURSUANT TO SECTION 2.09 SHALL BE ALLOCATED AMONG THE TERM LOAN
LENDERS PRO RATA BASED ON THE PRINCIPAL AMOUNT OF THE TERM LOANS HELD BY THE
TERM LOAN LENDERS.

 


(C)                                  INSUFFICIENT FUNDS.  IF AT ANY TIME
INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO
PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND FEES THEN DUE HEREUNDER, SUCH
FUNDS SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL THEN DUE

 

39

--------------------------------------------------------------------------------


 


HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNT OF PRINCIPAL THEN DUE TO SUCH PARTIES.


 


(D)                                 SHARING OF SET-OFF.  IF ANY LENDER SHALL, BY
EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN
RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS TERM LOANS OR OTHER
OBLIGATIONS RESULTING IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE
AGGREGATE AMOUNT OF ITS TERM LOANS AND ACCRUED INTEREST THEREON OR OTHER
OBLIGATIONS GREATER THAN ITS PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH FACT, AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN
THE TERM LOANS AND SUCH OTHER OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH
OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE TERM LOANS AND
OTHER AMOUNTS OWING THEM, PROVIDED THAT:


 

(I)                                     IF ANY SUCH PARTICIPATIONS ARE PURCHASED
AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

(II)                                  THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO (X) ANY PAYMENT MADE BY BORROWERS PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED
BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS TERM LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO BORROWERS OR
ANY SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL
APPLY).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 


(E)                                  BORROWER DEFAULT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM BORROWERS PRIOR TO THE DATE
ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
LENDERS HEREUNDER THAT BORROWERS WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS THE AMOUNT DUE.  IN SUCH EVENT, IF BORROWERS HAVE NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.


 


(F)                                    LENDER DEFAULT.  IF ANY LENDER SHALL FAIL
TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.14(E) OR
10.03(C), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING
ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER

 

40

--------------------------------------------------------------------------------


 


RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY
SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED
OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.15  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE
WITHOUT SET-OFF, COUNTERCLAIM OR OTHER DEFENSE AND FREE AND CLEAR OF AND WITHOUT
DEDUCTION OR WITHHOLDING FOR ANY AND ALL INDEMNIFIED TAXES; PROVIDED THAT IF A
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY INDEMNIFIED TAXES FROM SUCH
PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS OR WITHHOLDINGS APPLICABLE
TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.15) THE ADMINISTRATIVE AGENT OR
LENDER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE, (II) SUCH BORROWER
SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS AND (III) SUCH BORROWER SHALL PAY THE
FULL AMOUNT DEDUCTED OR WITHHELD TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 IN ADDITION, BORROWERS SHALL PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)                                  BORROWERS SHALL INDEMNIFY AND PAY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 BUSINESS DAYS AFTER WRITTEN
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, ON OR WITH
RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF BORROWERS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 2.15) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO A BORROWER BY A LENDER OR BY THE ADMINISTRATIVE AGENT ON
ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY A BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH A BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO BORROWERS
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY BORROWERS AS WILL PERMIT SUCH PAYMENTS
TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.  IN THE CASE OF A U.S.
BORROWER, EACH FOREIGN LENDER EITHER (1) (I) AGREES TO FURNISH EITHER U.S.
INTERNAL REVENUE SERVICE FORM W-8ECI OR U.S. INTERNAL REVENUE SERVICE
FORM W-8BEN (OR SUCCESSOR FORM) AND (II) AGREES (FOR THE BENEFIT OF BORROWERS
AND THE ADMINISTRATIVE AGENT), TO THE EXTENT IT MAY LAWFULLY DO SO AT SUCH
TIMES, UPON REASONABLE REQUEST BY BORROWERS OR THE ADMINISTRATIVE AGENT, TO
PROVIDE A NEW FORM W-8ECI OR FORM W-8BEN

 

41

--------------------------------------------------------------------------------


 


(OR SUCCESSOR FORM) UPON THE EXPIRATION OR OBSOLESCENCE OF ANY PREVIOUSLY
DELIVERED FORM TO RECONFIRM ANY COMPLETE EXEMPTION FROM, OR ANY ENTITLEMENT TO A
REDUCTION IN, U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ANY INTEREST PAYMENT
HEREUNDER OR (2) IN THE CASE OF ANY SUCH FOREIGN LENDER THAT IS NOT A “BANK”
WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (I) AGREES TO FURNISH
EITHER (A) A “NON-BANK CERTIFICATE” IN A FORM ACCEPTABLE TO THE ADMINISTRATIVE
AGENT AND THE BORROWERS AND TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF
INTERNAL REVENUE SERVICE FORM W-8BEN (OR SUCCESSOR FORM) OR (B) AN INTERNAL
REVENUE FORM W-8ECI (OR SUCCESSOR FORM), CERTIFYING (IN EACH CASE) TO SUCH
FOREIGN LENDER’S LEGAL ENTITLEMENT TO AN EXEMPTION OR REDUCTION FROM U.S.
FEDERAL WITHHOLDING TAX WITH RESPECT TO ALL INTEREST PAYMENTS HEREUNDER AND
(II) AGREES (FOR THE BENEFIT OF BORROWERS AND THE ADMINISTRATIVE AGENT) TO THE
EXTENT IT MAY LAWFULLY DO SO AT SUCH TIMES, UPON REASONABLE REQUEST BY BORROWERS
OR THE ADMINISTRATIVE AGENT, TO PROVIDE A NEW FORM W-8BEN OR W-8ECI (OR
SUCCESSOR FORM) UPON THE EXPIRATION OR OBSOLESCENCE OF ANY PREVIOUSLY DELIVERED
FORM TO RECONFIRM ANY COMPLETE EXEMPTION FROM, OR ANY ENTITLEMENT TO A REDUCTION
IN, U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ANY INTEREST PAYMENT HEREUNDER.


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR A LENDER
(OR AN ASSIGNEE) DETERMINES IN ITS REASONABLE DISCRETION THAT IT HAS RECEIVED A
REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY BORROWERS OR WITH RESPECT TO WHICH A BORROWER HAS PAID ADDITIONAL
AMOUNTS PURSUANT TO THIS SECTION 2.15, IT SHALL PAY OVER SUCH REFUND TO
BORROWERS (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL
AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION 2.15 WITH RESPECT TO THE
INDEMNIFIED TAXES OR THE OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR ASSIGNEE)
AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER, THAT BORROWERS, UPON
THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR ASSIGNEE), AGREE TO
REPAY THE AMOUNT PAID OVER TO BORROWERS (PLUS ANY PENALTIES, INTEREST OR OTHER
CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE
AGENT OR SUCH LENDER (OR ASSIGNEE) IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH
LENDER (OR ASSIGNEE) IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY.  NOTHING CONTAINED IN THIS SECTION 2.15(F) SHALL REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER (OR ASSIGNEE) TO MAKE AVAILABLE ITS TAX
RETURNS OR ANY OTHER INFORMATION WHICH IT DEEMS CONFIDENTIAL TO BORROWERS OR ANY
OTHER PERSON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL ANY
LENDER BE REQUIRED TO PAY ANY AMOUNT TO BORROWERS THE PAYMENT OF WHICH WOULD
PLACE SUCH LENDER IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH LENDER
WOULD HAVE BEEN IN HAD THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF ANY
INDEMNIFIED TAXES OR OTHER TAXES NEVER BEEN PAID IN THE FIRST PLACE.


 


SECTION 2.16  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)                                  DESIGNATION OF A DIFFERENT LENDING OFFICE. 
IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.12, OR REQUIRES BORROWERS TO
PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.15, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS TERM LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE
REASONABLE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD
ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.12 OR 2.15, AS THE
CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY
UNREIMBURSED COST OR

 

42

--------------------------------------------------------------------------------


 


EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  EACH
BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY
LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)                                 REPLACEMENT OF LENDERS.   IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 2.12, OR IF BORROWERS ARE REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.15, OR IF ANY LENDER DEFAULTS IN ITS
OBLIGATION TO FUND TERM LOANS HEREUNDER, OR IF BORROWERS EXERCISE THEIR
REPLACEMENT RIGHTS UNDER SECTION 10.02(C), THEN BORROWERS MAY, AT THEIR SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT,
REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH
AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 10.04), ALL OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO AN ASSIGNEE SELECTED BY BORROWERS THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) BORROWERS SHALL HAVE RECEIVED THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD OR DELAYED, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT
EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS TERM LOANS, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE
(TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR
BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH
ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.12 OR
PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.15, SUCH ASSIGNMENT WILL
RESULT IN A MATERIAL REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL
NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS
A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING
BORROWERS TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


ARTICLE III.


 


REPRESENTATIONS AND WARRANTIES


 

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders (with references to the Companies being
references thereto after giving effect to the Transactions unless otherwise
expressly stated) that:

 


SECTION 3.01  ORGANIZATION; POWERS.  EACH COMPANY (A) IS DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (B) HAS
ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND
TO OWN AND LEASE ITS PROPERTY AND (C) IS QUALIFIED AND IN GOOD STANDING (TO THE
EXTENT SUCH CONCEPT IS APPLICABLE IN THE APPLICABLE JURISDICTION) TO DO BUSINESS
IN EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT IN SUCH
JURISDICTIONS WHERE THE FAILURE TO SO QUALIFY OR BE IN GOOD STANDING,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


SECTION 3.02  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS TO BE ENTERED
INTO BY EACH LOAN PARTY ARE WITHIN SUCH LOAN PARTY’S POWERS AND HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO
WHICH ANY LOAN PARTY IS TO BE A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN
PARTY, WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION

 

43

--------------------------------------------------------------------------------


 


OF SUCH LOAN PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03  GOVERNMENTAL APPROVALS; NO CONFLICTS.  EXCEPT AS SET FORTH ON
SCHEDULE 3.03, THE TRANSACTIONS (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH, OR ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY,
EXCEPT (I) SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT,
(II) FILINGS NECESSARY TO PERFECT LIENS CREATED UNDER THE LOAN DOCUMENTS AND
(III) CONSENTS, APPROVALS, REGISTRATIONS, FILINGS OR ACTIONS THE FAILURE OF
WHICH TO OBTAIN OR PERFORM COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, (B) WILL NOT VIOLATE THE CHARTER, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF ANY COMPANY OR ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY, (C) WILL NOT VIOLATE, RESULT IN A DEFAULT OR REQUIRE ANY CONSENT OR
APPROVAL UNDER ANY APPLICABLE LAW OR REGULATION, INDENTURE, AGREEMENT OR OTHER
INSTRUMENT BINDING UPON ANY COMPANY OR ITS ASSETS, OR GIVE RISE TO A RIGHT
THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY ANY COMPANY, EXCEPT FOR
VIOLATIONS, DEFAULTS OR THE CREATION OF SUCH RIGHTS THAT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND (D) WILL NOT RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN ON ANY PROPERTY OF ANY COMPANY, EXCEPT LIENS
CREATED UNDER THE LOAN DOCUMENTS AND PERMITTED LIENS.


 


SECTION 3.04  FINANCIAL STATEMENTS.  (A)  HOLDINGS AND BORROWERS HAVE HERETOFORE
FURNISHED TO THE LENDERS (I) THE AUDITED CONSOLIDATED BALANCE SHEETS AND THE
RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE FISCAL YEARS ENDED
JANUARY 1, 2005 AND JANUARY 3, 2004, AUDITED BY AND ACCOMPANIED BY THE OPINION
OF DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS, (II) THE UNAUDITED
CONSOLIDATED BALANCE SHEETS AND THE RELATED STATEMENTS OF INCOME AND CASH FLOWS
OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE FISCAL QUARTER
ENDED APRIL 2, 2005, AND (III) THE UNAUDITED CONSOLIDATED AND CONSOLIDATING
BALANCE SHEETS AND THE RELATED STATEMENTS OF INCOME OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS OF AND FOR EACH OF THE FISCAL MONTHS ENDING MAY 28,
2005, JULY 2, 2005 AND JULY 30, 2005.  SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED AND PRESENT FAIRLY AND
ACCURATELY THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS
SUBJECT TO YEAR-END ADJUSTMENTS FOR INTERIM FINANCIAL STATEMENTS.


 


(B)                                 HOLDINGS AND BORROWERS HAVE HERETOFORE
FURNISHED TO THE LENDERS: AUDITED CONSOLIDATED BALANCE SHEETS AND THE RELATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE ACQUIRED
BUSINESS AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE FISCAL YEARS ENDED
APRIL 30, 2005 AND APRIL 30, 2004, AUDITED BY AND ACCOMPANIED BY THE OPINION OF
PRICEWATERHOUSECOOPERS, INDEPENDENT PUBLIC ACCOUNTANTS.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED AND
PRESENT FAIRLY AND ACCURATELY, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE ACQUIRED BUSINESS AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS.


 


(C)                                  EXCEPT AS SET FORTH IN THE FINANCIAL
STATEMENTS DESCRIBED IN SECTION 3.04(A) AND 3.04(B) OR THE SCHEDULES HERETO, AS
OF THE CLOSING DATE, THERE ARE NO LIABILITIES OF ANY COMPANY OF ANY KIND,
WHETHER ACCRUED, CONTINGENT, ABSOLUTE, DETERMINED, DETERMINABLE OR OTHERWISE,
WHICH IF

 

44

--------------------------------------------------------------------------------


 


UNPAID COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND
THERE IS NO EXISTING CONDITION, SITUATION OR SET OF CIRCUMSTANCES WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN SUCH A LIABILITY, OTHER THAN LIABILITIES
UNDER THE LOAN DOCUMENTS AND THE TERM LOAN DOCUMENTS.


 


(D)                                 HOLDINGS AND BORROWERS HAVE HERETOFORE
DELIVERED TO THE LENDERS UNAUDITED PRO FORMA CONSOLIDATED AND CONSOLIDATING
BALANCE SHEETS AND STATEMENTS OF INCOME, AS WELL AS PRO FORMA EBITDA, AS OF AND
FOR THE TWELVE-MONTH PERIOD ENDED JULY 31, 2005, AFTER GIVING EFFECT TO THE
TRANSACTIONS AS IF THEY HAD OCCURRED ON SUCH DATE.  SUCH PRO FORMA FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN GOOD FAITH BY THE LOAN PARTIES, BASED ON THE
ASSUMPTIONS STATED THEREIN (WHICH ASSUMPTIONS ARE BELIEVED BY THE LOAN PARTIES
ON THE DATE HEREOF AND ON THE CLOSING DATE TO BE REASONABLE), ARE BASED ON THE
BEST INFORMATION AVAILABLE TO THE LOAN PARTIES AS OF THE DATE OF DELIVERY
THEREOF, ACCURATELY REFLECT ALL ADJUSTMENTS REQUIRED TO BE MADE TO GIVE EFFECT
TO THE TRANSACTIONS, AND IN ACCORDANCE WITH REGULATION S-X UNDER THE SECURITIES
ACT, AND PRESENT FAIRLY ON A PRO FORMA BASIS THE ESTIMATED CONSOLIDATED AND
CONSOLIDATING FINANCIAL POSITION AND RESULTS OF OPERATIONS OF HOLDINGS AND
BORROWERS (INCLUDING THE ACQUIRED BUSINESS) AS OF AND FOR SUCH DATES, ASSUMING
THAT THE TRANSACTIONS HAD ACTUALLY OCCURRED AT SUCH DATES, IT BEING RECOGNIZED
BY LENDERS, HOWEVER, THAT PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED
AS FACTS AND THAT THE ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
SAID PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS.


 


(E)                                  SINCE APRIL 30, 2005 WITH RESPECT TO LENOX
AND ITS SUBSIDIARIES AND SINCE JANUARY 1, 2005 WITH RESPECT TO HOLDINGS AND ITS
SUBSIDIARIES, THERE HAS BEEN NO EVENT, CHANGE OR OCCURRENCE THAT, INDIVIDUALLY
OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.05  PROPERTIES.  (A)  EACH COMPANY HAS GOOD TITLE TO, OR VALID
LEASEHOLD INTERESTS IN, ALL ITS PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR
MINOR IRREGULARITIES OR DEFICIENCIES IN TITLE THAT, INDIVIDUALLY OR IN THE
AGGREGATE, DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS
CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTY FOR ITS INTENDED PURPOSE.  TITLE
TO ALL SUCH PROPERTY HELD BY SUCH COMPANY IS FREE AND CLEAR OF ALL LIENS EXCEPT
FOR PERMITTED LIENS.  THE PROPERTY OF THE COMPANIES, TAKEN AS A WHOLE, (I) IS IN
GOOD OPERATING ORDER, CONDITION AND REPAIR (ORDINARY WEAR AND TEAR EXCEPTED)
(EXCEPT TO THE EXTENT THAT THE FAILURE TO BE IN SUCH CONDITION COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT) AND
(II) CONSTITUTES ALL THE PROPERTY WHICH IS REQUIRED FOR THE BUSINESS AND
OPERATIONS OF THE COMPANIES AS PRESENTLY CONDUCTED.


 


(B)                                 SCHEDULE 3.05(B) CONTAINS A TRUE AND
COMPLETE LIST OF EACH INTEREST IN REAL PROPERTY OWNED BY ANY COMPANY AS OF THE
DATE HEREOF AND DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH COMPANY. 
SCHEDULE 3.05(B) CONTAINS A TRUE AND COMPLETE LIST OF EACH REAL PROPERTY LEASED,
SUBLEASED OR OTHERWISE OCCUPIED OR UTILIZED BY ANY COMPANY, AS LESSEE,
SUBLESSEE, FRANCHISEE OR LICENSEE, AS OF THE DATE HEREOF AND DESCRIBES THE TYPE
OF INTEREST THEREIN HELD BY SUCH COMPANY AND WHETHER SUCH LEASE, SUBLEASE OR
OTHER INSTRUMENT REQUIRES THE CONSENT OF THE LANDLORD THEREUNDER OR OTHER
PARTIES THERETO TO THE TRANSACTIONS.


 


(C)                                  EXCEPT FOR THOSE AGREEMENTS LISTED IN
SCHEDULE 3.05(C), AT LEAST ONE LOAN PARTY OWNS, OR IS LICENSED TO USE, ALL
PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADE NAMES, SERVICE

 

45

--------------------------------------------------------------------------------


 


MARKS, COPYRIGHTS, TECHNOLOGY, TRADE SECRETS, PROPRIETARY INFORMATION, DOMAIN
NAMES, KNOW-HOW AND PROCESSES NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS
CURRENTLY CONDUCTED (THE “INTELLECTUAL PROPERTY”), EXCEPT FOR THOSE THE FAILURE
TO OWN OR LICENSE WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  WITH RESPECT TO THOSE
LICENSE AGREEMENTS LISTED IN SCHEDULE 3.05(C), EACH LOAN PARTY IS USING
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A CONSENT FROM EACH THIRD-PARTY
LICENSOR LISTED THEREIN TO BECOME THE LICENSEE OF THE APPLICABLE LICENSE
AGREEMENT.  NO CLAIM HAS BEEN ASSERTED AND IS PENDING BY ANY PERSON CHALLENGING
OR QUESTIONING THE USE OF ANY SUCH INTELLECTUAL PROPERTY OR THE VALIDITY OR
EFFECTIVENESS OF ANY SUCH INTELLECTUAL PROPERTY, NOR DOES ANY LOAN PARTY KNOW OF
ANY VALID BASIS FOR ANY SUCH CLAIM.  THE USE OF SUCH INTELLECTUAL PROPERTY BY
EACH LOAN PARTY DOES NOT INFRINGE THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH
CLAIMS AND INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D)                                 (I) NO COMPANY HAS RECEIVED ANY NOTICE OF,
NOR HAS ANY KNOWLEDGE OF, THE OCCURRENCE OR PENDENCY OR CONTEMPLATION OF ANY
CASUALTY EVENT AFFECTING ALL OR ANY PORTION OF THE PROPERTY AND (II) NO MORTGAGE
ENCUMBERS IMPROVED REAL PROPERTY THAT IS LOCATED IN AN AREA THAT HAS BEEN
IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT AS AN AREA HAVING
SPECIAL FLOOD HAZARDS AND WITH RESPECT TO WHICH FLOOD INSURANCE HAS BEEN MADE
AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968.


 


SECTION 3.06  EQUITY INTERESTS AND SUBSIDIARIES.  (A)  SCHEDULE 3.06(A) SETS
FORTH A LIST OF (I) ALL THE SUBSIDIARIES AND THEIR JURISDICTION OF ORGANIZATION
AS OF THE CLOSING DATE AND (II) THE NUMBER OF SHARES OF EACH CLASS OF ITS EQUITY
INTERESTS AUTHORIZED, AND THE NUMBER OUTSTANDING (AND THE RECORD HOLDER OF SUCH
EQUITY INTERESTS), ON THE CLOSING DATE AND THE NUMBER OF SHARES COVERED BY ALL
OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF CONVERSION OR PURCHASE AND SIMILAR
RIGHTS AT THE CLOSING DATE.  ALL EQUITY INTERESTS OF EACH COMPANY (OTHER THAN
HOLDINGS) ARE DULY AND VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE AND,
EXCEPT AS SET FORTH ON SCHEDULE 3.06(A), ARE OWNED BY HOLDINGS OR BORROWERS,
DIRECTLY OR INDIRECTLY THROUGH WHOLLY OWNED SUBSIDIARIES AND ALL EQUITY
INTERESTS OF BORROWERS ARE OWNED DIRECTLY BY HOLDINGS.  EACH LOAN PARTY IS THE
RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD AND MARKETABLE TITLE TO, THE EQUITY
INTERESTS PLEDGED BY IT UNDER THE SECURITY AGREEMENT, FREE OF ANY AND ALL LIENS,
RIGHTS OR CLAIMS OF OTHER PERSONS, EXCEPT THE SECURITY INTEREST CREATED BY THE
SECURITY AGREEMENT AND THE FIRST PRIORITY SECURITY INTEREST SECURING THE
REVOLVING CREDIT INDEBTEDNESS, AND THERE ARE NO OUTSTANDING WARRANTS, OPTIONS OR
OTHER RIGHTS TO PURCHASE, OR SHAREHOLDER, VOTING TRUST OR SIMILAR AGREEMENTS
OUTSTANDING WITH RESPECT TO, OR PROPERTY THAT IS CONVERTIBLE INTO, OR THAT
REQUIRES THE ISSUANCE OR SALE OF, ANY SUCH EQUITY INTERESTS.


 


(B)                                 SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, NO CONSENT OF ANY PERSON INCLUDING ANY OTHER GENERAL OR
LIMITED PARTNER, ANY OTHER MEMBER OF A LIMITED LIABILITY COMPANY, ANY OTHER
SHAREHOLDER OR ANY OTHER TRUST BENEFICIARY IS NECESSARY OR DESIRABLE IN
CONNECTION WITH THE CREATION, PERFECTION OR SECOND PRIORITY STATUS OF THE
SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN ANY EQUITY INTERESTS PLEDGED TO
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE
SECURITY AGREEMENT OR THE EXERCISE BY THE ADMINISTRATIVE AGENT OF THE VOTING OR
OTHER RIGHTS PROVIDED FOR IN THE SECURITY AGREEMENT OR THE EXERCISE OF REMEDIES
IN RESPECT THEREOF.

 

46

--------------------------------------------------------------------------------


 


(C)                                  AN ACCURATE ORGANIZATION CHART, SHOWING THE
OWNERSHIP STRUCTURE OF HOLDINGS, BORROWERS AND EACH SUBSIDIARY ON THE CLOSING
DATE, AND AFTER GIVING EFFECT TO THE TRANSACTION, IS SET FORTH ON
SCHEDULE 3.06(C).


 


SECTION 3.07  LITIGATION; COMPLIANCE WITH LAWS.  (A)  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY
NOW PENDING OR, TO THE KNOWLEDGE OF ANY COMPANY, THREATENED AGAINST OR AFFECTING
ANY COMPANY OR ANY BUSINESS, PROPERTY OR RIGHTS OF ANY SUCH PERSON (I) THAT
INVOLVE ANY LOAN DOCUMENT OR THE TRANSACTIONS OR (II) AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)                                 EXCEPT FOR MATTERS COVERED BY SECTION 3.17,
NO COMPANY OR ANY OF ITS PROPERTY IS IN VIOLATION OF, NOR WILL THE CONTINUED
OPERATION OF THEIR PROPERTY AS CURRENTLY CONDUCTED VIOLATE, ANY REQUIREMENTS OF
LAW (INCLUDING ANY ZONING OR BUILDING ORDINANCE, CODE OR APPROVAL OR ANY
BUILDING PERMITS) OR ANY RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING THE REAL
PROPERTY OR IS IN DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION, DECREE
OR ORDER OF ANY GOVERNMENTAL AUTHORITY, WHERE SUCH VIOLATION OR DEFAULT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.08  AGREEMENTS.  (A)  NO COMPANY IS A PARTY TO ANY AGREEMENT OR
INSTRUMENT OR SUBJECT TO ANY CORPORATE OR OTHER CONSTITUTIONAL RESTRICTION THAT
HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(B)                                 NO COMPANY IS IN DEFAULT IN ANY MANNER UNDER
ANY PROVISION OF ANY INDENTURE OR OTHER AGREEMENT OR INSTRUMENT EVIDENCING
INDEBTEDNESS, OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTY ARE OR MAY BE BOUND, WHERE SUCH DEFAULT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)                                  SCHEDULE 3.08(C) ACCURATELY AND COMPLETELY
LISTS ALL MATERIAL AGREEMENTS (OTHER THAN LEASES OF REAL PROPERTY SET FORTH ON
SCHEDULE 3.05(B)) TO WHICH ANY COMPANY IS A PARTY WHICH ARE IN EFFECT ON THE
DATE HEREOF IN CONNECTION WITH THE OPERATION OF THE BUSINESS CONDUCTED THEREBY
AND BORROWERS HAVE DELIVERED TO THE ADMINISTRATIVE AGENT COMPLETE AND CORRECT
COPIES OF ALL SUCH MATERIAL AGREEMENTS, INCLUDING ANY AMENDMENTS, SUPPLEMENTS OR
MODIFICATIONS WITH RESPECT THERETO.


 


SECTION 3.09  FEDERAL RESERVE REGULATIONS.  (A)  NO COMPANY IS ENGAGED
PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK.


 


(B)                                 NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR
ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THAT IS INCONSISTENT
WITH, THE PROVISIONS OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATION T, U
OR X.  THE PLEDGE OF THE SECURITY AGREEMENT COLLATERAL PURSUANT TO THE SECURITY
AGREEMENT DOES NOT VIOLATE SUCH REGULATIONS.


 


SECTION 3.10  INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT.  NO
COMPANY IS (A) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT

 

47

--------------------------------------------------------------------------------


 


COMPANY,” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED, OR (B) A “HOLDING COMPANY,” AN “AFFILIATE” OF A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” AS DEFINED
IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF
1935, AS AMENDED.


 


SECTION 3.11  USE OF PROCEEDS.  ON THE CLOSING DATE, BORROWERS WILL USE THE
PROCEEDS OF THE TERM LOANS TO FINANCE A PORTION OF THE ACQUISITION CONSIDERATION
AND THE REFINANCING AND TO PAY RELATED FEES, COMMISSIONS AND EXPENSES IN
CONNECTION THEREWITH.


 


SECTION 3.12  TAXES.  EACH COMPANY HAS (A) TIMELY FILED OR CAUSED TO BE TIMELY
FILED ALL FEDERAL TAX RETURNS AND ALL MATERIAL, STATE, LOCAL AND FOREIGN TAX
RETURNS OR MATERIALS REQUIRED TO HAVE BEEN FILED BY IT AND ALL SUCH TAX RETURNS
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND HAS (B) DULY AND TIMELY PAID
OR CAUSED TO BE DULY AND TIMELY PAID ALL TAXES (WHETHER OR NOT SHOWN ON ANY TAX
RETURN) DUE AND PAYABLE BY IT AND ALL ASSESSMENTS RECEIVED BY IT, EXCEPT TAXES
(I) THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR
WHICH SUCH COMPANY SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP OR (II) WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT; PROVIDED THAT ANY SUCH CONTEST OF TAXES WITH
RESPECT TO COLLATERAL SHALL ALSO SATISFY THE CONTESTED COLLATERAL LIEN
CONDITIONS.  EACH COMPANY HAS MADE ADEQUATE PROVISION IN ACCORDANCE WITH GAAP
FOR ALL TAXES NOT YET DUE AND PAYABLE.  EACH COMPANY IS UNAWARE OF ANY PROPOSED
OR PENDING TAX ASSESSMENTS, DEFICIENCIES OR AUDITS THAT COULD BE REASONABLY
EXPECTED TO, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.13  NO MATERIAL MISSTATEMENTS.  NO INFORMATION, REPORT, FINANCIAL
STATEMENT, EXHIBIT OR SCHEDULE FURNISHED BY OR ON BEHALF OF ANY COMPANY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF ANY
LOAN DOCUMENT OR INCLUDED THEREIN OR DELIVERED PURSUANT THERETO CONTAINED,
CONTAINS OR WILL CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR OMISSION, OMITS OR
WILL OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE, ARE OR WILL BE MADE,
NOT MISLEADING AS OF THE DATE SUCH INFORMATION IS DATED OR CERTIFIED; PROVIDED
THAT TO THE EXTENT ANY SUCH INFORMATION, REPORT, FINANCIAL STATEMENT, EXHIBIT OR
SCHEDULE WAS BASED UPON OR CONSTITUTES A FORECAST OR PROJECTION, EACH COMPANY
REPRESENTS ONLY THAT IT ACTED IN GOOD FAITH AND UTILIZED REASONABLE ASSUMPTIONS
AND DUE CARE IN THE PREPARATION OF SUCH INFORMATION, REPORT, FINANCIAL
STATEMENT, EXHIBIT OR SCHEDULE.


 


SECTION 3.14  LABOR MATTERS.  AS OF THE DATE HEREOF AND THE CLOSING DATE, THERE
ARE NO STRIKES, LOCKOUTS OR SLOWDOWNS AGAINST ANY COMPANY PENDING OR, TO THE
KNOWLEDGE OF ANY COMPANY, THREATENED.  THE HOURS WORKED BY AND PAYMENTS MADE TO
EMPLOYEES OF ANY COMPANY HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS
ACT OR ANY OTHER APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH
SUCH MATTERS IN ANY MANNER WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  ALL PAYMENTS DUE FROM ANY COMPANY, OR FOR WHICH ANY
CLAIM MAY BE MADE AGAINST ANY COMPANY, ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH
AND WELFARE INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A
LIABILITY ON THE BOOKS OF SUCH COMPANY EXCEPT WHERE THE FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE
CONSUMMATION OF THE TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION
OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE
BARGAINING AGREEMENT TO WHICH ANY COMPANY IS BOUND.

 

48

--------------------------------------------------------------------------------


 


SECTION 3.15  SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE CLOSING DATE AND IMMEDIATELY FOLLOWING THE MAKING OF EACH TERM
LOAN AND AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF EACH TERM
LOAN TAKING INTO ACCOUNT RIGHTS OF CONTRIBUTION AGAINST OR REIMBURSEMENT FROM
OTHER LOAN PARTIES, (A) THE FAIR VALUE OF THE ASSETS OF EACH LOAN PARTY
(INDIVIDUALLY AND ON A CONSOLIDATED BASIS WITH ITS SUBSIDIARIES) WILL EXCEED ITS
DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE; (B) THE PRESENT
FAIR SALEABLE VALUE OF THE PROPERTY OF EACH LOAN PARTY (INDIVIDUALLY AND ON A
CONSOLIDATED BASIS WITH ITS SUBSIDIARIES) WILL BE GREATER THAN THE AMOUNT THAT
WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF ITS DEBTS AND OTHER
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER
LIABILITIES BECOME ABSOLUTE AND MATURED; (C) EACH LOAN PARTY (INDIVIDUALLY AND
ON A CONSOLIDATED BASIS WITH ITS SUBSIDIARIES) WILL BE ABLE TO PAY ITS DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; AND (D) EACH LOAN PARTY (INDIVIDUALLY
AND ON A CONSOLIDATED BASIS WITH ITS SUBSIDIARIES) WILL NOT HAVE UNREASONABLY
SMALL CAPITAL WITH WHICH TO CONDUCT ITS BUSINESS IN WHICH IT IS ENGAGED AS SUCH
BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED FOLLOWING THE CLOSING
DATE.

 


SECTION 3.16  EMPLOYEE BENEFIT PLANS.   (A)  EACH COMPANY AND ITS ERISA
AFFILIATES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS,
COULD REASONABLY BE EXPECTED TO RESULT IN MATERIAL LIABILITY OF ANY COMPANY OR
ANY OF ITS ERISA AFFILIATES OR THE IMPOSITION OF A LIEN ON ANY OF THE ASSETS OF
A COMPANY.  THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL
UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF
FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN
$250,000 THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS. 
USING ACTUARIAL ASSUMPTIONS AND COMPUTATION METHODS CONSISTENT WITH SUBPART 1 OF
SUBTITLE E OF TITLE IV OF ERISA, THE AGGREGATE LIABILITIES OF EACH COMPANY OR
ITS ERISA AFFILIATES TO ALL MULTIEMPLOYER PLANS IN THE EVENT OF A COMPLETE
WITHDRAWAL THEREFROM, AS OF THE CLOSE OF THE MOST RECENT FISCAL YEAR OF EACH
SUCH MULTIEMPLOYER PLAN, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(B)                                 NONE OF THE COMPANIES HAS ANY FOREIGN PLANS.


 


SECTION 3.17  ENVIRONMENTAL MATTERS.  (A)  EXCEPT AS SET FORTH IN SCHEDULE 3.17
OR EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT:


 

(1)                                  THE COMPANIES AND THEIR BUSINESSES,
OPERATIONS AND REAL PROPERTY ARE AND IN THE LAST SIX YEARS HAVE BEEN IN
COMPLIANCE WITH, AND THE COMPANIES HAVE NO LIABILITY UNDER, ENVIRONMENTAL LAW;

 

(2)                                  THE COMPANIES HAVE OBTAINED ALL
ENVIRONMENTAL PERMITS REQUIRED FOR THE CONDUCT OF THEIR BUSINESSES AND
OPERATIONS, AND THE OWNERSHIP, OPERATION AND USE OF THEIR ASSETS, UNDER
ENVIRONMENTAL LAW, ALL SUCH ENVIRONMENTAL PERMITS ARE VALID AND IN GOOD STANDING
AND, UNDER THE CURRENTLY EFFECTIVE BUSINESS PLAN OF THE COMPANIES, NO
EXPENDITURES OR OPERATIONAL ADJUSTMENTS ARE EXPECTED TO BE REQUIRED IN ORDER TO
RENEW OR

 

49

--------------------------------------------------------------------------------


 

MODIFY SUCH ENVIRONMENTAL PERMITS DURING THE NEXT FIVE YEARS EXCEPT AS MAY BE
NEEDED IN THE ORDINARY AND NORMAL COURSE OF BUSINESS;

 

(3)                                  THERE HAS BEEN NO RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIAL ON, AT, UNDER OR FROM ANY REAL PROPERTY OR
FACILITY PRESENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY THE COMPANIES OR
THEIR PREDECESSORS IN INTEREST THAT COULD RESULT IN LIABILITY OF THE COMPANIES
UNDER ENVIRONMENTAL LAW;

 

(4)                                  THERE IS NO ENVIRONMENTAL CLAIM PENDING OR,
TO THE KNOWLEDGE OF THE COMPANIES, THREATENED AGAINST THE COMPANIES, OR RELATING
TO THE REAL PROPERTY CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY THE
COMPANIES OR RELATING TO THE OPERATIONS OF THE COMPANIES, AND THERE ARE NO
ACTIONS, ACTIVITIES, CIRCUMSTANCES, CONDITIONS, EVENTS OR INCIDENTS THAT COULD
REASONABLY BE EXPECTED TO FORM THE BASIS OF SUCH AN ENVIRONMENTAL CLAIM; AND

 

(5)                                  NO PERSON WITH AN INDEMNITY OR CONTRIBUTION
OBLIGATION TO THE COMPANIES RELATING TO COMPLIANCE WITH OR LIABILITY UNDER
ENVIRONMENTAL LAW IS IN DEFAULT WITH RESPECT TO SUCH OBLIGATION.

 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.17:


 

(1)                                  NO COMPANY IS OBLIGATED TO PERFORM ANY
ACTION OR OTHERWISE INCUR ANY EXPENSE UNDER ENVIRONMENTAL LAW PURSUANT TO ANY
ORDER, DECREE, JUDGMENT OR AGREEMENT BY WHICH IT IS BOUND OR HAS ASSUMED BY
CONTRACT OR AGREEMENT, AND NO COMPANY IS CONDUCTING OR FINANCING ANY RESPONSE
PURSUANT TO ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR ANY OTHER
LOCATION EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(2)                                  NO REAL PROPERTY OR FACILITY OWNED,
OPERATED OR LEASED BY THE COMPANIES AND, TO THE KNOWLEDGE OF THE COMPANIES, NO
REAL PROPERTY OR FACILITY FORMERLY OWNED, OPERATED OR LEASED BY THE COMPANIES OR
ANY OF THEIR PREDECESSORS IN INTEREST IS (I) LISTED OR PROPOSED FOR LISTING ON
THE NATIONAL PRIORITIES LIST PROMULGATED PURSUANT TO CERCLA OR (II) LISTED ON
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY INFORMATION
SYSTEM PROMULGATED PURSUANT TO CERCLA OR (III) INCLUDED ON ANY SIMILAR LIST
MAINTAINED BY ANY GOVERNMENTAL AUTHORITY INCLUDING, WITHOUT LIMITATION, ANY SUCH
LIST RELATING TO PETROLEUM EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(3)                                  NO LIEN HAS BEEN RECORDED OR, TO THE
KNOWLEDGE OF ANY COMPANY, THREATENED UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO
ANY REAL PROPERTY OR ASSETS OF THE COMPANIES;

 

(4)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
NOT REQUIRE ANY NOTIFICATION, REGISTRATION, FILING, REPORTING, DISCLOSURE,
INVESTIGATION, REMEDIATION OR CLEANUP PURSUANT TO ANY GOVERNMENTAL REAL PROPERTY
DISCLOSURE REQUIREMENTS OR ANY OTHER ENVIRONMENTAL LAW EXCEPT WHERE THE FAILURE
TO PROVIDE OR PERFORM ANY OF THE

 

50

--------------------------------------------------------------------------------


 

FOREGOING COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT; AND

 

(5)                                  THE COMPANIES HAVE MADE AVAILABLE TO
LENDERS ALL MATERIAL REPORTS AND ASSESSMENTS IN THE POSSESSION, CUSTODY OR
CONTROL OF, OR OTHERWISE REASONABLY AVAILABLE TO, THE COMPANIES CONCERNING
COMPLIANCE WITH OR LIABILITY UNDER ENVIRONMENTAL LAW INCLUDING, WITHOUT
LIMITATION, THOSE CONCERNING THE EXISTENCE OF HAZARDOUS MATERIAL AT REAL
PROPERTY OR FACILITIES CURRENTLY OR FORMERLY OWNED, OPERATED, LEASED OR USED BY
THE COMPANIES EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO REVEAL OR RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 3.18  INSURANCE.  SCHEDULE 3.18 SETS FORTH A TRUE, COMPLETE AND CORRECT
DESCRIPTION OF ALL INSURANCE MAINTAINED BY EACH COMPANY AS OF THE CLOSING DATE. 
AS OF EACH SUCH DATE, SUCH INSURANCE IS IN FULL FORCE AND EFFECT AND ALL
PREMIUMS HAVE BEEN DULY PAID.  EACH COMPANY HAS INSURANCE IN SUCH AMOUNTS AND
COVERING SUCH RISKS AND LIABILITIES AS ARE IN ACCORDANCE WITH NORMAL INDUSTRY
PRACTICE.


 


SECTION 3.19  SECURITY DOCUMENTS.  (A)  THE SECURITY AGREEMENT IS EFFECTIVE TO
CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED
PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN AND LIEN ON THE
SECURITY AGREEMENT COLLATERAL AND, WHEN (I) FINANCING STATEMENTS AND OTHER
FILINGS IN APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 6 TO
THE PERFECTION CERTIFICATE AND (II) UPON THE TAKING OF POSSESSION OR CONTROL BY
THE ADMINISTRATIVE AGENT (OR, PRIOR TO THE PAYMENT IN FULL OF THE REVOLVING
CREDIT INDEBTEDNESS AND THE TERMINATION OF THE REVOLVING CREDIT DOCUMENTS,
POSSESSION OR CONTROL BY THE REVOLVING CREDIT AGENT TO THE EXTENT THAT THE
REVOLVING CREDIT AGENT IS ACTING AS AGENT FOR THE COLLATERAL AGENT FOR PURPOSES
OF POSSESSION OR CONTROL OF COLLATERAL PURSUANT TO THE INTERCREDITOR AGREEMENT)
OF THE SECURITY AGREEMENT COLLATERAL WITH RESPECT TO WHICH A SECURITY INTEREST
MAY BE PERFECTED ONLY BY POSSESSION OR CONTROL (WHICH POSSESSION OR CONTROL
SHALL BE GIVEN TO THE EXTENT POSSESSION OR CONTROL BY THE ADMINISTRATIVE AGENT
IS REQUIRED BY THE SECURITY AGREEMENT), THE LIEN CREATED BY THE SECURITY
AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN,
ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS THEREUNDER IN THE SECURITY
AGREEMENT COLLATERAL (OTHER THAN SUCH SECURITY AGREEMENT COLLATERAL IN WHICH A
SECURITY INTEREST CANNOT BE PERFECTED UNDER THE UCC AS IN EFFECT AT THE RELEVANT
TIME IN THE RELEVANT JURISDICTION), IN EACH CASE SUBJECT TO NO LIENS OTHER THAN
PERMITTED LIENS.


 


(B)                                 TO THE EXTENT THAT THE FEDERAL TRADEMARK
LAWS OF THE UNITED STATES ARE APPLICABLE TO SECURITY INTERESTS IN TRADEMARKS,
THE PROPER FILING AND RECORDATION OF THE SECURITY AGREEMENT OR A SHORT FORM
THEREOF IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AGAINST ALL U.S.
REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS (OTHER THAN INTENT-TO-USE
TRADEMARK APPLICATIONS) SET FORTH ON SCHEDULE 3.19(B) (“TRADEMARKS”) WITHIN
THREE (3) MONTHS OF THE DATE OF EXECUTION THEREOF WILL RENDER THE ADMINISTRATIVE
AGENT’S LIEN ON, AND SECURITY INTEREST IN, FOR THE BENEFIT OF THE SECURED
PARTIES, THE APPLICABLE LOAN PARTY’S RIGHT TITLE AND INTEREST IN SUCH TRADEMARKS
FULLY PERFECTED AND EFFECTIVE AGAINST SUBSEQUENT PURCHASERS OF SUCH TRADEMARKS,
IN EACH CASE SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS.


 


(C)                                  TO THE EXTENT THAT THE FEDERAL PATENT LAWS
OF THE UNITED STATES ARE APPLICABLE TO SECURITY INTERESTS IN PATENTS, THE PROPER
FILING AND RECORDING OF THE SECURITY AGREEMENT OR A SHORT

 

51

--------------------------------------------------------------------------------


 


FORM THEREOF AT THE UNITED STATES PATENT AND TRADEMARK OFFICE AGAINST THE U.S.
PATENTS AND PATENT APPLICATIONS SET FORTH ON SCHEDULE 3.19(C) (“PATENTS”) WITHIN
THREE (3) MONTHS OF THE DATE OF EXECUTION THEREOF WILL RENDER THE ADMINISTRATIVE
AGENT’S LIEN ON, AND SECURITY INTEREST IN, FOR THE BENEFIT OF THE SECURED
PARTIES, THE APPLICABLE LOAN PARTY’S RIGHT, TITLE AND INTEREST IN SUCH PATENTS
FULLY PERFECTED AND EFFECTIVE AGAINST SUBSEQUENT PURCHASERS OF SUCH PATENTS, IN
EACH CASE SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS.


 


(D)                                 TO THE EXTENT THAT THE FEDERAL COPYRIGHT
LAWS OF THE UNITED STATES ARE APPLICABLE TO SECURITY INTERESTS IN COPYRIGHTS,
THE PROPER FILING AND RECORDING OF THE SECURITY AGREEMENT OR A SHORT FORM
THEREOF AT THE UNITED STATES COPYRIGHT OFFICE AGAINST THE U.S. REGISTERED
COPYRIGHTS SET FORTH ON SCHEDULE 3.19(D) (“COPYRIGHTS”) WITHIN ONE (1) MONTH OF
THE DATE OF EXECUTION THEREOF WILL RENDER THE ADMINISTRATIVE AGENT’S LIEN ON,
AND SECURITY INTEREST IN, FOR THE BENEFIT OF THE SECURED PARTIES, THE APPLICABLE
LOAN PARTY’S RIGHT, TITLE AND INTEREST IN SUCH COPYRIGHTS FULLY PERFECTED AND
EFFECTIVE AGAINST SUBSEQUENT TRANSFEREES OF SUCH COPYRIGHTS, IN EACH CASE
SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS.


 


(E)                                  EACH MORTGAGE EXECUTED AND DELIVERED AS OF
THE CLOSING DATE IS, OR, TO THE EXTENT ANY MORTGAGE IS DULY EXECUTED AND
DELIVERED THEREAFTER BY THE RELEVANT LOAN PARTY, WILL BE, EFFECTIVE TO CREATE,
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE
SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE FIRST PRIORITY LIEN ON AND
SECURITY INTEREST IN ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND
TO THE MORTGAGED REAL PROPERTIES THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN
THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 1.01(A), (OR, IN
THE CASE OF ANY MORTGAGE EXECUTED AND DELIVERED AFTER THE DATE THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.11 AND 5.12, WHEN SUCH MORTGAGE IS
FILED IN THE OFFICES SPECIFIED IN THE LOCAL COUNSEL OPINION DELIVERED WITH
RESPECT THERETO IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.11 AND 5.12) THE
MORTGAGES SHALL CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN,
ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE MORTGAGED REAL
PROPERTIES AND THE PROCEEDS THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON, OTHER THAN LIENS REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT.


 


(F)                                    EACH SECURITY DOCUMENT DELIVERED PURSUANT
TO SECTIONS 5.11 AND 5.12 WILL, UPON EXECUTION AND DELIVERY THEREOF, BE
EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN AND LIEN ON
ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE COLLATERAL
THEREUNDER, AND WHEN ALL APPROPRIATE FILINGS OR RECORDINGS ARE MADE IN THE
APPROPRIATE OFFICES AS MAY BE REQUIRED UNDER APPLICABLE LAW, SUCH SECURITY
DOCUMENT WILL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN,
ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH COLLATERAL, IN EACH
CASE SUBJECT TO NO LIENS OTHER THAN THE APPLICABLE PERMITTED LIENS.


 


SECTION 3.20  ACQUISITION DOCUMENTS; REPRESENTATIONS AND WARRANTIES IN
AGREEMENT.  (A)  SCHEDULE 3.20 LISTS (I) EACH EXHIBIT, SCHEDULE, ANNEX OR OTHER
ATTACHMENT TO THE ACQUISITION AGREEMENT AND (II) EACH AGREEMENT, CERTIFICATE,
INSTRUMENT, LETTER OR OTHER DOCUMENT CONTEMPLATED BY THE ACQUISITION AGREEMENT
OR ANY ITEM REFERRED TO IN CLAUSE (I) TO BE ENTERED INTO, EXECUTED OR DELIVERED
OR TO BECOME EFFECTIVE IN CONNECTION WITH THE ACQUISITION.  THE LENDERS HAVE
BEEN FURNISHED TRUE AND COMPLETE COPIES OF EACH ACQUISITION DOCUMENT TO THE
EXTENT EXECUTED AND DELIVERED ON OR PRIOR TO THE CLOSING DATE.

 

52

--------------------------------------------------------------------------------


 


(B)                                 ALL REPRESENTATIONS AND WARRANTIES OF EACH
COMPANY SET FORTH IN THE ACQUISITION AGREEMENT WERE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE TIME SUCH REPRESENTATIONS AND WARRANTIES WERE MADE
AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS
IF SUCH REPRESENTATIONS AND WARRANTIES WERE MADE ON AND AS OF SUCH DATE, UNLESS
STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE.


 


SECTION 3.21  ANTI-TERRORISM LAW.   (A)  NO LOAN PARTY AND, TO THE KNOWLEDGE OF
THE LOAN PARTIES, NONE OF THEIR AFFILIATES IS IN VIOLATION OF ANY REQUIREMENT OF
LAW RELATING TO TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING
EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001
(THE “EXECUTIVE ORDER”), AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING
APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001,
PUBLIC LAW 107-56.


 


(B)                                 NO LOAN PARTY AND TO THE KNOWLEDGE OF THE
LOAN PARTIES, NO AFFILIATE OR BROKER OR OTHER AGENT OF ANY LOAN PARTY ACTING OR
BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE TERM LOANS IS ANY OF THE
FOLLOWING:


 

(I)                                     A PERSON THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(II)                                  A PERSON OWNED OR CONTROLLED BY, OR ACTING
FOR OR ON BEHALF OF, ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(III)                               A PERSON WITH WHICH ANY LENDER IS PROHIBITED
FROM DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

 

(IV)                              A PERSON THAT COMMITS, THREATENS OR CONSPIRES
TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

 

(V)                                 A PERSON THAT IS NAMED AS A “SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY
THE U.S. TREASURY DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS
OFFICIAL WEBSITE OR ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL
PUBLICATION OF SUCH LIST.

 


(C)                                  NO LOAN PARTY AND, TO THE KNOWLEDGE OF THE
LOAN PARTIES, NO BROKER OR OTHER AGENT OF ANY LOAN PARTY ACTING IN ANY CAPACITY
IN CONNECTION WITH THE TERM LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING
OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT
OF ANY PERSON DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE
ENGAGES IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY
BLOCKED PURSUANT TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO
ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING
OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY
ANTI-TERRORISM LAW.

 

53

--------------------------------------------------------------------------------


 


ARTICLE IV.


 


CONDITIONS TO CREDIT EXTENSIONS


 


SECTION 4.01  CONDITIONS TO INITIAL CREDIT EXTENSION.  THE OBLIGATION OF EACH
LENDER TO FUND THE INITIAL CREDIT EXTENSION REQUESTED TO BE MADE BY IT SHALL BE
SUBJECT TO THE PRIOR OR CONCURRENT SATISFACTION OF EACH OF THE CONDITIONS
PRECEDENT SET FORTH IN THIS SECTION 4.01.


 


(A)                                  LOAN DOCUMENTS.  ALL LEGAL MATTERS INCIDENT
TO THIS AGREEMENT, THE CREDIT EXTENSIONS HEREUNDER AND THE OTHER LOAN DOCUMENTS
SHALL BE REASONABLY SATISFACTORY TO THE LENDERS AND TO THE ADMINISTRATIVE AGENT
AND THERE SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AN EXECUTED
COUNTERPART OF EACH OF THE LOAN DOCUMENTS, INCLUDING THIS AGREEMENT, THE
SECURITY AGREEMENT, THE INTERCREDITOR AGREEMENT, EACH MORTGAGE, THE PERFECTION
CERTIFICATE AND EACH OTHER APPLICABLE LOAN DOCUMENT.


 


(B)                                 CORPORATE DOCUMENTS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED:


 

(I)                                     A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF EACH LOAN PARTY DATED THE CLOSING DATE AND CERTIFYING
(A) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE CERTIFICATE OR
ARTICLES OF INCORPORATION OR OTHER CONSTITUTIVE DOCUMENTS, INCLUDING ALL
AMENDMENTS THERETO CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF
THE STATE OF ITS ORGANIZATION, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE
COPY OF THE BY-LAWS OF SUCH LOAN PARTY AS IN EFFECT ON THE CLOSING DATE AND AT
ALL TIMES SINCE A DATE PRIOR TO THE DATE OF THE RESOLUTIONS DESCRIBED IN CLAUSE
(C) BELOW, (C) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS
DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH LOAN PARTY AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH SUCH PERSON
IS A PARTY AND, IN THE CASE OF BORROWERS, THE BORROWINGS HEREUNDER, AND THAT
SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL
FORCE AND EFFECT, (D) AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH
OFFICER EXECUTING ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT DELIVERED IN
CONNECTION HEREWITH ON BEHALF OF SUCH LOAN PARTY (TOGETHER WITH A CERTIFICATE OF
ANOTHER OFFICER AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF THE SECRETARY OR
ASSISTANT SECRETARY EXECUTING THE CERTIFICATE IN THIS CLAUSE (I);

 

(II)                                  A LONG FORM CERTIFICATE AS TO THE GOOD
STANDING (IN SUCH JURISDICTIONS WHERE SUCH CERTIFICATES ARE ISSUED AND, IN
JURISDICTIONS WHERE A LONG FORM CERTIFICATE OF GOOD STANDING IS NOT ISSUED, A
SHORT FORM CERTIFICATE OF GOOD STANDING) OF EACH LOAN PARTY AS OF A RECENT DATE,
FROM SUCH SECRETARY OF STATE; AND

 

(III)                               SUCH OTHER DOCUMENTS AS THE LENDERS OR THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 


(C)                                  OFFICERS’ CERTIFICATE.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY
THE CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OF EACH BORROWER (OR
IN THE CASE OF LENOX, THE CHIEF FINANCIAL OFFICER AND ANOTHER OFFICER),
CONFIRMING COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS (F),
(I), (J)

 

54

--------------------------------------------------------------------------------


 

and (k) of this Section 4.01, clauses (ii), (iii) and (v) of paragraph (d) of
this Section 4.01 and paragraphs (b), (c), (d) and (e) of Section 4.02.


 


(D)                                 FINANCINGS AND OTHER TRANSACTIONS, ETC.


 

(I)                                     THE LENDERS SHALL BE SATISFIED WITH THE
FORM AND SUBSTANCE OF THE TRANSACTION DOCUMENTS (INCLUDING FAIRNESS OPINIONS,
EMPLOYMENT AGREEMENTS, INDEMNITY AGREEMENTS AND COMFORT LETTERS, IF ANY, RELATED
TO THE ACQUISITION).

 

(II)                                  THE TOTAL DEBT FINANCING REQUIREMENTS FOR
THE TRANSACTION SHALL NOT EXCEED $205.0 MILLION AND THE TRANSACTIONS SHALL HAVE
BEEN CONSUMMATED OR SHALL BE CONSUMMATED SIMULTANEOUSLY ON THE CLOSING DATE, IN
EACH CASE IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE TERMS HEREOF AND THE
TERMS OF THE TRANSACTION DOCUMENTS (AND WITHOUT THE WAIVER OR AMENDMENT OF ANY
SUCH TERMS NOT APPROVED BY THE ADMINISTRATIVE AGENT AND BORROWERS SHALL HAVE
DELIVERED COPIES OF EXECUTED ACQUISITION DOCUMENTS, CERTIFIED BY EACH BORROWER’S
CHIEF FINANCIAL OFFICER AS CURRENT).

 

(III)                               BORROWER SHALL HAVE RECEIVED THE PROCEEDS OF
INITIAL EXTENSION OF CREDIT UNDER THE REVOLVING CREDIT AGREEMENT AND THE
REVOLVING CREDIT AGREEMENT SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
LENDERS AND COPIES OF THE EXECUTED REVOLVING CREDIT DOCUMENTS SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT.

 

(IV)                              THE LENDERS SHALL BE SATISFIED WITH THE
CAPITALIZATION, THE TERMS AND CONDITIONS OF ANY EQUITY ARRANGEMENTS AND THE
CORPORATE OR OTHER ORGANIZATIONAL STRUCTURE OF THE COMPANIES (AFTER GIVING
EFFECT TO THE TRANSACTIONS).

 

(V)                                 THE REFINANCING SHALL HAVE BEEN CONSUMMATED
IN FULL TO THE SATISFACTION OF THE LENDERS WITH ALL LIENS IN FAVOR OF THE
EXISTING LENDERS BEING UNCONDITIONALLY RELEASED; THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A “PAY-OFF” LETTER WITH RESPECT TO ALL DEBT BEING REFINANCED IN
THE REFINANCING; THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM ANY PERSON
HOLDING ANY LIEN SECURING ANY SUCH DEBT, SUCH UCC TERMINATION STATEMENTS,
MORTGAGE RELEASES, RELEASES OF ASSIGNMENTS OF LEASES AND RENTS AND OTHER
INSTRUMENTS, IN EACH CASE IN PROPER FORM FOR RECORDING, AS THE ADMINISTRATIVE
AGENT SHALL HAVE REASONABLY REQUESTED TO RELEASE AND TERMINATE OF RECORD THE
LIENS SECURING SUCH DEBT.

 


(E)                                  FINANCIAL STATEMENTS; PRO FORMA BALANCE
SHEET; PROJECTIONS.  THE LENDERS SHALL HAVE RECEIVED AND SHALL BE REASONABLY
SATISFIED WITH THE FORM AND SUBSTANCE OF THE FINANCIAL STATEMENTS DESCRIBED IN
SECTION 3.04 AND WITH THE FORECASTS OF THE FINANCIAL PERFORMANCE OF HOLDINGS,
BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES.


 


(F)                                    INDEBTEDNESS AND MINORITY INTERESTS. 
AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY, NO COMPANY SHALL HAVE OUTSTANDING ANY INDEBTEDNESS FOR BORROWED MONEY,
PREFERRED STOCK OR MINORITY INTERESTS OTHER THAN (I) THE LOANS AND EXTENSIONS OF
CREDIT HEREUNDER, (II) THE LOANS AND EXTENSIONS OF CREDIT UNDER THE TERM LOAN
CREDIT AGREEMENT (III) THE CAPITAL LEASE OBLIGATIONS AND OTHER INDEBTEDNESS
LISTED ON SCHEDULE 6.01, AND (IV) INDEBTEDNESS OWED TO BORROWERS OR ANY
GUARANTOR.

 

55

--------------------------------------------------------------------------------


 


(G)                                 OPINIONS OF COUNSEL.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, ON BEHALF OF ITSELF, THE OTHER AGENTS, THE ARRANGER
AND THE LENDERS, A FAVORABLE WRITTEN OPINION OF (I) DORSEY & WHITNEY LLP,
SPECIAL COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY TO THE EFFECT SET FORTH IN
EXHIBIT K-1, AND (II) EACH LOCAL COUNSEL LISTED ON SCHEDULE 4.01(G),
SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT K-2, IN EACH CASE (A) DATED THE
CLOSING DATE, (B) ADDRESSED TO THE AGENTS AND THE LENDERS AND (C) COVERING SUCH
OTHER MATTERS RELATING TO THE LOAN DOCUMENTS AND THE TRANSACTIONS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, AND (III) A COPY OF EACH LEGAL
OPINION, IF ANY, DELIVERED UNDER THE OTHER TRANSACTION DOCUMENTS, AND BORROWERS
SHALL USE THEIR BEST EFFORTS TO DELIVER RELIANCE LETTERS FROM THE PARTY
DELIVERING SUCH OPINION AUTHORIZING THE AGENTS AND LENDERS TO RELY THEREON AS IF
SUCH OPINION WERE ADDRESSED TO THEM.


 


(H)                                 SOLVENCY CERTIFICATE AND OTHER REPORTS. 
(I)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL AUDITS, REPORTS AND
OPINIONS OF APPRAISERS, CONSULTANTS OR OTHER ADVISORS RETAINED BY IT TO REVIEW
THE COLLATERAL, BUSINESS, OPERATION OR CONDITION OF BORROWERS AND THEIR
SUBSIDIARIES GIVING EFFECT TO THE TRANSACTIONS, AND SHALL BE SATISFIED WITH SUCH
AUDITS, REPORTS AND OPINIONS.


 

(II)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A SOLVENCY CERTIFICATE IN THE FORM OF EXHIBIT M, DATED THE CLOSING DATE
AND SIGNED BY THE CHIEF FINANCIAL OFFICER OF EACH BORROWER.

 


(I)                                     REQUIREMENTS OF LAW.  THE LENDERS SHALL
BE SATISFIED THAT THE TRANSACTIONS SHALL BE IN FULL COMPLIANCE WITH ALL MATERIAL
REQUIREMENTS OF LAW, INCLUDING WITHOUT LIMITATION REGULATIONS T, U AND X OF THE
BOARD.  THE LENDERS SHALL HAVE RECEIVED REASONABLY SATISFACTORY EVIDENCE OF
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING ALL APPLICABLE
ENVIRONMENTAL LAWS AND REGULATIONS.


 


(J)                                     CONSENTS.  THE LENDERS SHALL BE
SATISFIED THAT ALL REQUISITE GOVERNMENTAL AUTHORITIES AND THIRD PARTIES SHALL
HAVE APPROVED OR CONSENTED TO THE TRANSACTIONS, AND THERE SHALL BE NO
GOVERNMENTAL OR JUDICIAL ACTION, ACTUAL OR THREATENED, THAT HAS OR WOULD HAVE,
SINGLY OR IN THE AGGREGATE, A REASONABLE LIKELIHOOD OF RESTRAINING, PREVENTING
OR IMPOSING BURDENSOME CONDITIONS ON THE TRANSACTIONS OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY.


 


(K)                                  LITIGATION.  THERE SHALL BE NO LITIGATION,
PUBLIC OR PRIVATE, OR ADMINISTRATIVE PROCEEDINGS, GOVERNMENTAL INVESTIGATION OR
OTHER LEGAL OR REGULATORY DEVELOPMENTS, ACTUAL OR THREATENED, THAT, SINGLY OR IN
THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, OR COULD MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF HOLDINGS,
BORROWERS AND THE SUBSIDIARIES TO FULLY AND TIMELY PERFORM THEIR RESPECTIVE
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, OR THE ABILITY OF THE PARTIES TO
CONSUMMATE THE FINANCINGS CONTEMPLATED HEREBY OR THE OTHER TRANSACTIONS.


 


(L)                                     SOURCES AND USES.  THE SOURCES AND USES
OF THE TERM LOANS SHALL BE AS SET FORTH IN SECTION 3.11.


 


(M)                               FEES.  THE ARRANGER, COLLATERAL AGENT AND
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING, TO THE EXTENT INVOICED,
REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING THE REASONABLE
LEGAL FEES AND EXPENSES OF WINSTON & STRAWN LLP, SPECIAL COUNSEL TO THE

 

56

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, AND THE REASONABLE FEES AND EXPENSES OF ANY LOCAL COUNSEL,
APPRAISERS, CONSULTANTS AND OTHER ADVISORS) REQUIRED TO BE REIMBURSED OR PAID BY
BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


 


(N)                                 PERSONAL PROPERTY REQUIREMENTS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:


 

(I)                                     ALL CERTIFICATES, AGREEMENTS OR
INSTRUMENTS REPRESENTING OR EVIDENCING THE PLEDGED SECURITIES AND THE PLEDGED
NOTES (EACH AS DEFINED IN THE SECURITY AGREEMENT) ACCOMPANIED BY INSTRUMENTS OF
TRANSFER AND STOCK POWERS ENDORSED IN BLANK SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT;

 

(II)                                  ALL OTHER CERTIFICATES, AGREEMENTS,
INCLUDING CONTROL AGREEMENTS, OR INSTRUMENTS NECESSARY TO PERFECT THE
ADMINISTRATIVE AGENT’S SECURITY INTEREST IN ALL CHATTEL PAPER, ALL INSTRUMENTS
AND ALL INVESTMENT PROPERTY OF EACH LOAN PARTY (AS EACH SUCH TERM IS DEFINED IN
THE SECURITY AGREEMENT AND TO THE EXTENT REQUIRED BY SECTION 3.4 OF THE SECURITY
AGREEMENT);

 

(III)                               UCC FINANCING STATEMENTS IN APPROPRIATE FORM
FOR FILING UNDER THE UCC, FILINGS WITH THE UNITED STATES PATENT, TRADEMARK AND
COPYRIGHT OFFICES AND SUCH OTHER DOCUMENTS UNDER APPLICABLE REQUIREMENTS OF LAW
IN EACH JURISDICTION AS MAY BE NECESSARY OR APPROPRIATE OR, IN THE OPINION OF
THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE LIENS CREATED, OR PURPORTED
TO BE CREATED, BY THE SECURITY DOCUMENTS.

 

(IV)                              CERTIFIED COPIES OF UCC, TAX AND JUDGMENT LIEN
SEARCHES, BANKRUPTCY AND PENDING LAWSUIT SEARCHES OR EQUIVALENT REPORTS OR
SEARCHES, EACH OF A RECENT DATE LISTING ALL EFFECTIVE FINANCING STATEMENTS, LIEN
NOTICES OR COMPARABLE DOCUMENTS THAT NAME ANY LOAN PARTY AS DEBTOR AND THAT ARE
FILED IN THOSE STATE AND COUNTY JURISDICTIONS IN WHICH ANY PROPERTY OF ANY LOAN
PARTY IS LOCATED AND THE STATE AND COUNTY JURISDICTIONS IN WHICH ANY LOAN PARTY
IS ORGANIZED OR MAINTAINS ITS PRINCIPAL PLACE OF BUSINESS AND SUCH OTHER
SEARCHES THAT THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR APPROPRIATE, NONE OF
WHICH ENCUMBER THE COLLATERAL COVERED OR INTENDED TO BE COVERED BY THE SECURITY
DOCUMENTS (OTHER THAN PERMITTED LIENS);

 

(V)                                 WITH RESPECT TO EACH REAL PROPERTY SET FORTH
ON SCHEDULE 4.01(N), SUCH LOAN PARTY SHALL HAVE OBTAINED A LANDLORD LIEN WAIVER
AND ACCESS AGREEMENT OR, IF APPLICABLE, A BAILEE LETTER OR OTHER APPROPRIATE
WAIVER AND ACCESS AGREEMENT;

 

(VI)                              EVIDENCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT OF PAYMENT BY THE LOAN PARTIES OF ALL APPLICABLE RECORDING TAXES, FEES,
CHARGES, COSTS AND EXPENSES REQUIRED FOR THE RECORDING OF THE SECURITY
DOCUMENTS.

 


(O)                                 REAL PROPERTY REQUIREMENTS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:


 

(I)                                     A MORTGAGE ENCUMBERING EACH MORTGAGED
REAL PROPERTY IN FAVOR OF ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, DULY EXECUTED AND ACKNOWLEDGED BY EACH LOAN PARTY THAT IS THE OWNER OF
OR HOLDER OF ANY INTEREST IN SUCH MORTGAGED REAL PROPERTY, AND OTHERWISE IN FORM
FOR RECORDING IN THE RECORDING OFFICE OF EACH POLITICAL SUBDIVISION WHERE EACH
SUCH MORTGAGED REAL PROPERTY IS SITUATED, TOGETHER

 

57

--------------------------------------------------------------------------------


 

WITH SUCH CERTIFICATES, AFFIDAVITS, QUESTIONNAIRES OR RETURNS AS SHALL BE
REQUIRED IN CONNECTION WITH THE RECORDING OR FILING THEREOF TO CREATE A LIEN
UNDER APPLICABLE LAW, AND SUCH UCC-1 FINANCING STATEMENTS, ALL OF WHICH SHALL BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, AND ANY
OTHER INSTRUMENTS NECESSARY TO GRANT A MORTGAGE LIEN UNDER THE LAWS OF ANY
APPLICABLE JURISDICTION;

 

(II)                                  WITH RESPECT TO EACH MORTGAGED REAL
PROPERTY, SUCH CONSENTS, APPROVALS, AMENDMENTS, SUPPLEMENTS OR OTHER INSTRUMENTS
AS NECESSARY OR REQUIRED TO CONSUMMATE THE TRANSACTIONS OR AS SHALL REASONABLY
BE DEEMED NECESSARY BY THE ADMINISTRATIVE AGENT IN ORDER FOR THE OWNER OR HOLDER
OF THE FEE OR LEASEHOLD INTEREST CONSTITUTING SUCH MORTGAGED REAL PROPERTY TO
GRANT THE LIEN CONTEMPLATED BY THE MORTGAGE WITH RESPECT TO SUCH MORTGAGED REAL
PROPERTY;

 

(III)                               WITH RESPECT TO EACH MORTGAGE, A POLICY (OR
COMMITMENT TO ISSUE A POLICY) OF TITLE INSURANCE INSURING (OR COMMITTING TO
INSURE) THE LIEN OF SUCH MORTGAGE AS A VALID SECOND MORTGAGE LIEN ON THE
MORTGAGED REAL PROPERTY AND FIXTURES DESCRIBED THEREIN (JUNIOR ONLY TO THE LIEN
SECURING THE TERM LOAN INDEBTEDNESS) IN THE AMOUNT SET FORTH ON
SCHEDULE 4.01(O)(III) HERETO WITH RESPECT TO SUCH MORTGAGED REAL PROPERTY WHICH
POLICIES (OR COMMITMENTS) (EACH, A “TITLE POLICY”) SHALL (A) BE ISSUED BY THE
TITLE COMPANY, (B) TO THE EXTENT NECESSARY, INCLUDE SUCH REINSURANCE
ARRANGEMENTS (WITH PROVISIONS FOR DIRECT ACCESS, IF NECESSARY) AS SHALL BE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, (C) CONTAIN A “TIE-IN” OR
“CLUSTER” ENDORSEMENT (IF AVAILABLE UNDER APPLICABLE LAW) (I.E., POLICIES WHICH
INSURE AGAINST LOSSES REGARDLESS OF LOCATION OR ALLOCATED VALUE OF THE INSURED
PROPERTY UP TO A STATED MAXIMUM COVERAGE AMOUNT), (D) HAVE BEEN SUPPLEMENTED BY
SUCH ENDORSEMENTS (OR WHERE SUCH ENDORSEMENTS ARE NOT AVAILABLE, OPINIONS OF
SPECIAL COUNSEL, ARCHITECTS OR OTHER PROFESSIONALS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT TO THE EXTENT THAT SUCH OPINIONS CAN BE OBTAINED AT A COST
WHICH IS REASONABLE WITH RESPECT TO THE VALUE OF THE MORTGAGED REAL PROPERTY
SUBJECT TO SUCH MORTGAGE) AS SHALL BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT (INCLUDING, WITHOUT LIMITATION, ENDORSEMENTS ON MATTERS RELATING TO USURY,
FIRST LOSS, LAST DOLLAR, ZONING, CONTIGUITY, REVOLVING CREDIT, DOING BUSINESS,
NON-IMPUTATION, PUBLIC ROAD ACCESS, SURVEY, VARIABLE RATE, ENVIRONMENTAL LIEN
AND SO-CALLED COMPREHENSIVE COVERAGE OVER COVENANTS AND RESTRICTIONS), AND
(E) CONTAIN NO EXCEPTIONS TO TITLE OTHER THAN EXCEPTIONS REASONABLY ACCEPTABLE
TO THE ADMINISTRATIVE AGENT;

 

(IV)                              WITH RESPECT TO EACH MORTGAGED REAL PROPERTY,
SUCH AFFIDAVITS, CERTIFICATES, INFORMATION (INCLUDING FINANCIAL DATA) AND
INSTRUMENTS OF INDEMNIFICATION (INCLUDING, WITHOUT LIMITATION, A SO-CALLED “GAP”
INDEMNIFICATION) AS SHALL BE REQUIRED TO INDUCE THE TITLE COMPANY TO ISSUE THE
TITLE POLICIES (OR COMMITMENT) AND ENDORSEMENTS CONTEMPLATED IN SUBPARAGRAPH
(III) ABOVE;

 

(V)                                 EVIDENCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT OF PAYMENT BY BORROWERS OF ALL TITLE POLICY PREMIUMS,
SEARCH AND EXAMINATION CHARGES, AND RELATED CHARGES, MORTGAGE RECORDING TAXES,
FEES, CHARGES, COSTS AND EXPENSES REQUIRED FOR THE RECORDING OF THE MORTGAGES
AND ISSUANCE OF THE TITLE POLICIES REFERRED TO SUBPARAGRAPH (III) ABOVE;

 

58

--------------------------------------------------------------------------------


 

(VI)                              WITH RESPECT TO EACH REAL PROPERTY OR
MORTGAGED REAL PROPERTY, COPIES OF ALL LEASES IN WHICH BORROWERS OR ANY
SUBSIDIARY HOLDS THE LESSOR’S INTEREST OR OTHER AGREEMENTS RELATING TO
POSSESSORY INTERESTS, IF ANY.  TO THE EXTENT ANY OF THE FOREGOING AFFECT ANY
MORTGAGED REAL PROPERTY, SUCH AGREEMENT SHALL BE SUBORDINATE TO THE LIEN OF THE
MORTGAGE TO BE RECORDED AGAINST SUCH MORTGAGED REAL PROPERTY, EITHER EXPRESSLY
BY ITS TERMS OR PURSUANT TO A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT, AND SHALL OTHERWISE BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

 

(VII)                           WITH RESPECT TO EACH MORTGAGED REAL PROPERTY,
BORROWERS AND EACH SUBSIDIARY SHALL HAVE MADE ALL NOTIFICATION, REGISTRATIONS
AND FILINGS, TO THE EXTENT REQUIRED BY, AND IN ACCORDANCE WITH, ALL GOVERNMENTAL
REAL PROPERTY DISCLOSURE REQUIREMENTS APPLICABLE TO SUCH MORTGAGED REAL
PROPERTY; AND

 

(VIII)                        WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE,
SURVEYS WITH RESPECT TO EACH MORTGAGED REAL PROPERTY.

 


(P)                                 INSURANCE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A COPY OF, OR A CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE
POLICIES REQUIRED BY SECTION 5.04 AND THE APPLICABLE PROVISIONS OF THE SECURITY
DOCUMENTS, EACH OF WHICH SHALL BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A
“STANDARD” OR “NEW YORK” LENDER’S LOSS PAYABLE ENDORSEMENT AND TO NAME THE
ADMINISTRATIVE AGENT AS ADDITIONAL INSURED, IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(Q)                                 USA PATRIOT ACT.  THE LENDERS SHALL HAVE
RECEIVED, SUFFICIENTLY IN ADVANCE OF THE CLOSING DATE, ALL DOCUMENTATION AND
OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW
YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING
WITHOUT LIMITATION, THE UNITED STATES PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) INCLUDING, WITHOUT LIMITATION, THE
INFORMATION DESCRIBED IN SECTION 10.13.


 


SECTION 4.02  CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF EACH
LENDER TO MAKE ANY CREDIT EXTENSION (INCLUDING THE INITIAL CREDIT EXTENSION)
SHALL BE SUBJECT TO, AND TO THE SATISFACTION OF, EACH OF THE CONDITIONS
PRECEDENT SET FORTH BELOW.


 


(A)                                  NOTICE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A BORROWING REQUEST AS REQUIRED BY SECTION 2.03 (OR SUCH NOTICE
SHALL HAVE BEEN DEEMED GIVEN IN ACCORDANCE WITH SECTION 2.03).


 


(B)                                 NO DEFAULT.  BORROWERS AND EACH OTHER LOAN
PARTY SHALL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL THE TERMS AND
PROVISIONS SET FORTH HEREIN AND IN EACH OTHER LOAN DOCUMENT ON ITS PART TO BE
OBSERVED OR PERFORMED, AND, AT THE TIME OF AND IMMEDIATELY AFTER SUCH CREDIT
EXTENSION, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON SUCH DATE OR
AFTER GIVING EFFECT TO THE CREDIT EXTENSION REQUESTED TO BE MADE ON SUCH DATE.


 


(C)                                  REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES MADE BY ANY LOAN PARTY SET FORTH IN
ARTICLE III HEREOF OR IN ANY OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS (EXCEPT THAT ANY REPRESENTATION

 

59

--------------------------------------------------------------------------------


 


AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY” OR “MATERIAL ADVERSE EFFECT”
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) ON AND AS OF THE DATE OF SUCH CREDIT
EXTENSION WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE.


 


(D)                                 NO MATERIAL ADVERSE EFFECT.  THERE HAS BEEN
NO EVENT, CONDITION AND/OR CONTINGENCY THAT HAS HAD OR IS REASONABLE LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                  NO LEGAL BAR.  NO ORDER, JUDGMENT OR DECREE
OF ANY GOVERNMENTAL AUTHORITY SHALL PURPORT TO RESTRAIN ANY LENDER FROM MAKING
ANY TERM LOANS TO BE MADE BY IT.  NO INJUNCTION OR OTHER RESTRAINING ORDER SHALL
HAVE BEEN ISSUED, SHALL BE PENDING OR NOTICED WITH RESPECT TO ANY ACTION, SUIT
OR PROCEEDING SEEKING TO ENJOIN OR OTHERWISE PREVENT THE CONSUMMATION OF, OR TO
RECOVER ANY DAMAGES OR OBTAIN RELIEF AS A RESULT OF, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE MAKING OF TERM LOANS HEREUNDER.


 

Each of the delivery of a Borrowing Request and the acceptance by Borrowers of
the proceeds of the Credit Extension shall constitute a representation and
warranty by Borrowers and each other Loan Party that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in this Section 4.02 have been satisfied.  Borrowers shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.08) as the Administrative Agent may reasonably request to confirm that
the conditions in Section 4.02 have been satisfied.

 


ARTICLE V.


 


AFFIRMATIVE COVENANTS


 

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Term Loan, all Fees and all other
expenses or amounts payable under any Loan Document shall have been paid in
full, unless the Required Lenders shall otherwise consent in writing, each Loan
Party will, and will cause each of its Subsidiaries to:

 


SECTION 5.01  FINANCIAL STATEMENTS, REPORTS, ETC.  IN THE CASE OF HOLDINGS AND
BORROWERS, FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)                                  ANNUAL REPORTS.  WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR (BUT NO LATER THAN THE DATE ON WHICH HOLDINGS IS
REQUIRED TO FILE A FORM 10-K UNDER THE EXCHANGE ACT), (I) THE CONSOLIDATED
BALANCE SHEET OF HOLDINGS AS OF THE END OF SUCH FISCAL YEAR AND RELATED
CONSOLIDATED STATEMENTS OF INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY FOR SUCH
FISCAL YEAR, AND NOTES THERETO, ALL PREPARED IN ACCORDANCE WITH REGULATION S-X
UNDER THE SECURITIES ACT AND ACCOMPANIED BY AN OPINION OF DELOITTE & TOUCHE LLP
OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING
SATISFACTORY TO THE ADMINISTRATIVE AGENT OR ONE OF THE “BIG 4” ACCOUNTING FIRMS
(WHICH OPINION SHALL NOT BE QUALIFIED AS TO SCOPE OR CONTAIN ANY GOING CONCERN
OR OTHER QUALIFICATION), STATING THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT,
IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL

 

60

--------------------------------------------------------------------------------


 


CONDITION, RESULTS OF OPERATIONS, CASH FLOWS AND CHANGES IN STOCKHOLDERS’ EQUITY
OF THE CONSOLIDATED COMPANIES AS OF THE END OF AND FOR SUCH FISCAL YEAR IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, (II) A MANAGEMENT REPORT IN A FORM
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT SETTING FORTH, ON A
CONSOLIDATING BASIS, THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH
FLOWS OF EACH OF THE DEPARTMENT 56 BUSINESS AND THE LENOX BUSINESS AS OF THE END
OF AND FOR SUCH FISCAL YEAR, AS COMPARED TO THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS AND CASH FLOWS OF SUCH BUSINESS AS OF THE END OF AND FOR THE PREVIOUS
FISCAL YEAR AND ITS BUDGETED RESULTS OF OPERATIONS AND CASH FLOWS, AND (III) A
MANAGEMENT’S DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS FOR SUCH FISCAL YEAR, AS COMPARED TO THE PREVIOUS FISCAL YEAR;


 


(B)                                 QUARTERLY REPORTS.  WITHIN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR (BUT NO LATER
THAN THE DATE ON WHICH HOLDINGS IS REQUIRED TO FILE A FORM 10-Q UNDER THE
EXCHANGE ACT), (I) THE CONSOLIDATED BALANCE SHEET OF HOLDINGS AS OF THE END OF
SUCH FISCAL QUARTER AND RELATED CONSOLIDATED STATEMENT OF INCOME FOR SUCH FISCAL
QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE
THEN ELAPSED PORTION OF THE FISCAL YEAR, IN COMPARATIVE FORM WITH THE
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE COMPARABLE PERIODS IN
THE PREVIOUS FISCAL YEAR, AND NOTES THERETO, ALL PREPARED IN ACCORDANCE WITH
REGULATION S-X UNDER THE SECURITIES ACT AND ACCOMPANIED BY A CERTIFICATE OF A
FINANCIAL OFFICER STATING THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION, RESULTS OF OPERATIONS
AND CASH FLOWS OF THE CONSOLIDATED COMPANIES AS OF THE DATE AND FOR THE PERIODS
SPECIFIED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, AND ON A BASIS
CONSISTENT WITH AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.01(A),
SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS, (II) A MANAGEMENT REPORT IN A FORM
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT SETTING FORTH, ON A
CONSOLIDATING BASIS, THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH
FLOWS OF EACH OF THE DEPARTMENT 56 BUSINESS AND THE LENOX BUSINESS AS OF THE END
OF AND FOR SUCH FISCAL QUARTER AND FOR THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, AS COMPARED TO THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH
FLOWS OF SUCH BUSINESS AS OF THE END OF SUCH FISCAL QUARTER AND FOR THE
COMPARABLE PERIODS IN THE PREVIOUS FISCAL YEAR AND ITS BUDGETED RESULTS OF
OPERATIONS AND CASH FLOWS, AND (III) A MANAGEMENT’S DISCUSSION AND ANALYSIS OF
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR SUCH FISCAL QUARTER AND
THE THEN ELAPSED PORTION OF THE FISCAL YEAR, AS COMPARED TO THE COMPARABLE
PERIODS IN THE PREVIOUS FISCAL YEAR;


 


(C)                                  MONTHLY REPORTS.  WITHIN 30 DAYS (40 DAYS
FOR THE MONTH ENDING JANUARY 31 OF EACH YEAR) AFTER THE END OF THE FIRST TWO
MONTHS OF EACH FISCAL QUARTER, (I) THE CONSOLIDATED STATEMENT OF INCOME OF
HOLDINGS FOR SUCH MONTH AND THE CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS
FOR THE THEN ELAPSED PORTION OF THE FISCAL YEAR, IN COMPARATIVE FORM WITH THE
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE COMPARABLE PERIODS IN
THE PREVIOUS FISCAL YEAR, ACCOMPANIED BY A CERTIFICATE OF A FINANCIAL OFFICER
STATING THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT, IN ALL MATERIAL RESPECTS,
THE CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS OF THE CONSOLIDATED
COMPANIES AS OF THE DATE AND FOR THE PERIODS SPECIFIED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS, AND (II) A
MANAGEMENT REPORT IN A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
SETTING FORTH, ON A

 

61

--------------------------------------------------------------------------------


 


CONSOLIDATING BASIS, THE RESULTS OF OPERATIONS AND CASH FLOWS OF EACH OF THE
DEPARTMENT 56 BUSINESS AND THE LENOX BUSINESS FOR SUCH MONTH AND FOR THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, AS COMPARED TO THE RESULTS OF OPERATIONS AND
CASH FLOWS OF SUCH BUSINESS FOR THE COMPARABLE PERIODS IN THE PREVIOUS FISCAL
YEAR AND ITS BUDGETED RESULTS OF OPERATIONS AND CASH FLOWS;


 


(D)                                 FINANCIAL OFFICER’S CERTIFICATE.  (I) 
CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER PARAGRAPHS (A),
(B) OR (C) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER CERTIFYING THAT NO
DEFAULT HAS OCCURRED OR, IF SUCH A DEFAULT HAS OCCURRED, SPECIFYING THE NATURE
AND EXTENT THEREOF AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH
RESPECT THERETO; (II) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS
UNDER SUB-PARAGRAPH (A) OR (B) ABOVE, A COMPLIANCE CERTIFICATE; AND (III) IN THE
CASE OF PARAGRAPH (A) ABOVE, A REPORT OF THE ACCOUNTING FIRM OPINING ON OR
CERTIFYING SUCH FINANCIAL STATEMENTS STATING THAT IN THE COURSE OF ITS REGULAR
AUDIT OF THE FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES, WHICH AUDIT
WAS CONDUCTED IN ACCORDANCE WITH GAAP, SUCH ACCOUNTING FIRM OBTAINED NO
KNOWLEDGE THAT ANY DEFAULT HAS OCCURRED OR, IF IN THE OPINION OF SUCH ACCOUNTING
FIRM SUCH A DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF;


 


(E)                                  FINANCIAL OFFICER’S CERTIFICATE REGARDING
COLLATERAL.  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPH (A) ABOVE, A PERFECTION CERTIFICATE SUPPLEMENT IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 5.13(B);


 


(F)                                    PUBLIC REPORTS.  PROMPTLY AFTER THE SAME
BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY
STATEMENTS AND OTHER MATERIALS FILED BY ANY COMPANY WITH THE SECURITIES AND
EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF
THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR
DISTRIBUTED TO HOLDERS OF ITS INDEBTEDNESS PURSUANT TO THE TERMS OF THE
DOCUMENTATION GOVERNING SUCH INDEBTEDNESS (OR ANY TRUSTEE, AGENT OR OTHER
REPRESENTATIVE THEREFOR), AS THE CASE MAY BE;


 


(G)                                 MANAGEMENT LETTERS.  PROMPTLY AFTER THE
RECEIPT THEREOF BY ANY COMPANY, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY
ANY SUCH PERSON FROM ITS CERTIFIED PUBLIC ACCOUNTANTS AND THE MANAGEMENT’S
RESPONSES THERETO;


 


(H)                                 BUDGETS.  NO LATER THAN THE FIRST DAY OF
EACH FISCAL YEAR OF HOLDINGS AND BORROWERS, A BUDGET IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING BUDGETED STATEMENTS OF
INCOME BY EACH OF THE DEPARTMENT 56 BUSINESS AND THE LENOX BUSINESS AND SOURCES
AND USES OF CASH AND BALANCE SHEETS) PREPARED BY EACH OF HOLDINGS AND BORROWERS,
RESPECTIVELY, FOR (I) EACH FISCAL MONTH OF SUCH FISCAL YEAR PREPARED IN DETAIL
AND (II) EACH OF THE TWO YEARS IMMEDIATELY FOLLOWING SUCH FISCAL YEAR PREPARED
IN SUMMARY FORM, IN EACH CASE, OF HOLDINGS, BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES, WITH APPROPRIATE PRESENTATION AND DISCUSSION OF THE PRINCIPAL
ASSUMPTIONS UPON WHICH SUCH BUDGETS ARE BASED, ACCOMPANIED BY THE STATEMENT OF A
FINANCIAL OFFICER OF EACH OF HOLDINGS AND BORROWERS TO THE EFFECT THAT THE
BUDGET OF HOLDINGS AND BORROWERS, RESPECTIVELY, IS A REASONABLE ESTIMATE FOR THE
PERIOD COVERED THEREBY;

 

62

--------------------------------------------------------------------------------



 


(I)                                     ANNUAL MEETINGS WITH LENDERS.  WITHIN
120 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF HOLDINGS, HOLDINGS AND BORROWERS
SHALL, AT THE REQUEST OF THE ADMINISTRATIVE AGENT OR REQUIRED LENDERS, HOLD A
MEETING (AT A MUTUALLY AGREEABLE LOCATION AND TIME) WITH ALL LENDERS WHO CHOOSE
TO ATTEND SUCH MEETING AT WHICH MEETING SHALL BE REVIEWED THE FINANCIAL RESULTS
OF THE PREVIOUS FISCAL YEAR AND THE FINANCIAL CONDITION OF THE COMPANIES AND THE
BUDGETS PRESENTED FOR THE CURRENT FISCAL YEAR OF THE COMPANIES; AND


 


(J)                                     OTHER INFORMATION.  PROMPTLY, FROM TIME
TO TIME, SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND
FINANCIAL CONDITION OF ANY COMPANY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN
DOCUMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 


SECTION 5.02  LITIGATION AND OTHER NOTICES.  FURNISH TO THE ADMINISTRATIVE AGENT
AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)                                  ANY DEFAULT, SPECIFYING THE NATURE AND
EXTENT THEREOF AND THE CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED TO BE TAKEN
WITH RESPECT THERETO;


 


(B)                                 THE FILING OR COMMENCEMENT OF, OR ANY THREAT
OR NOTICE OF INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR
PROCEEDING, WHETHER AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY,
(I) AGAINST ANY COMPANY OR ANY AFFILIATE THEREOF THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR (II) WITH RESPECT TO ANY LOAN
DOCUMENT;


 


(C)                                  ANY DEVELOPMENT THAT HAS RESULTED IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(D)                                 THE OCCURRENCE OF A CASUALTY EVENT AND WILL
ENSURE THAT THE NET CASH PROCEEDS OF ANY SUCH EVENT (WHETHER IN THE FORM OF
INSURANCE PROCEEDS, CONDEMNATION AWARDS OR OTHERWISE) ARE COLLECTED AND APPLIED
IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT AND THE SECURITY
DOCUMENTS;


 


(E)                                  (I) THE INCURRENCE OF ANY MATERIAL LIEN
(OTHER THAN PERMITTED LIENS) ON, OR CLAIM ASSERTED AGAINST ANY OF THE COLLATERAL
OR (II) THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD MATERIALLY AFFECT THE
VALUE OF THE COLLATERAL; AND


 


(F)                                    ANY THREATENED INDICTMENT BY ANY
GOVERNMENTAL AUTHORITY OF ANY LOAN PARTY, AS TO WHICH ANY LOAN PARTY RECEIVES
KNOWLEDGE OR NOTICE, UNDER ANY CRIMINAL OR CIVIL PROCEEDINGS AGAINST ANY LOAN
PARTY PURSUANT TO WHICH STATUTE OR PROCEEDINGS THE PENALTIES OR REMEDIES SOUGHT
OR AVAILABLE INCLUDE FORFEITURE OF (I) ANY OF THE COLLATERAL HAVING A VALUE IN
EXCESS OF $500,000 OR (II) ANY OTHER PROPERTY OF ANY LOAN PARTY WHICH IS
NECESSARY OR MATERIAL TO THE CONDUCT OF ITS BUSINESS.


 


SECTION 5.03  EXISTENCE; BUSINESSES AND PROPERTIES.  (A)  DO OR CAUSE TO BE DONE
ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS
LEGAL EXISTENCE, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED UNDER SECTION 6.05 OR,
IN THE CASE OF ANY SUBSIDIARY, WHERE THE

 

63

--------------------------------------------------------------------------------


 


FAILURE TO PERFORM SUCH OBLIGATIONS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)                                 DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO OBTAIN, PRESERVE, RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS,
LICENSES, PERMITS, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS
AND TRADE NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS; MAINTAIN AND OPERATE
SUCH BUSINESS IN SUBSTANTIALLY THE MANNER IN WHICH IT IS PRESENTLY CONDUCTED AND
OPERATED; COMPLY WITH ALL APPLICABLE REQUIREMENTS OF LAW (INCLUDING ANY AND ALL
ZONING, BUILDING, ENVIRONMENTAL LAW, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING
PERMITS OR ANY RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING THE REAL PROPERTY)
AND DECREES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY, WHETHER NOW IN EFFECT OR
HEREAFTER ENACTED, EXCEPT WHERE THE FAILURE TO COMPLY, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT; PAY AND PERFORM ITS OBLIGATIONS UNDER ALL LEASES AND TRANSACTION
DOCUMENTS; AND AT ALL TIMES MAINTAIN AND PRESERVE ALL PROPERTY MATERIAL TO THE
CONDUCT OF SUCH BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING ORDER
AND CONDITION AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL AND
PROPER REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO
NECESSARY IN ORDER THAT THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE
PROPERLY CONDUCTED AT ALL TIMES; PROVIDED THAT NOTHING IN THIS
SECTION 5.03(B) SHALL PREVENT (I) SALES OF ASSETS, CONSOLIDATIONS OR MERGERS BY
OR INVOLVING ANY COMPANY IN ACCORDANCE WITH SECTION 6.05; (II) THE WITHDRAWAL BY
ANY COMPANY OF ITS QUALIFICATION AS A FOREIGN CORPORATION IN ANY JURISDICTION
WHERE SUCH WITHDRAWAL, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR (III) THE ABANDONMENT BY ANY
COMPANY OF ANY RIGHTS, FRANCHISES, LICENSES, TRADEMARKS, TRADENAMES, COPYRIGHTS
OR PATENTS THAT SUCH PERSON REASONABLY DETERMINES ARE NOT USEFUL TO ITS
BUSINESS.


 


SECTION 5.04  INSURANCE.  (A)  KEEP ITS INSURABLE PROPERTY ADEQUATELY INSURED AT
ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS (PROVIDED THAT BORROWERS
SHALL NOT BE DEEMED TO BREACH THIS PROVISION IF, AFTER THEIR INSURER BECOMES
UNSOUND OR IRREPUTABLE, BORROWERS PROMPTLY AND DILIGENTLY OBTAIN ADEQUATE
INSURANCE FROM AN ALTERNATIVE CARRIER); MAINTAIN SUCH OTHER INSURANCE, TO SUCH
EXTENT AND AGAINST SUCH RISKS, INCLUDING FIRE AND OTHER RISKS INSURED AGAINST BY
EXTENDED COVERAGE, AS IS CUSTOMARY WITH COMPANIES IN THE SAME OR SIMILAR
BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS, INCLUDING PUBLIC
LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE OCCURRING UPON, IN, ABOUT OR IN CONNECTION WITH THE USE OF ANY PROPERTY
OWNED, OCCUPIED OR CONTROLLED BY IT; AND MAINTAIN SUCH OTHER INSURANCE AS MAY BE
REQUIRED BY LAW; AND, WITH RESPECT TO THE COLLATERAL, OTHERWISE MAINTAIN ALL
INSURANCE COVERAGE REQUIRED UNDER EACH APPLICABLE SECURITY DOCUMENT, SUCH
POLICIES TO BE IN SUCH FORM AND AMOUNTS AND HAVING SUCH COVERAGE AS MAY BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, IT
BEING AGREED THAT THE LEVELS OF INSURANCE IN PLACE ON THE CLOSING DATE, ABSENT A
MATERIAL CHANGE IN THE PROPERTY OF THE LOAN PARTIES, SHALL BE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SO LONG AS APPROPRIATE STEPS
ARE TAKEN TO ASSURE THAT SUCH INSURANCE COVERAGE IS ALSO OBTAINED FOR ANY FUTURE
SUBSIDIARIES.


 


(B)                                 ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO
CANCELLATION, MATERIAL REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE
THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT OF WRITTEN NOTICE THEREOF,
(II) NAME THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AS MORTGAGEE (IN THE
CASE OF PROPERTY INSURANCE) OR ADDITIONAL INSURED (IN THE CASE OF LIABILITY
INSURANCE) OR LOSS PAYEE (IN THE CASE OF

 

64

--------------------------------------------------------------------------------


 


CASUALTY INSURANCE), AS APPLICABLE, (III) IF REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, INCLUDE A BREACH OF WARRANTY
CLAUSE AND (IV) BE REASONABLY SATISFACTORY IN ALL OTHER RESPECTS TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.


 


(C)                                  NOTIFY THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT IMMEDIATELY WHENEVER ANY SEPARATE INSURANCE CONCURRENT IN FORM
OR CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED TO BE MAINTAINED UNDER
THIS SECTION 5.04 IS TAKEN OUT BY ANY COMPANY; AND PROMPTLY DELIVER TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT A DUPLICATE ORIGINAL COPY OF SUCH
POLICY OR POLICIES.


 


(D)                                 OBTAIN FLOOD INSURANCE IN SUCH TOTAL AMOUNT
AS THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY FROM TIME TO TIME
REQUIRE, IF AT ANY TIME THE AREA IN WHICH ANY IMPROVEMENTS LOCATED ON ANY REAL
PROPERTY COVERED BY A MORTGAGE IS DESIGNATED A “FLOOD HAZARD AREA” IN ANY FLOOD
INSURANCE RATE MAP PUBLISHED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY (OR ANY
SUCCESSOR AGENCY), AND OTHERWISE COMPLY WITH THE NATIONAL FLOOD INSURANCE
PROGRAM AS SET FORTH IN THE FLOOD DISASTER PROTECTION ACT OF 1975, AS AMENDED
FROM TIME TO TIME.


 


(E)                                  DELIVER TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT AND THE LENDERS A REPORT OF A REPUTABLE INSURANCE BROKER WITH
RESPECT TO SUCH INSURANCE AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT THERETO AS
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST.


 


SECTION 5.05  OBLIGATIONS AND TAXES.  (A)  PAY ITS INDEBTEDNESS AND OTHER
OBLIGATIONS PROMPTLY AND IN ACCORDANCE WITH THEIR TERMS AND PAY AND DISCHARGE
PROMPTLY WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS OR IN RESPECT OF ITS PROPERTY,
BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, AS WELL AS ALL LAWFUL
CLAIMS FOR LABOR, MATERIALS AND SUPPLIES OR OTHERWISE THAT, IF UNPAID, MIGHT
GIVE RISE TO A LIEN OTHER THAN A PERMITTED LIEN UPON SUCH PROPERTIES OR ANY PART
THEREOF; PROVIDED THAT SUCH PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED WITH
RESPECT TO ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS THE
VALIDITY OR AMOUNT THEREOF SHALL BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND THE APPLICABLE COMPANY SHALL HAVE SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND SUCH CONTEST
OPERATES TO SUSPEND COLLECTION OF THE CONTESTED OBLIGATION, TAX, ASSESSMENT OR
CHARGE AND ENFORCEMENT OF A LIEN OTHER THAN A PERMITTED LIEN AND, IN THE CASE OF
COLLATERAL, THE APPLICABLE COMPANY SHALL HAVE OTHERWISE COMPLIED WITH THE
CONTESTED COLLATERAL LIEN CONDITIONS.


 


(B)                                 TIMELY AND CORRECTLY FILE ALL MATERIAL TAX
RETURNS REQUIRED TO BE FILED BY IT.


 


SECTION 5.06  EMPLOYEE BENEFITS.  (A)  WITH RESPECT TO EACH PLAN, COMPLY IN ALL
MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA AND THE CODE AND
(B) FURNISH TO THE ADMINISTRATIVE AGENT (X) AS SOON AS POSSIBLE AFTER, AND IN
ANY EVENT WITHIN 10 DAYS AFTER ANY RESPONSIBLE OFFICER OF THE COMPANIES OR THEIR
ERISA AFFILIATES OR ANY ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW THAT, ANY
ERISA EVENT HAS OCCURRED THAT, ALONE OR TOGETHER WITH ANY OTHER ERISA EVENT
COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE COMPANIES OR THEIR
ERISA AFFILIATES IN AN AGGREGATE AMOUNT EXCEEDING $500,000 OR THE IMPOSITION OF
A LIEN, A STATEMENT OF A FINANCIAL OFFICER OF HOLDINGS SETTING FORTH DETAILS AS
TO SUCH ERISA EVENT AND THE ACTION, IF ANY, THAT THE COMPANIES PROPOSE TO TAKE
WITH RESPECT THERETO, AND (Y) UPON REQUEST BY

 

65

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT, COPIES OF:  (I) EACH SCHEDULE B (ACTUARIAL
INFORMATION) TO THE ANNUAL REPORT (FORM 5500 SERIES) FILED BY ANY COMPANY OR ANY
ERISA AFFILIATE WITH THE INTERNAL REVENUE SERVICE WITH RESPECT TO EACH PLAN;
(II) THE MOST RECENT ACTUARIAL VALUATION REPORT FOR EACH PLAN; (III) ALL NOTICES
RECEIVED BY ANY COMPANY OR ANY ERISA AFFILIATE FROM A MULTIEMPLOYER PLAN SPONSOR
OR ANY GOVERNMENTAL AGENCY CONCERNING AN ERISA EVENT; AND (IV) SUCH OTHER
DOCUMENTS OR GOVERNMENTAL REPORTS OR FILINGS RELATING TO ANY PLAN (OR EMPLOYEE
BENEFIT PLAN SPONSORED OR CONTRIBUTED TO BY ANY COMPANY) AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST.


 


SECTION 5.07  MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS.  KEEP
PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN
CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  KEEP PROPER RECORDS OF
INTERCOMPANY ACCOUNTS WITH FULL, TRUE AND CORRECT ENTRIES REFLECTING ALL
PAYMENTS RECEIVED AND PAID (INCLUDING, WITHOUT LIMITATION, FUNDS RECEIVED BY
BORROWERS FROM SWEPT DEPOSIT ACCOUNTS OF THE OTHER COMPANIES).  UPON REASONABLE
PRIOR NOTICE, EACH LOAN PARTY WILL PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY LENDER TO VISIT AND INSPECT THE
FINANCIAL RECORDS AND THE PROPERTY OF SUCH LOAN PARTY AT REASONABLE TIMES AND AS
OFTEN AS REASONABLY REQUESTED AND TO MAKE EXTRACTS FROM AND COPIES OF SUCH
FINANCIAL RECORDS, AND PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY LENDER TO DISCUSS THE AFFAIRS,
FINANCES AND CONDITION OF ANY LOAN PARTY WITH THE OFFICERS THEREOF AND
INDEPENDENT ACCOUNTANTS THEREFOR.


 


SECTION 5.08  USE OF PROCEEDS.  USE THE PROCEEDS OF THE TERM LOANS ONLY FOR THE
PURPOSES SET FORTH IN SECTION 3.11.


 


SECTION 5.09  COMPLIANCE WITH ENVIRONMENTAL LAWS; ENVIRONMENTAL
REPORTS.  (A)  COMPLY, AND CAUSE ALL LESSEES AND OTHER PERSONS OCCUPYING REAL
PROPERTY OWNED, OPERATED OR LEASED BY ANY COMPANY TO COMPLY, IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS APPLICABLE TO ITS
OPERATIONS AND REAL PROPERTY; OBTAIN AND RENEW ALL MATERIAL ENVIRONMENTAL
PERMITS APPLICABLE TO ITS OPERATIONS AND REAL PROPERTY; AND CONDUCT ANY RESPONSE
REQUIRED BY A GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH ENVIRONMENTAL LAWS;
PROVIDED THAT NO COMPANY SHALL BE REQUIRED TO UNDERTAKE ANY RESPONSE TO THE
EXTENT THAT ITS OBLIGATION TO DO SO IS BEING CONTESTED IN GOOD FAITH AND BY
PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE BEING MAINTAINED WITH RESPECT TO
SUCH CIRCUMSTANCES IN ACCORDANCE WITH GAAP.


 


(B)                                 IF A DEFAULT CAUSED BY REASON OF A BREACH OF
SECTION 3.17 OR 5.09(A) SHALL HAVE OCCURRED AND BE CONTINUING FOR MORE THAN 20
DAYS WITHOUT THE COMPANIES COMMENCING ACTIVITIES REASONABLY LIKELY TO CURE SUCH
DEFAULT, AT THE WRITTEN REQUEST OF THE REQUIRED LENDERS THROUGH THE
ADMINISTRATIVE AGENT, PROVIDE TO THE LENDERS WITHIN 45 DAYS AFTER SUCH REQUEST,
AT BORROWERS’ EXPENSE, AN ENVIRONMENTAL ASSESSMENT REPORT REGARDING THE MATTERS
WHICH ARE THE SUBJECT OF SUCH DEFAULT, INCLUDING WHERE APPROPRIATE, ANY SOIL
AND/OR GROUNDWATER SAMPLING, PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM AND IN
THE FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AND THE ESTIMATED COST
OF ANY COMPLIANCE OR RESPONSE TO ADDRESS THEM.

 

66

--------------------------------------------------------------------------------


 


SECTION 5.10  INTEREST RATE PROTECTION.  NO LATER THAN THE 90TH DAY AFTER THE
CLOSING DATE, BORROWERS SHALL ENTER INTO, AND THEREAFTER MAINTAIN, INTEREST RATE
HEDGING AGREEMENTS WITH TERMS AND CONDITIONS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.


 


SECTION 5.11  ADDITIONAL COLLATERAL; ADDITIONAL GUARANTORS.  (A)  SUBJECT TO
THIS SECTION 5.11, WITH RESPECT TO ANY PROPERTY ACQUIRED AFTER THE CLOSING DATE
BY BORROWERS OR ANY OTHER LOAN PARTY THAT IS INTENDED TO BE SUBJECT TO THE LIEN
CREATED BY ANY OF THE SECURITY DOCUMENTS BUT IS NOT SO SUBJECT (BUT, IN ANY
EVENT, EXCLUDING ANY PROPERTY DESCRIBED IN PARAGRAPH (B) OF THIS SUBSECTION)
PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS AFTER THE ACQUISITION THEREOF PROVIDED
THE ADMINISTRATIVE AGENT HAS PROVIDED ALL JOINDER AGREEMENTS TO THE APPLICABLE
SECURITY DOCUMENTS NECESSARY FOR THE LOAN PARTIES TO COMPLY HEREWITH): 
(I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SUCH AMENDMENTS OR SUPPLEMENTS TO THE RELEVANT SECURITY DOCUMENTS OR SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL DEEM
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND
FOR THE BENEFIT OF THE OTHER SECURED PARTIES, A LIEN ON SUCH PROPERTY SUBJECT TO
NO LIENS OTHER THAN PERMITTED LIENS, AND (II) TAKE ALL ACTIONS NECESSARY TO
CAUSE SUCH LIEN TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY SUCH SECURITY
DOCUMENT IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING,
WITHOUT LIMITATION, THE FILING OF FINANCING STATEMENTS IN SUCH JURISDICTIONS AS
MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.  BORROWERS SHALL
OTHERWISE TAKE SUCH ACTIONS AND EXECUTE AND/OR DELIVER TO THE ADMINISTRATIVE
AGENT SUCH DOCUMENTS AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL
REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY OF THE LIEN OF THE
SECURITY DOCUMENTS AGAINST SUCH AFTER-ACQUIRED PROPERTIES OR ASSETS.


 


(B)                                 WITH RESPECT TO ANY PERSON THAT IS OR
BECOMES A WHOLLY OWNED SUBSIDIARY (OTHER THAN ANY FOREIGN SUBSIDIARY THAT IS NOT
A DIRECT SUBSIDIARY OF A LOAN PARTY) PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS
AFTER SUCH PERSON BECOMES A SUBSIDIARY) (I) DELIVER TO THE ADMINISTRATIVE AGENT
(OR, PRIOR TO THE PAYMENT IN FULL OF THE REVOLVING CREDIT INDEBTEDNESS AND THE
TERMINATION OF THE REVOLVING CREDIT DOCUMENTS, TO THE REVOLVING CREDIT AGENT)
THE CERTIFICATES, IF ANY, REPRESENTING THE EQUITY INTERESTS OF SUCH SUBSIDIARY
(PROVIDED THAT WITH RESPECT TO ANY FIRST-TIER FOREIGN SUBSIDIARY OF A BORROWER
OR A SUBSIDIARY ORGANIZED IN A STATE OF THE UNITED STATES, IN NO EVENT SHALL
MORE THAN 66% OF THE EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY BE SUBJECT TO
ANY LIEN OR PLEDGED UNDER ANY SECURITY DOCUMENT IF SUCH PLEDGE WOULD HAVE A
MATERIAL ADVERSE TAX IMPACT ON BORROWERS (DETERMINED AT THE REASONABLE
DISCRETION OF THE ADMINISTRATIVE AGENT)), TOGETHER WITH UNDATED STOCK POWERS OR
OTHER APPROPRIATE INSTRUMENTS OF TRANSFER EXECUTED AND DELIVERED IN BLANK BY A
DULY AUTHORIZED OFFICER OF SUCH SUBSIDIARY’S PARENT, AS THE CASE MAY BE, AND ALL
INTERCOMPANY NOTES OWING FROM SUCH SUBSIDIARY TO ANY LOAN PARTY TOGETHER WITH
INSTRUMENTS OF TRANSFER EXECUTED AND DELIVERED IN BLANK BY A DULY AUTHORIZED
OFFICER OF SUCH SUBSIDIARY, AND (II) CAUSE SUCH NEW SUBSIDIARY (OTHER THAN ANY
FOREIGN SUBSIDIARY IF SUCH PLEDGE WOULD HAVE A MATERIAL ADVERSE TAX IMPACT ON
BORROWERS (DETERMINED AT THE REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT)
(A) TO EXECUTE A JOINDER AGREEMENT OR SUCH COMPARABLE DOCUMENTATION AND A
JOINDER AGREEMENT TO THE SECURITY AGREEMENT IN THE FORM ANNEXED THERETO WHICH IS
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND
(B) TO TAKE ALL ACTIONS NECESSARY OR ADVISABLE IN THE OPINION OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO CAUSE THE LIEN CREATED BY THE
SECURITY AGREEMENT TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY SUCH AGREEMENT
IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW,

 

67

--------------------------------------------------------------------------------


 


INCLUDING, WITHOUT LIMITATION, THE FILING OF FINANCING STATEMENTS IN SUCH
JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT.


 


(C)                                  EACH LOAN PARTY WILL PROMPTLY GRANT TO THE
ADMINISTRATIVE AGENT, WITHIN 60 DAYS OF THE ACQUISITION THEREOF, A SECURITY
INTEREST IN AND MORTGAGE LIEN ON EACH OWNED OR LEASED REAL PROPERTY OF SUCH LOAN
PARTY AS IS ACQUIRED BY SUCH LOAN PARTY AFTER THE CLOSING DATE AND THAT,
TOGETHER WITH ANY IMPROVEMENTS THEREON, INDIVIDUALLY HAS A FAIR MARKET VALUE OF
AT LEAST $1.0 MILLION, AS ADDITIONAL SECURITY FOR THE OBLIGATIONS (UNLESS THE
SUBJECT PROPERTY IS ALREADY MORTGAGED TO A THIRD PARTY TO THE EXTENT PERMITTED
BY SECTION 6.02).  SUCH MORTGAGES SHALL BE GRANTED PURSUANT TO DOCUMENTATION
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT AND SHALL CONSTITUTE VALID AND ENFORCEABLE PERFECTED LIENS
SUBJECT ONLY TO PERMITTED LIENS.  THE MORTGAGES OR INSTRUMENTS RELATED THERETO
SHALL BE DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH PLACES AS ARE
REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE LIENS IN FAVOR
OF THE ADMINISTRATIVE AGENT REQUIRED TO BE GRANTED PURSUANT TO THE MORTGAGES AND
ALL TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH SHALL BE PAID
IN FULL.  SUCH LOAN PARTY SHALL OTHERWISE TAKE SUCH ACTIONS AND EXECUTE AND/OR
DELIVER TO THE ADMINISTRATIVE AGENT SUCH DOCUMENTS AS THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT SHALL REQUIRE, TO CONFIRM THE VALIDITY, PERFECTION AND
PRIORITY OF THE LIEN OF ANY EXISTING MORTGAGE OR NEW MORTGAGE AGAINST SUCH
AFTER-ACQUIRED REAL PROPERTY (INCLUDING, WITHOUT LIMITATION, A TITLE POLICY, A
SURVEY AND LOCAL COUNSEL OPINION (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT) IN RESPECT OF SUCH
MORTGAGE).


 


SECTION 5.12  SECURITY INTERESTS; FURTHER ASSURANCES.  PROMPTLY, UPON THE
REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY
LENDER, AT BORROWERS’ EXPENSE, EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE THE
EXECUTION, ACKNOWLEDGMENT AND DELIVERY OF, AND THEREAFTER REGISTER, FILE OR
RECORD, OR CAUSE TO BE REGISTERED, FILED OR RECORDED, IN AN APPROPRIATE
GOVERNMENTAL OFFICE, ANY DOCUMENT OR INSTRUMENT SUPPLEMENTAL TO OR CONFIRMATORY
OF THE SECURITY DOCUMENTS OR OTHERWISE DEEMED BY THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT REASONABLY NECESSARY OR DESIRABLE FOR THE CONTINUED VALIDITY,
PERFECTION AND PRIORITY OF THE LIENS ON THE COLLATERAL COVERED THEREBY SUPERIOR
TO AND PRIOR TO THE RIGHTS OF ALL THIRD PERSONS OTHER THAN THE HOLDERS OF
PERMITTED LIENS AND SUBJECT TO NO OTHER LIENS EXCEPT AS PERMITTED BY THE
APPLICABLE SECURITY DOCUMENT, OR OBTAIN ANY CONSENTS, INCLUDING, WITHOUT
LIMITATION, LANDLORD OR SIMILAR LIEN WAIVERS AND CONSENTS, AS MAY BE NECESSARY
OR APPROPRIATE IN CONNECTION THEREWITH.  DELIVER OR CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT FROM TIME TO TIME SUCH OTHER
DOCUMENTATION, CONSENTS, AUTHORIZATIONS, APPROVALS AND ORDERS IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT AS THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SHALL REASONABLY DEEM
NECESSARY TO PERFECT OR MAINTAIN THE LIENS ON THE COLLATERAL PURSUANT TO THE
SECURITY DOCUMENTS.  UPON THE EXERCISE BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR THE LENDERS OF ANY POWER, RIGHT, PRIVILEGE OR REMEDY
PURSUANT TO ANY LOAN DOCUMENT WHICH REQUIRES ANY CONSENT, APPROVAL,
REGISTRATION, QUALIFICATION OR AUTHORIZATION OF ANY GOVERNMENTAL AUTHORITY
EXECUTE AND DELIVER ALL APPLICATIONS, CERTIFICATIONS, INSTRUMENTS AND OTHER
DOCUMENTS AND PAPERS THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE
LENDERS MAY BE SO REQUIRED TO OBTAIN.  IF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR THE REQUIRED LENDERS DETERMINE THAT THEY ARE REQUIRED BY LAW
OR REGULATION TO HAVE APPRAISALS PREPARED IN RESPECT OF THE REAL PROPERTY OF ANY
LOAN PARTY CONSTITUTING COLLATERAL, BORROWERS SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT AND THE

 

68

--------------------------------------------------------------------------------


 


COLLATERAL AGENT APPRAISALS THAT SATISFY THE APPLICABLE REQUIREMENTS OF THE REAL
ESTATE APPRAISAL REFORM AMENDMENTS OF FIRREA AND ARE OTHERWISE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT.


 


SECTION 5.13  INFORMATION REGARDING COLLATERAL.  (A)  FURNISH TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT 30 DAYS PRIOR WRITTEN NOTICE (IN
THE FORM OF AN OFFICER’S CERTIFICATE), CLEARLY DESCRIBING ANY OF THE FOLLOWING
CHANGES (I) IN ANY LOAN PARTY’S CORPORATE NAME OR IN ANY TRADE NAME USED TO
IDENTIFY IT IN THE CONDUCT OF ITS BUSINESS OR IN THE OWNERSHIP OF ITS
PROPERTIES, (II) IN THE LOCATION OF ANY LOAN PARTY’S CHIEF EXECUTIVE OFFICE, ITS
PRINCIPAL PLACE OF BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS
RELATING TO COLLATERAL OWNED BY IT OR ANY OFFICE OR FACILITY AT WHICH COLLATERAL
OWNED BY IT IS LOCATED (INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW OFFICE OR
FACILITY), (III) IN ANY LOAN PARTY’S IDENTITY OR CORPORATE STRUCTURE, (IV) IN
ANY LOAN PARTY’S FEDERAL TAXPAYER IDENTIFICATION NUMBER OR (V) IN ANY LOAN
PARTY’S JURISDICTION OF ORGANIZATION.  BORROWERS AGREE NOT TO EFFECT OR PERMIT
ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE BEEN
MADE UNDER THE UCC OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE
ADMINISTRATIVE AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A
VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL.  BORROWERS
AGREE TO PROVIDE TO THE ADMINISTRATIVE AGENT SUCH OTHER INFORMATION IN
CONNECTION WITH SUCH CHANGES AS THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT MAY REASONABLY REQUEST.  BORROWERS ALSO AGREE PROMPTLY TO NOTIFY THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT IF ANY MATERIAL PORTION OF THE
COLLATERAL IS SUBJECT TO A CASUALTY EVENT.


 


(B)                                 EACH YEAR, AT THE TIME OF DELIVERY OF ANNUAL
FINANCIAL STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT TO
PARAGRAPH (A) OF SECTION 5.01, DELIVER TO THE ADMINISTRATIVE AGENT (I) A
PERFECTION CERTIFICATE SUPPLEMENT SETTING FORTH ANY CHANGES TO THE INFORMATION
REQUIRED PURSUANT TO THE PERFECTION CERTIFICATE OR CONFIRMING THAT THERE HAS
BEEN NO CHANGE IN SUCH INFORMATION SINCE THE DATE OF THE PERFECTION CERTIFICATE
DELIVERED ON THE CLOSING DATE OR THE DATE OF THE MOST RECENTLY DELIVERED
PERFECTION CERTIFICATE SUPPLEMENT PURSUANT TO THIS SECTION 5.13(B) AND (II) A
CERTIFICATE OF A FINANCIAL OFFICER AND THE CHIEF LEGAL OFFICER OF THE LOAN
PARTIES CERTIFYING THAT ALL UCC FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS,
AS APPLICABLE) OR OTHER APPROPRIATE FILINGS, RECORDINGS OR REGISTRATIONS,
INCLUDING ALL REFILINGS, RERECORDINGS AND REREGISTRATIONS, CONTAINING A
DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF RECORD IN EACH GOVERNMENTAL,
MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH JURISDICTION NECESSARY TO PROTECT
AND PERFECT THE SECURITY INTERESTS AND LIENS UNDER THE SECURITY DOCUMENTS FOR A
PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE DATE OF SUCH CERTIFICATE (EXCEPT AS
NOTED THEREIN WITH RESPECT TO ANY CONTINUATION STATEMENTS TO BE FILED WITHIN
SUCH PERIOD).


 


ARTICLE VI.


 


NEGATIVE COVENANTS


 

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Term Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full,
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:

 

69

--------------------------------------------------------------------------------


 


SECTION 6.01  INDEBTEDNESS.  INCUR, CREATE, ASSUME OR PERMIT TO EXIST, DIRECTLY
OR INDIRECTLY, ANY INDEBTEDNESS, EXCEPT:


 


(A)                                  INDEBTEDNESS INCURRED PURSUANT TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)                                 (I) INDEBTEDNESS ACTUALLY OUTSTANDING ON THE
CLOSING DATE AND LISTED ON SCHEDULE 6.01(B) OR (II) REFINANCINGS OR RENEWALS
THEREOF; PROVIDED THAT (A) ANY SUCH REFINANCING INDEBTEDNESS IS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT GREATER THAN THE AGGREGATE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS BEING RENEWED OR REFINANCED, PLUS THE AMOUNT OF ANY PREMIUMS
REQUIRED TO BE PAID THEREON AND FEES AND EXPENSES ASSOCIATED THEREWITH, (B) SUCH
REFINANCING INDEBTEDNESS HAS A LATER OR EQUAL FINAL MATURITY AND LONGER OR EQUAL
WEIGHTED AVERAGE LIFE THAN THE INDEBTEDNESS BEING RENEWED OR REFINANCED AND
(C) THE COVENANTS, EVENTS OF DEFAULT, SUBORDINATION AND OTHER PROVISIONS THEREOF
(INCLUDING ANY GUARANTEES THEREOF) SHALL BE, IN THE AGGREGATE, NO LESS FAVORABLE
TO THE LENDERS THAN THOSE CONTAINED IN THE INDEBTEDNESS BEING RENEWED OR
REFINANCED;


 


(C)                                  INDEBTEDNESS OF BORROWERS UNDER HEDGING
AGREEMENTS REQUIRED PURSUANT TO SECTION 5.10;


 


(D)                                 TO THE EXTENT RECORDED IN THE COMPANIES’
INTERCOMPANY ACCOUNT LEDGERS, INTERCOMPANY INDEBTEDNESS OF THE COMPANIES
OUTSTANDING TO THE EXTENT PERMITTED BY SECTION 6.04(E);


 


(E)                                  INDEBTEDNESS OF THE BORROWERS AND THEIR
SUBSIDIARIES ORGANIZED IN A STATE WITHIN THE UNITED STATES IN RESPECT OF
PURCHASE MONEY OBLIGATIONS AND CAPITAL LEASE OBLIGATIONS AND REFINANCINGS OR
RENEWALS THEREOF (OTHER THAN REFINANCINGS FUNDED WITH INTERCOMPANY ADVANCES), IN
AN AGGREGATE AMOUNT NOT TO EXCEED $10.0 MILLION AT ANY TIME OUTSTANDING;


 


(F)                                    INDEBTEDNESS IN RESPECT OF WORKERS’
COMPENSATION CLAIMS, SELF-INSURANCE OBLIGATIONS, PERFORMANCE BONDS, SURETY
APPEAL OR SIMILAR BONDS AND COMPLETION GUARANTEES PROVIDED BY A COMPANY IN THE
ORDINARY COURSE OF ITS BUSINESS;


 


(G)                                 CONTINGENT OBLIGATIONS OF ANY LOAN PARTY IN
RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED UNDER SECTION 6.01;


 


(H)                                 INDEBTEDNESS IN RESPECT OF TAXES,
ASSESSMENTS OR GOVERNMENTAL CHARGES TO THE EXTENT THAT PAYMENT THEREOF SHALL NOT
AT THE TIME BE REQUIRED TO BE MADE IN ACCORDANCE WITH SECTION 5.05;


 


(I)                                     INDEBTEDNESS IN RESPECT OF NETTING
SERVICES AND OVERDRAFT PROTECTIONS IN CONNECTION WITH DEPOSIT ACCOUNTS, IN EACH
CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(J)                                     THE REVOLVING CREDIT INDEBTEDNESS;


 


(K)                                  UNSECURED GUARANTIES BY HOLDINGS, BORROWERS
OR ANY OF THEIR SUBSIDIARIES IN RESPECT OF THE OBLIGATIONS UNDER THAT CERTAIN
CONSIGNMENT AGREEMENT, DATED AS OF

 

70

--------------------------------------------------------------------------------


 


AUGUST 5, 1998 (AS AMENDED), AMONG LENOX, SOVEREIGN BANK AND SOVEREIGN PRECIOUS
METALS, LLC, SUCCESSOR IN INTEREST TO BANKBOSTON, N.A.; AND

 


(L)                                     OTHER UNSECURED INDEBTEDNESS (NOT OF THE
TYPE COVERED IN CLAUSES (A) – (K) ABOVE) OF ANY COMPANY NOT TO EXCEED $25.0
MILLION IN THE AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING.


 


SECTION 6.02  LIENS.  CREATE, INCUR, ASSUME OR PERMIT TO EXIST, DIRECTLY OR
INDIRECTLY, ANY LIEN ON ANY PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY IT OR ON
ANY INCOME OR REVENUES OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT (THE
“PERMITTED LIENS”):


 


(A)                                  INCHOATE LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES OR LEVIES NOT YET DUE AND PAYABLE OR DELINQUENT AND LIENS
FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES, WHICH (I) ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES
HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, WHICH PROCEEDINGS (OR ORDERS
ENTERED IN CONNECTION WITH SUCH PROCEEDINGS) HAVE THE EFFECT OF PREVENTING THE
FORFEITURE OR SALE OF THE PROPERTY OR ASSETS SUBJECT TO ANY SUCH LIEN, OR
(II) IN THE CASE OF ANY SUCH CHARGE OR CLAIM WHICH HAS OR MAY BECOME A LIEN
AGAINST ANY OF THE COLLATERAL, SUCH LIEN AND THE CONTEST THEREOF SHALL SATISFY
THE CONTESTED COLLATERAL LIEN CONDITIONS;


 


(B)                                 LIENS IN RESPECT OF PROPERTY OF ANY COMPANY
IMPOSED BY LAW, WHICH WERE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND DO
NOT SECURE INDEBTEDNESS FOR BORROWED MONEY, SUCH AS CARRIERS’, WAREHOUSEMEN’S,
MATERIALMEN’S, LANDLORDS’, WORKMEN’S, SUPPLIERS’, REPAIRMEN’S AND MECHANICS’
LIENS AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS, AND
(I) WHICH DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF THE
PROPERTY OF THE COMPANIES, TAKEN AS A WHOLE, AND DO NOT MATERIALLY IMPAIR THE
USE THEREOF IN THE OPERATION OF THE BUSINESS OF THE COMPANIES, TAKEN AS A WHOLE,
(II) WHICH DO NOT PERTAIN TO INDEBTEDNESS THAT IS DUE AND PAYABLE OR WHICH
PERTAIN TO LIENS THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH
GAAP, WHICH PROCEEDINGS (OR ORDERS ENTERED IN CONNECTION WITH SUCH PROCEEDINGS)
HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY OR ASSETS
SUBJECT TO ANY SUCH LIEN, AND (III) IN THE CASE OF ANY SUCH LIEN WHICH HAS OR
MAY BECOME A LIEN AGAINST ANY OF THE COLLATERAL, SUCH LIEN AND THE CONTEST
THEREOF SHALL SATISFY THE CONTESTED COLLATERAL LIEN CONDITIONS;


 


(C)                                  LIENS IN EXISTENCE ON THE CLOSING DATE AND
SET FORTH ON SCHEDULE 6.02(C); PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT
OF THE INDEBTEDNESS, IF ANY, SECURED BY SUCH LIENS DOES NOT INCREASE; AND
(II) SUCH LIENS DO NOT ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY SUBJECT
THERETO ON THE CLOSING DATE;


 


(D)                                 EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS
(INCLUDING ZONING RESTRICTIONS), COVENANTS, ENCROACHMENTS, PROTRUSIONS AND OTHER
SIMILAR CHARGES OR ENCUMBRANCES, AND MINOR TITLE DEFICIENCIES ON OR WITH RESPECT
TO ANY REAL PROPERTY, IN EACH CASE WHETHER NOW OR HEREAFTER IN EXISTENCE, NOT
(I) SECURING INDEBTEDNESS, (II) INDIVIDUALLY OR IN THE AGGREGATE MATERIALLY
IMPAIRING THE VALUE OR MARKETABILITY OF SUCH REAL PROPERTY AND (III)

 

71

--------------------------------------------------------------------------------


 


INDIVIDUALLY OR IN THE AGGREGATE MATERIALLY INTERFERING WITH THE CONDUCT OF THE
BUSINESS OF THE COMPANIES AT SUCH REAL PROPERTY;


 


(E)                                  LIENS ARISING OUT OF JUDGMENTS OR AWARDS
NOT RESULTING IN A DEFAULT AND IN RESPECT OF WHICH SUCH COMPANY SHALL IN GOOD
FAITH BE PROSECUTING AN APPEAL OR PROCEEDINGS FOR REVIEW IN RESPECT OF WHICH
THERE SHALL BE SECURED A SUBSISTING STAY OF EXECUTION PENDING SUCH APPEAL OR
PROCEEDINGS; PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH JUDGMENTS OR AWARDS
(AND ANY CASH AND THE FAIR MARKET VALUE OF ANY PROPERTY SUBJECT TO SUCH LIENS)
DOES NOT EXCEED $1.0 MILLION AT ANY TIME OUTSTANDING;


 


(F)                                    LIENS (OTHER THAN ANY LIEN IMPOSED BY
ERISA) (I) IMPOSED BY LAW OR DEPOSITS MADE IN CONNECTION THEREWITH IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY, (II) INCURRED IN THE
ORDINARY COURSE OF BUSINESS TO SECURE THE PERFORMANCE OF TENDERS, STATUTORY
OBLIGATIONS (OTHER THAN EXCISE TAXES), SURETY, STAY, CUSTOMS AND APPEAL BONDS,
STATUTORY BONDS, BIDS, LEASES, GOVERNMENT CONTRACTS, TRADE CONTRACTS,
PERFORMANCE AND RETURN OF MONEY BONDS AND OTHER SIMILAR OBLIGATIONS (EXCLUSIVE
OF OBLIGATIONS FOR THE PAYMENT OF BORROWED MONEY) OR (III) ARISING BY VIRTUE OF
DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS TO SECURE LIABILITY FOR
PREMIUMS TO INSURANCE CARRIERS; PROVIDED THAT (W) WITH RESPECT TO CLAUSES (I),
(II) AND (III) HEREOF, SUCH LIENS ARE FOR AMOUNTS NOT YET DUE AND PAYABLE OR
DELINQUENT OR, TO THE EXTENT SUCH AMOUNTS ARE SO DUE AND PAYABLE, SUCH AMOUNTS
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE
RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, WHICH PROCEEDINGS FOR
ORDERS ENTERED IN CONNECTION WITH SUCH PROCEEDINGS HAVE THE EFFECT OF PREVENTING
THE FORFEITURE OR SALE OF THE PROPERTY OR ASSETS SUBJECT TO ANY SUCH LIEN, (X)
TO THE EXTENT SUCH LIENS ARE NOT IMPOSED BY LAW, SUCH LIENS SHALL IN NO EVENT
ENCUMBER ANY PROPERTY OTHER THAN CASH AND CASH EQUIVALENTS WHICH HAVE BEEN
DEPOSITED WITH SUCH LIENHOLDER OR HAS OTHERWISE BEEN SUBORDINATED TO THE LIENS
SECURING THE OBLIGATIONS HEREUNDER PURSUANT TO A LANDLORD LIEN WAIVER AND ACCESS
AGREEMENT, (Y) IN THE CASE OF ANY SUCH LIEN AGAINST ANY OF THE COLLATERAL, SUCH
LIEN AND THE CONTEST THEREOF SHALL SATISFY THE CONTESTED COLLATERAL LIEN
CONDITIONS AND (Z) THE AGGREGATE AMOUNT OF DEPOSITS AT ANY TIME PURSUANT TO
CLAUSE (II) AND (III) SHALL NOT EXCEED $250,000 IN THE AGGREGATE;


 


(G)                                 LEASES OR SUBLEASES WITH RESPECT TO THE
ASSETS OR PROPERTIES OF ANY COMPANY, IN EACH CASE ENTERED INTO IN THE ORDINARY
COURSE OF SUCH COMPANY’S BUSINESS SO LONG AS SUCH LEASES ARE SUBORDINATE IN ALL
RESPECTS TO THE LIENS GRANTED AND EVIDENCED BY THE SECURITY DOCUMENTS AND DO
NOT, INDIVIDUALLY OR IN THE AGGREGATE, (I) INTERFERE IN ANY MATERIAL RESPECT
WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY COMPANY OR (II) MATERIALLY
IMPAIR THE USE (FOR ITS INTENDED PURPOSES) OR THE VALUE OF THE PROPERTY SUBJECT
THERETO;


 


(H)                                 LIENS ARISING OUT OF CONDITIONAL SALE, TITLE
RETENTION, CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED
INTO BY ANY COMPANY IN THE ORDINARY COURSE OF BUSINESS IN ACCORDANCE WITH THE
PAST PRACTICES OF SUCH COMPANY;


 


(I)                                     LIENS ARISING PURSUANT TO PURCHASE MONEY
OBLIGATIONS OR CAPITAL LEASE OBLIGATIONS INCURRED PURSUANT TO SECTION 6.01(E);
PROVIDED THAT (I) THE INDEBTEDNESS

 

72

--------------------------------------------------------------------------------


 


SECURED BY ANY SUCH LIEN (INCLUDING REFINANCINGS THEREOF) DOES NOT EXCEED 100%
OF THE COST OF THE PROPERTY BEING ACQUIRED OR LEASED AT THE TIME OF THE
INCURRENCE OF SUCH INDEBTEDNESS AND (II) ANY SUCH LIENS ATTACH ONLY TO THE
PROPERTY BEING FINANCED PURSUANT TO SUCH PURCHASE MONEY OBLIGATIONS OR CAPITAL
LEASE OBLIGATIONS AND DO NOT ENCUMBER ANY OTHER PROPERTY OF ANY COMPANY;


 


(J)                                     BANKERS’ LIENS, RIGHTS OF SETOFF AND
OTHER SIMILAR LIENS EXISTING SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON
DEPOSIT IN ONE OR MORE ACCOUNTS MAINTAINED BY ANY COMPANY, IN EACH CASE GRANTED
IN THE ORDINARY COURSE OF BUSINESS IN FAVOR OF THE BANK OR BANKS WITH WHICH SUCH
ACCOUNTS ARE MAINTAINED, SECURING AMOUNTS OWING TO SUCH BANK WITH RESPECT TO
CASH MANAGEMENT AND OPERATING ACCOUNT ARRANGEMENTS, INCLUDING THOSE INVOLVING
POOLED ACCOUNTS AND NETTING ARRANGEMENTS; PROVIDED THAT IN NO CASE SHALL ANY
SUCH LIENS SECURE (EITHER DIRECTLY OR INDIRECTLY) THE REPAYMENT OF ANY
INDEBTEDNESS;


 


(K)                                  LIENS GRANTED PURSUANT TO THE SECURITY
DOCUMENTS;


 


(L)                                     LICENSES OR SUBLICENSES OF INTELLECTUAL
PROPERTY GRANTED BY ANY COMPANY IN THE ORDINARY COURSE OF BUSINESS AND NOT
INTERFERING IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF
SUCH COMPANY;


 


(M)                               LIENS ATTACHING SOLELY TO CASH EARNEST MONEY
DEPOSITS IN CONNECTION WITH ANY LETTER OF INTENT OR PURCHASE AGREEMENT IN
CONNECTION WITH A PERMITTED ACQUISITION;


 


(N)                                 LIENS IN FAVOR OF CUSTOMS AND REVENUES
AUTHORITIES WHICH SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS TO THE EXTENT REQUIRED BY LAW;


 


(O)                                 LIENS DEEMED TO EXIST IN CONNECTION WITH
SET-OFF RIGHTS IN THE ORDINARY COURSE OF BORROWERS’ AND THEIR SUBSIDIARIES’
BUSINESS;


 


(P)                                 REPLACEMENT, EXTENSION OR RENEWAL OF ANY
LIEN PERMITTED HEREIN IN THE SAME PROPERTY PREVIOUSLY SUBJECT THERETO PROVIDED
THE UNDERLYING INDEBTEDNESS IS PERMITTED TO BE REPLACED, EXTENDED AND RENEWED
UNDER SECTION 6.01(B);


 


(Q)                                 THE FILING OF FINANCING STATEMENTS SOLELY AS
A PRECAUTIONARY MEASURE IN CONNECTION WITH OPERATING LEASES OR THE FILING OF
FINANCING STATEMENTS REGARDING CONSIGNMENT OF GOODS; AND


 


(R)                                    THE FOLLOWING LIENS SECURING THE
REVOLVING CREDIT INDEBTEDNESS: (I) WITH RESPECT TO THE REVOLVING CREDIT PRIORITY
COLLATERAL, FIRST PRIORITY LIENS SENIOR TO THE LIENS SECURING THE OBLIGATIONS
AND (II) WITH RESPECT TO THE TERM LOAN PRIORITY COLLATERAL, SECOND PRIORITY
LIENS JUNIOR TO THE LIENS SECURING THE OBLIGATIONS;


 

provided, however, that no Liens (other than Liens permitted under
Section 6.02(r)(i)) shall be permitted to exist, directly or indirectly, on any
Pledged Securities or Pledged Notes (each as defined in the Security Agreement).

 

73

--------------------------------------------------------------------------------


 


SECTION 6.03  SALE AND LEASEBACK TRANSACTIONS.  ENTER INTO ANY ARRANGEMENT,
DIRECTLY OR INDIRECTLY, WITH ANY PERSON WHEREBY IT SHALL SELL OR TRANSFER ANY
PROPERTY, REAL OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY
WHICH IT INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE
PROPERTY BEING SOLD OR TRANSFERRED UNLESS (I) THE SALE OF SUCH PROPERTY IS
PERMITTED BY SECTION 6.05 AND (II) ANY LIENS ARISING IN CONNECTION WITH ITS USE
OF SUCH PROPERTY ARE PERMITTED BY SECTION 6.02.


 


SECTION 6.04  INVESTMENT, LOAN AND ADVANCES.  DIRECTLY OR INDIRECTLY, LEND MONEY
OR CREDIT OR MAKE ADVANCES TO ANY PERSON, OR PURCHASE OR ACQUIRE ANY STOCK,
OBLIGATIONS OR SECURITIES OF, OR ANY OTHER INTEREST IN, OR MAKE ANY CAPITAL
CONTRIBUTION TO, ANY OTHER PERSON, OR PURCHASE OR OWN A FUTURES CONTRACT OR
OTHERWISE BECOME LIABLE FOR THE PURCHASE OR SALE OF CURRENCY OR OTHER
COMMODITIES AT A FUTURE DATE IN THE NATURE OF A FUTURES CONTRACT (ALL OF THE
FOREGOING, COLLECTIVELY, “INVESTMENTS”), EXCEPT THAT THE FOLLOWING SHALL BE
PERMITTED:


 


(A)                                  THE COMPANIES MAY CONSUMMATE THE
TRANSACTIONS IN ACCORDANCE WITH THE PROVISIONS OF THE TRANSACTION DOCUMENTS;


 


(B)                                 INVESTMENTS OUTSTANDING ON THE CLOSING DATE
AND IDENTIFIED ON SCHEDULE 6.04(B);


 


(C)                                  THE COMPANIES MAY (I) ACQUIRE AND HOLD
ACCOUNTS RECEIVABLES OWING TO ANY OF THEM IF CREATED OR ACQUIRED IN THE ORDINARY
COURSE OF BUSINESS AND PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY
TERMS, (II) ACQUIRE AND HOLD CASH AND CASH EQUIVALENTS, (III) ENDORSE NEGOTIABLE
INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS, (IV) MAKE LEASE,
UTILITY AND OTHER SIMILAR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS; OR
(V) MAKE PREPAYMENTS AND DEPOSITS TO SUPPLIERS IN THE ORDINARY COURSE OF
BUSINESS;


 


(D)                                 BORROWERS MAY ENTER INTO HEDGING AGREEMENTS
TO THE EXTENT REQUIRED BY SECTION 5.10;


 


(E)                                  ANY LOAN PARTY (OTHER THAN HOLDINGS) MAY
MAKE INTERCOMPANY LOANS AND ADVANCES TO ANY OTHER LOAN PARTY (OTHER THAN
HOLDINGS); PROVIDED THAT SUCH LOAN SHALL SIMULTANEOUSLY BE RECORDED ON SUCH LOAN
PARTY’S LEDGERS AS AN INTERCOMPANY LOAN, EVIDENCED BY A PROMISSORY NOTES AND
SHALL BE PLEDGED (AND DELIVERED) BY SUCH LOAN PARTY THAT IS THE LENDER OF SUCH
INTERCOMPANY LOAN AS COLLATERAL PURSUANT TO THE SECURITY AGREEMENT, PROVIDED
FURTHER THAT (I) NO LOAN PARTY MAY MAKE LOANS TO ANY FOREIGN SUBSIDIARY PURSUANT
TO THIS PARAGRAPH (E) AND (II) ANY LOANS MADE PURSUANT TO THIS PARAGRAPH
(E) SHALL BE SUBORDINATED TO THE OBLIGATIONS OF THE LOAN PARTIES PURSUANT TO AN
INTERCOMPANY NOTE IN SUBSTANTIALLY THE FORM OF EXHIBIT L;


 


(F)                                    BORROWERS AND THE SUBSIDIARIES MAY MAKE
LOANS AND ADVANCES (INCLUDING PAYROLL, RELOCATION, TRAVEL AND ENTERTAINMENT
RELATED ADVANCES) IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES TO THEIR RESPECTIVE EMPLOYEES (OTHER THAN ANY LOANS OR ADVANCES TO ANY
DIRECTOR OR EXECUTIVE OFFICER (OR EQUIVALENT THEREOF) THAT WOULD BE IN VIOLATION
OF SECTION 402 OF THE SARBANES-OXLEY ACT);

 

74

--------------------------------------------------------------------------------


 


(G)                                 BORROWERS AND THE SUBSIDIARIES MAY SELL OR
TRANSFER AMOUNTS AND ACQUIRE ASSETS TO THE EXTENT PERMITTED BY SECTION 6.05;


 


(H)                                 BORROWERS MAY ESTABLISH (I) WHOLLY OWNED
SUBSIDIARIES TO THE EXTENT PERMITTED BY SECTION 6.12 AND (II) NON-WHOLLY OWNED
SUBSIDIARIES AND/OR JOINT VENTURES TO THE EXTENT THAT INVESTMENTS IN SUCH
NON-WHOLLY OWNED SUBSIDIARIES AND/OR JOINT VENTURES SHALL NOT EXCEED $2.5
MILLION AT ANY TIME OUTSTANDING, AFTER TAKING INTO ACCOUNT AMOUNTS RETURNED IN
CASH (INCLUDING UPON DISPOSITION);


 


(I)                                     INVESTMENTS (OTHER THAN AS DESCRIBED IN
SECTION 6.04(E)) (I) BY A BORROWER IN ANY SUBSIDIARY GUARANTOR, (II) BY ANY
COMPANY IN A BORROWER OR ANY SUBSIDIARY GUARANTOR, (III) BY HOLDINGS IN A
BORROWER AND (IV) BY A SUBSIDIARY GUARANTOR IN ANOTHER SUBSIDIARY GUARANTOR;


 


(J)                                     INVESTMENTS IN SECURITIES OF TRADE
CREDITORS OR CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH
SUCH COMPANY’S PAST PRACTICES THAT ARE RECEIVED IN SETTLEMENT OF BONA FIDE
DISPUTES OR PURSUANT TO ANY PLAN OF REORGANIZATION OR LIQUIDATION OR SIMILAR
ARRANGEMENT UPON THE BANKRUPTCY OR INSOLVENCY OF SUCH TRADE CREDITORS OR
CUSTOMERS;


 


(K)                                  INVESTMENTS MADE BY A BORROWER OR ANY
SUBSIDIARY AS A RESULT OF CONSIDERATION RECEIVED IN CONNECTION WITH AN ASSET
SALE MADE IN COMPLIANCE WITH SECTION 6.05;


 


(L)                                     EARNEST MONEY REQUIRED IN CONNECTION
WITH AND TO THE EXTENT PERMITTED BY PERMITTED ACQUISITIONS;


 


(M)                               LOAN PARTIES MAY HOLD INVESTMENTS TO THE
EXTENT SUCH INVESTMENTS REFLECT AN INCREASE IN THE VALUE OF INVESTMENTS
OTHERWISE PERMITTED UNDER THIS SECTION 6.04 HEREOF;


 


(N)                                 INVESTMENTS IN DEPOSIT ACCOUNTS OPENED IN
THE ORDINARY COURSE OF BUSINESS PROVIDED SUCH DEPOSIT ACCOUNTS ARE SUBJECT TO
DEPOSIT ACCOUNT CONTROL AGREEMENTS IF REQUIRED HEREUNDER;


 


(O)                                 LOAN PARTIES MAY CAPITALIZE OR FORGIVE ANY
INDEBTEDNESS OWED TO IT BY OTHER LOAN PARTIES (EXCEPT THAT BORROWERS SHALL NOT
FORGIVE INTERCOMPANY LOANS MADE TO ANY OTHER LOAN PARTY);


 


(P)                                 THE LOAN PARTIES MAY MAINTAIN AN EXECUTIVE
DEFERRED COMPENSATION PROGRAM AND ACQUIRE, MAINTAIN AND SELL READILY MARKETABLE
SECURITIES AS PART OF SUCH PROGRAM, WHICH SECURITIES MAY CONSIST OF STOCKS,
BONDS AND MUTUAL FUNDS, BUT NOT TO EXCEED $5.0 MILLION IN THE AGGREGATE AT ANY
TIME; AND


 


(Q)                                 OTHER INVESTMENTS NOT EXCEEDING $1,000,000
AT ANY TIME OUTSTANDING (PLUS ANY APPRECIATION IN THE VALUE OF ANY SUCH
INVESTMENT OCCURRING AFTER SUCH INVESTMENT IS ACQUIRED).

 

75

--------------------------------------------------------------------------------


 


SECTION 6.05  MERGERS, CONSOLIDATIONS, SALES OF ASSETS AND ACQUISITIONS.  WIND
UP, LIQUIDATE OR DISSOLVE ITS AFFAIRS OR ENTER INTO ANY TRANSACTION OF MERGER OR
CONSOLIDATION, OR CONVEY, SELL, LEASE OR OTHERWISE DISPOSE OF (OR AGREE TO DO
ANY OF THE FOREGOING AT ANY FUTURE TIME) ALL OR ANY PART OF ITS PROPERTY OR
ASSETS, OR PURCHASE OR OTHERWISE ACQUIRE (IN ONE OR A SERIES OF RELATED
TRANSACTIONS) ANY PART OF THE PROPERTY OR ASSETS OF ANY PERSON (OR AGREE TO DO
ANY OF THE FOREGOING AT ANY FUTURE TIME), EXCEPT THAT:


 


(A)                                  CAPITAL EXPENDITURES BY BORROWERS AND THE
SUBSIDIARIES SHALL BE PERMITTED TO THE EXTENT PERMITTED BY SECTION 6.08(E);


 


(B)                                 (I) PURCHASES OR OTHER ACQUISITIONS OF
INVENTORY, MATERIALS, EQUIPMENT AND INTANGIBLE ASSETS IN THE ORDINARY COURSE OF
BUSINESS SHALL BE PERMITTED, (II) SUBJECT TO SECTION 2.10(B), SALES OF USED,
WORN OUT, OBSOLETE OR SURPLUS PROPERTY BY ANY COMPANY IN THE ORDINARY COURSE OF
BUSINESS AND THE ABANDONMENT OR OTHER ASSET SALE OF INTELLECTUAL PROPERTY THAT
IS, IN THE REASONABLE JUDGMENT OF BORROWERS, NO LONGER ECONOMICALLY PRACTICABLE
TO MAINTAIN OR USEFUL IN THE CONDUCT OF THE BUSINESS OF THE COMPANIES AS
CURRENTLY BEING CONDUCTED SHALL BE PERMITTED AND (III) SUBJECT TO
SECTION 2.10(B), THE SALE, LEASE OR OTHER DISPOSAL OF ANY ASSETS SHALL BE
PERMITTED; PROVIDED THAT THE AGGREGATE CONSIDERATION RECEIVED IN RESPECT OF ALL
ASSET SALES PURSUANT TO THIS CLAUSE (B)(III) SHALL NOT EXCEED $1.0 MILLION IN
ANY FOUR CONSECUTIVE FISCAL QUARTERS OF BORROWERS;


 


(C)                                  INVESTMENTS IN CONNECTION WITH ANY SUCH
TRANSACTION MAY BE MADE TO THE EXTENT PERMITTED BY SECTION 6.04;


 


(D)                                 BORROWERS AND THE SUBSIDIARIES MAY SELL CASH
EQUIVALENTS AND USE CASH FOR PURPOSES THAT ARE OTHERWISE PERMITTED BY THE TERMS
OF THIS AGREEMENT IN THE ORDINARY COURSE OF BUSINESS;


 


(E)                                  BORROWERS AND THE SUBSIDIARIES MAY LEASE
(AS LESSEE OR LESSOR) REAL OR PERSONAL PROPERTY AND MAY GUARANTY SUCH LEASE, IN
EACH CASE, IN THE ORDINARY COURSE OF BUSINESS AND IN ACCORDANCE WITH THE
APPLICABLE SECURITY DOCUMENTS;


 


(F)                                    THE TRANSACTIONS SHALL BE PERMITTED AS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS;


 


(G)                                 BORROWERS AND THE SUBSIDIARIES MAY
CONSUMMATE PERMITTED ACQUISITIONS;


 


(H)                                 (I) ANY LOAN PARTY MAY TRANSFER OR LEASE
PROPERTY TO, OR ACQUIRE OR LEASE PROPERTY FROM, ANY LOAN PARTY; PROVIDED, THAT
ANY SUCH LEASE OF ANY OF THE MORTGAGED REAL PROPERTY SHALL BE MADE EXPRESSLY
SUBORDINATED TO THE APPLICABLE MORTGAGE, AND (II) ANY LOAN PARTY (OTHER THAN
HOLDINGS) MAY BE MERGED INTO ANY OTHER LOAN PARTY (OTHER THAN HOLDINGS);
PROVIDED, THAT, IN ANY MERGER INVOLVING A BORROWER, A BORROWER SHALL BE THE
SURVIVING CORPORATION; PROVIDED THAT THE LIENS ON THE COLLATERAL GRANTED IN
FAVOR OF THE ADMINISTRATIVE AGENT UNDER THE SECURITY DOCUMENTS SHALL BE
MAINTAINED;


 


(I)                                     ANY SUBSIDIARY OF A BORROWER MAY
DISSOLVE, LIQUIDATE OR WIND UP ITS AFFAIRS AT ANY TIME; PROVIDED THAT SUCH
DISSOLUTION, LIQUIDATION OR WINDING UP, AS APPLICABLE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

76

--------------------------------------------------------------------------------


 


(J)                                     DISCOUNTS OR FORGIVENESS OF ACCOUNTS
RECEIVABLE IN THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH COLLECTION
OR COMPROMISE THEREOF SHALL BE PERMITTED PROVIDED THE ACCOUNT DEBTOR IS NOT AN
AFFILIATE; AND


 


(K)                                  PERMITTED LIENS (TO THE EXTENT CONSTITUTING
A CONVEYANCE OF PROPERTY) SHALL BE PERMITTED.


 

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall take all actions deemed
appropriate in order to effect the foregoing.

 


SECTION 6.06  DIVIDENDS.  AUTHORIZE, DECLARE OR PAY, DIRECTLY OR INDIRECTLY, ANY
DIVIDENDS WITH RESPECT TO ANY COMPANY, EXCEPT THAT:


 


(A)                                  ANY SUBSIDIARY OF A BORROWER (I) MAY PAY
CASH DIVIDENDS TO SUCH BORROWER OR ANY WHOLLY OWNED SUBSIDIARY OF SUCH BORROWER
AND (II) IF SUCH SUBSIDIARY IS NOT A WHOLLY OWNED SUBSIDIARY OF SUCH BORROWER,
MAY PAY CASH DIVIDENDS TO ITS SHAREHOLDERS GENERALLY SO LONG AS SUCH BORROWER OR
ITS SUBSIDIARY WHICH OWNS THE EQUITY INTEREST OR INTERESTS IN THE SUBSIDIARY
PAYING SUCH DIVIDENDS RECEIVES AT LEAST ITS PROPORTIONATE SHARE THEREOF (BASED
UPON ITS RELATIVE HOLDINGS OF EQUITY INTERESTS IN THE SUBSIDIARY PAYING SUCH
DIVIDENDS AND TAKING INTO ACCOUNT THE RELATIVE PREFERENCES, IF ANY, OF THE
VARIOUS CLASSES OF EQUITY INTERESTS IN SUCH SUBSIDIARY);


 


(B)                                 SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT
THEREFROM, BORROWERS MAY PAY DIVIDENDS TO HOLDINGS FOR THE PURPOSE OF ENABLING
HOLDINGS TO, AND HOLDINGS MAY, REPURCHASE OUTSTANDING SHARES OF ITS COMMON STOCK
(OR OPTIONS TO PURCHASE SUCH COMMON STOCK) FOLLOWING THE DEATH, DISABILITY,
RETIREMENT OR TERMINATION OF EMPLOYMENT OF EMPLOYEES, OFFICERS OR DIRECTORS OF
ANY COMPANY; PROVIDED THAT (I) ALL AMOUNTS USED TO EFFECT SUCH REPURCHASES ARE
OBTAINED BY HOLDINGS FROM A SUBSTANTIALLY CONCURRENT ISSUANCE OF ITS COMMON
STOCK (OR OPTIONS TO PURCHASE SUCH COMMON STOCK) TO OTHER EMPLOYEES, MEMBERS OF
MANAGEMENT, EXECUTIVE OFFICERS OR DIRECTORS OF ANY COMPANY OR (II) TO THE EXTENT
THE PROCEEDS USED TO EFFECT ANY REPURCHASE PURSUANT TO THIS CLAUSE (II) ARE NOT
OBTAINED AS DESCRIBED IN PRECEDING CLAUSE (I), THE AGGREGATE AMOUNT OF DIVIDENDS
PAID BY HOLDINGS TO ITS STOCKHOLDERS PURSUANT TO THIS PARAGRAPH (B) (EXCLUSIVE
OF AMOUNTS PAID AS DESCRIBED PURSUANT TO PRECEDING CLAUSE (I)) SHALL NOT EXCEED
$1.0 MILLION IN ANY FISCAL YEAR OF HOLDINGS;


 


(C)                                  BORROWERS MAY PAY CASH DIVIDENDS TO
HOLDINGS FOR THE PURPOSE OF PAYING, SO LONG AS ALL PROCEEDS THEREOF ARE PROMPTLY
USED BY HOLDINGS TO PAY, ITS FRANCHISE TAXES AND OPERATING EXPENSES INCURRED IN
THE ORDINARY COURSE OF BUSINESS AND OTHER CORPORATE OVERHEAD COSTS AND EXPENSES
(INCLUDING LEGAL AND ACCOUNTING EXPENSES AND SIMILAR EXPENSES AND CUSTOMARY FEES
TO NON-OFFICER DIRECTORS OF HOLDINGS);

 

77

--------------------------------------------------------------------------------


 


(D)                                 BORROWERS AND SUBSIDIARIES MAY PAY CASH
DIVIDENDS TO HOLDINGS FOR THE PURPOSE OF PAYING, SO LONG AS ALL PROCEEDS THEREOF
ARE PROMPTLY USED BY HOLDINGS TO PAY, ITS INCOME TAX WHEN AND AS DUE; AND


 


(E)                                  ON THE CLOSING DATE, D 56 MAY PAY A CASH
DIVIDEND IN THE AMOUNT OF THE ACQUISITION CONSIDERATION TO EFFECT THE
ACQUISITION.


 


SECTION 6.07  TRANSACTIONS WITH AFFILIATES.  ENTER INTO, DIRECTLY OR INDIRECTLY,
ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WHETHER OR NOT IN THE
ORDINARY COURSE OF BUSINESS, WITH ANY AFFILIATE OF ANY COMPANY (OTHER THAN
BETWEEN OR AMONG BORROWERS AND THEIR WHOLLY-OWNED SUBSIDIARIES), OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS AND ON TERMS AND CONDITIONS SUBSTANTIALLY AS
FAVORABLE TO SUCH COMPANY AS WOULD REASONABLY BE OBTAINED BY SUCH COMPANY AT
THAT TIME IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON OTHER THAN AN
AFFILIATE, EXCEPT THAT:


 


(A)                                  DIVIDENDS MAY BE PAID TO THE EXTENT
PROVIDED IN SECTION 6.06;


 


(B)                                 LOANS MAY BE MADE AND OTHER TRANSACTIONS MAY
BE ENTERED INTO BETWEEN AND AMONG ANY COMPANY AND ITS AFFILIATES TO THE EXTENT
PERMITTED BY SECTIONS 6.01 AND 6.04;


 


(C)                                  CUSTOMARY FEES MAY BE PAID TO NON-OFFICER
DIRECTORS OF HOLDINGS AND CUSTOMARY INDEMNITIES MAY BE PROVIDED TO ALL DIRECTORS
OF HOLDINGS; AND


 


(D)                                 THE TRANSACTIONS MAY BE EFFECTED.


 


SECTION 6.08  FINANCIAL COVENANTS.


 


(A)                                  MAXIMUM LEVERAGE RATIO.  PERMIT THE
LEVERAGE RATIO, FOR ANY TEST PERIOD ENDING ON OR ABOUT THE DATES SET FORTH IN
THE TABLE BELOW, TO EXCEED THE RATIO SET FORTH OPPOSITE SUCH PERIOD IN THE TABLE
BELOW:

 

Test Period

 

Leverage Ratio

 

Four fiscal quarters ending December 31, 2005

 

2.9 to 1.0

 

Four fiscal quarters ending March 31, 2006

 

3.3 to 1.0

 

Four fiscal quarters ending June 30, 2006

 

3.7 to 1.0

 

Four fiscal quarters ending September 30, 2006

 

4.0 to 1.0

 

Four fiscal quarters ending December 31, 2006

 

2.0 to 1.0

 

Four fiscal quarters ending March 31, 2007

 

2.0 to 1.0

 

Four fiscal quarters ending June 30, 2007

 

2.6 to 1.0

 

Four fiscal quarters ending September 30, 2007

 

2.8 to 1.0

 

Four fiscal quarters ending December 31, 2007

 

2.0 to 1.0

 

Each period of four fiscal quarters thereafter

 

2.0 to 1.0

 

 


(B)                                 MINIMUM INTEREST COVERAGE RATIO.  PERMIT THE
CONSOLIDATED INTEREST COVERAGE RATIO, FOR ANY TEST PERIOD ENDING ON OR ABOUT THE
DATES SET FORTH IN THE TABLE BELOW, TO BE LESS THAN THE RATIO SET FORTH OPPOSITE
SUCH PERIOD IN THE TABLE BELOW:

 

78

--------------------------------------------------------------------------------


 

Test Period

 

Interest Coverage
Ratio

 

Four fiscal quarters ending December 31, 2005

 

2.35 to 1.0

 

Four fiscal quarters ending March 31, 2006

 

2.35 to 1.0

 

Four fiscal quarters ending June 30, 2006

 

2.75 to 1.0

 

Four fiscal quarters ending September 30, 2006

 

2.90 to 1.0

 

Four fiscal quarters ending December 31, 2006

 

3.00 to 1.0

 

Four fiscal quarters ending March 31, 2007

 

3.35 to 1.0

 

Four fiscal quarters ending June 30, 2007

 

3.60 to 1.0

 

Four fiscal quarters ending September 30, 2007

 

3.75 to 1.0

 

Four fiscal quarters ending December 31, 2007

 

3.75 to 1.0

 

Each period of four fiscal quarters thereafter

 

3.75 to 1.0

 

 


(C)                                  LIMITATION ON CAPITAL EXPENDITURES.  PERMIT
THE AGGREGATE AMOUNT OF CAPITAL EXPENDITURES MADE IN ANY TEST PERIOD ENDING ON
OR ABOUT THE DATES SET FORTH IN THE TABLE BELOW, TO EXCEED THE AMOUNT SET FORTH
OPPOSITE SUCH PERIOD BELOW:

 

Test Period

 

Amount

 

 

 

(in millions)

 

Closing Date - December 31, 2005

 

$

5.7

 

Four fiscal quarters ending December 31, 2006

 

$

14.0

 

Four fiscal quarters ending December 31, 2007

 

$

14.0

 

Four fiscal quarters ending December 31, 2008

 

$

14.0

 

Four fiscal quarters ending December 31, 2009

 

$

14.0

 

Four fiscal quarters ending December 31, 2010

 

$

14.0

 

 

 

provided, however, that (x) if the aggregate amount of Capital Expenditures
described in clause (c) above for any test period shall be less than the amount
permitted in clause (c) above for such test period (before giving effect to any
carryover), then 50% of the shortfall may be added to the amount of Capital
Expenditures permitted in clause (c) above for the immediately succeeding (but
not any other) fiscal year and (y) in determining whether any amount is
available for carryover, the amount expended in any fiscal year shall first be
deemed to be from the amount allocated to such year before any carryover.

 


SECTION 6.09  LIMITATION ON MODIFICATIONS OF INDEBTEDNESS; MODIFICATIONS OF
CERTIFICATE OF INCORPORATION, OR OTHER CONSTITUTIVE DOCUMENTS, BY-LAWS AND
CERTAIN OTHER AGREEMENTS, ETC.  (I) AMEND OR MODIFY, OR PERMIT THE AMENDMENT OR
MODIFICATION OF, ANY PROVISION OF EXISTING INDEBTEDNESS OR OF ANY AGREEMENT
(INCLUDING ANY PURCHASE AGREEMENT, INDENTURE, LOAN AGREEMENT OR SECURITY
AGREEMENT) RELATING THERETO OTHER THAN ANY AMENDMENTS OR MODIFICATIONS TO
INDEBTEDNESS WHICH DO NOT IN ANY WAY MATERIALLY ADVERSELY AFFECT THE INTERESTS
OF THE LENDERS AND ARE OTHERWISE PERMITTED UNDER SECTION 6.01(B); OR (II) AMEND
OR MODIFY, OR PERMIT THE AMENDMENT OR MODIFICATION OF, THE REVOLVING CREDIT
DOCUMENTS EXCEPT AS PERMITTED UNDER THE INTERCREDITOR AGREEMENT OR (III) AMEND
OR MODIFY, OR PERMIT THE AMENDMENT OR MODIFICATION OF, ANY OTHER TRANSACTION
DOCUMENT, IN EACH CASE EXCEPT FOR AMENDMENTS OR MODIFICATIONS WHICH ARE NOT IN
ANY WAY ADVERSE IN ANY MATERIAL RESPECT TO THE INTERESTS OF THE LENDERS; OR
(IV) AMEND, MODIFY OR CHANGE ITS ARTICLES OF INCORPORATION OR OTHER CONSTITUTIVE

 

79

--------------------------------------------------------------------------------


 


DOCUMENTS (INCLUDING BY THE FILING OR MODIFICATION OF ANY CERTIFICATE OF
DESIGNATION) OR BY-LAWS, OR ANY AGREEMENT ENTERED INTO BY IT, WITH RESPECT TO
ITS CAPITAL STOCK (INCLUDING ANY SHAREHOLDERS’ AGREEMENT), OR ENTER INTO ANY NEW
AGREEMENT WITH RESPECT TO ITS CAPITAL STOCK, OTHER THAN ANY AMENDMENTS,
MODIFICATIONS, AGREEMENTS OR CHANGES PURSUANT TO THIS CLAUSE (IV) OR ANY SUCH
NEW AGREEMENTS PURSUANT TO THIS CLAUSE (IV) WHICH DO NOT IN ANY WAY MATERIALLY
ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE INTERESTS OF THE LENDERS; PROVIDED
THAT HOLDINGS MAY ISSUE SUCH CAPITAL STOCK AS IS NOT PROHIBITED BY SECTION 6.11
OR ANY OTHER PROVISION OF THIS AGREEMENT AND MAY AMEND ARTICLES OF INCORPORATION
OR OTHER CONSTITUTIVE DOCUMENTS TO AUTHORIZE ANY SUCH CAPITAL STOCK.


 


SECTION 6.10  LIMITATION ON CERTAIN RESTRICTIONS ON SUBSIDIARIES.  DIRECTLY OR
INDIRECTLY, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY
ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY SUBSIDIARY TO (A) PAY DIVIDENDS
OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK OR ANY OTHER INTEREST OR
PARTICIPATION IN ITS PROFITS OWNED BY A BORROWER OR ANY OTHER SUBSIDIARY OF A
BORROWER, OR PAY ANY INDEBTEDNESS OWED TO A BORROWER OR ANY OTHER SUBSIDIARY OF
A BORROWER, (B) MAKE LOANS OR ADVANCES TO A BORROWER OR ANY OTHER SUBSIDIARY OF
A BORROWER OR (C) TRANSFER ANY OF ITS PROPERTIES TO A BORROWER OR ANY OTHER
SUBSIDIARY OF A BORROWER, EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS EXISTING
UNDER OR BY REASON OF (I) APPLICABLE LAW; (II) THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; (III) THE TERM LOAN DOCUMENTS, (IV) CUSTOMARY PROVISIONS RESTRICTING
SUBLETTING OR ASSIGNMENT OF ANY LEASE GOVERNING A LEASEHOLD INTEREST OF A
BORROWER OR ANY OTHER SUBSIDIARY OF A BORROWER; (V) CUSTOMARY PROVISIONS
RESTRICTING ASSIGNMENT OF ANY AGREEMENT ENTERED INTO BY A BORROWER OR ANY OTHER
SUBSIDIARY OF A BORROWER IN THE ORDINARY COURSE OF BUSINESS; (VI) ANY HOLDER OF
A LIEN PERMITTED BY SECTION 6.02 MAY RESTRICT THE TRANSFER OF THE ASSET OR
ASSETS SUBJECT THERETO; (VII) RESTRICTIONS WHICH ARE NOT MORE RESTRICTIVE THAN
THOSE CONTAINED IN THIS AGREEMENT CONTAINED IN ANY DOCUMENTS GOVERNING ANY
INDEBTEDNESS INCURRED AFTER THE CLOSING DATE IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT; (VIII) CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN ANY
AGREEMENT RELATING TO THE SALE OF ANY PROPERTY PERMITTED UNDER SECTION 6.05
PENDING THE CONSUMMATION OF SUCH SALE; (IX) ANY AGREEMENT IN EFFECT AT THE TIME
SUCH SUBSIDIARY BECOMES A SUBSIDIARY OF BORROWER, SO LONG AS SUCH AGREEMENT WAS
NOT ENTERED INTO IN CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY OF A
BORROWER; OR (X) IN THE CASE OF ANY JOINT VENTURE WHICH IS NOT A LOAN PARTY IN
RESPECT OF ANY MATTERS REFERRED TO IN CLAUSES (B) AND (C) ABOVE, RESTRICTIONS IN
SUCH PERSON’S ORGANIZATIONAL OR GOVERNING DOCUMENTS OR PURSUANT TO ANY JOINT
VENTURE AGREEMENT OR STOCKHOLDERS AGREEMENTS SOLELY TO THE EXTENT OF THE EQUITY
INTERESTS OF OR ASSETS HELD IN THE SUBJECT JOINT VENTURE OR OTHER ENTITY.


 


SECTION 6.11  LIMITATION ON ISSUANCE OF CAPITAL STOCK.  (A)  WITH RESPECT TO
HOLDINGS, ISSUE ANY EQUITY INTEREST THAT IS NOT QUALIFIED CAPITAL STOCK.


 


(B)                                 BORROWERS WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY, TO ISSUE ANY EQUITY INTEREST OF ANY SUBSIDIARY (INCLUDING BY WAY OF
SALES OF TREASURY STOCK) OR ANY OPTIONS OR WARRANTS TO PURCHASE, OR SECURITIES
CONVERTIBLE INTO, EQUITY INTEREST OF ANY SUBSIDIARY, EXCEPT (I) FOR STOCK
SPLITS, STOCK DIVIDENDS AND ADDITIONAL EQUITY INTERESTS ISSUANCES WHICH DO NOT
DECREASE THE PERCENTAGE OWNERSHIP OF A BORROWER OR ANY SUBSIDIARIES IN ANY CLASS
OF THE EQUITY INTEREST OF SUCH SUBSIDIARY; (II) SUBSIDIARIES OF A BORROWER
FORMED AFTER THE CLOSING DATE PURSUANT TO SECTION 6.12 MAY ISSUE EQUITY
INTERESTS TO A BORROWER OR THE SUBSIDIARY OF A BORROWER WHICH IS TO OWN SUCH
STOCK; AND (III) A BORROWER MAY ISSUE COMMON STOCK THAT IS QUALIFIED CAPITAL
STOCK

 

80

--------------------------------------------------------------------------------


 


TO HOLDINGS.  ALL EQUITY INTERESTS ISSUED IN ACCORDANCE WITH THIS
SECTION 6.11(B) SHALL, TO THE EXTENT REQUIRED BY THIS AGREEMENT OR THE SECURITY
AGREEMENT, BE DELIVERED TO THE ADMINISTRATIVE AGENT FOR PLEDGE PURSUANT TO THE
SECURITY AGREEMENT.


 


SECTION 6.12  LIMITATION ON CREATION OF SUBSIDIARIES.  ESTABLISH, CREATE OR
ACQUIRE ANY ADDITIONAL SUBSIDIARIES; PROVIDED THAT A BORROWER MAY ESTABLISH OR
CREATE ONE OR MORE WHOLLY OWNED SUBSIDIARIES OF A BORROWER OR ONE OF ITS WHOLLY
OWNED SUBSIDIARIES WITHOUT CONSENT SO LONG AS (A) 100% OF THE EQUITY INTEREST OF
ANY NEW SUBSIDIARY IS, UPON THE CREATION OR ESTABLISHMENT OF ANY SUCH NEW
SUBSIDIARY (OR, IN THE CASE OF FOREIGN SUBSIDIARIES IF SUCH PLEDGE WOULD HAVE A
MATERIAL ADVERSE TAX IMPACT ON A BORROWER (DETERMINED AT THE REASONABLE
DISCRETION OF THE ADMINISTRATIVE AGENT), 66%), PLEDGED AND DELIVERED TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE SECURITY
AGREEMENT; AND (B) UPON THE CREATION OR ESTABLISHMENT OF ANY SUCH NEW WHOLLY
OWNED SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY IF SUCH ACTIONS WOULD HAVE A
MATERIAL ADVERSE TAX IMPACT ON A BORROWER (DETERMINED AT THE REASONABLE
DISCRETION OF THE ADMINISTRATIVE AGENT)), SUCH SUBSIDIARY BECOMES A PARTY TO THE
APPLICABLE SECURITY DOCUMENTS AND SHALL BECOME A SUBSIDIARY GUARANTOR HEREUNDER
AND EXECUTE A JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS ALL IN ACCORDANCE
WITH SECTION 5.11(B) ABOVE.


 


SECTION 6.13  BUSINESS.  (A)  WITH RESPECT TO HOLDINGS, ENGAGE IN ANY BUSINESS
ACTIVITIES OR HAVE ANY ASSETS OR LIABILITIES, OTHER THAN (I) ITS OWNERSHIP OF
THE EQUITY INTERESTS OF BORROWERS, (II) OBLIGATIONS UNDER THE LOAN DOCUMENTS AND
THE TERM LOAN DOCUMENTS AND (III) ACTIVITIES AND ASSETS INCIDENTAL TO THE
FOREGOING CLAUSES (I) AND (II).


 


(B)                                 WITH RESPECT TO BORROWERS AND THE
SUBSIDIARIES, ENGAGE (DIRECTLY OR INDIRECTLY) IN ANY BUSINESS OTHER THAN THOSE
BUSINESSES IN WHICH BORROWERS AND ITS SUBSIDIARIES ARE ENGAGED ON THE CLOSING
DATE (OR WHICH ARE SUBSTANTIALLY RELATED THERETO OR ARE REASONABLE EXTENSIONS
THEREOF).


 


SECTION 6.14  LIMITATION ON ACCOUNTING CHANGES.  MAKE OR PERMIT, ANY CHANGE IN
ACCOUNTING POLICIES OR REPORTING PRACTICES, WITHOUT THE CONSENT OF THE REQUIRED
LENDERS, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, EXCEPT
CHANGES THAT, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT OR ARE REQUIRED BY GAAP.


 


SECTION 6.15  FISCAL YEAR.  CHANGE ITS FISCAL YEAR END TO A DATE OTHER THAN ON
OR ABOUT DECEMBER 31.


 


SECTION 6.16  NO NEGATIVE PLEDGES.  DIRECTLY OR INDIRECTLY ENTER INTO OR ASSUME
ANY AGREEMENT (OTHER THAN THIS AGREEMENT PROHIBITING THE CREATION OR ASSUMPTION
OF ANY LIEN UPON ITS PROPERTIES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT FOR PROPERTY SUBJECT TO PURCHASE MONEY SECURITY INTERESTS,
OPERATING LEASES AND CAPITAL LEASES.


 


SECTION 6.17  LEASE OBLIGATIONS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
OBLIGATIONS AS LESSEE FOR THE RENTAL OR HIRE OF REAL OR PERSONAL PROPERTY OF ANY
KIND UNDER LEASES OR AGREEMENTS TO LEASE HAVING AN ORIGINAL TERM OF ONE YEAR OR
MORE THAT WOULD CAUSE THE DIRECT AND CONTINGENT LIABILITIES OF BORROWERS AND
THEIR SUBSIDIARIES, ON A CONSOLIDATED BASIS, IN RESPECT OF ALL SUCH OBLIGATIONS
TO EXCEED $20.0 MILLION PAYABLE IN ANY PERIOD OF 12 CONSECUTIVE MONTHS.

 

81

--------------------------------------------------------------------------------


 


SECTION 6.18  ANTI-TERRORISM LAW; ANTI-MONEY LAUNDERING.


 


(A)                                  DIRECTLY OR INDIRECTLY, (I) KNOWINGLY
CONDUCT ANY BUSINESS OR ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS,
GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 3.21,
(II) KNOWINGLY DEAL IN, OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY
PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER OR ANY
OTHER ANTI-TERRORISM LAW, OR (III) KNOWINGLY ENGAGE IN OR CONSPIRE TO ENGAGE IN
ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR
AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY
ANTI-TERRORISM LAW (AND THE LOAN PARTIES SHALL DELIVER TO THE LENDERS ANY
CERTIFICATION OR OTHER EVIDENCE REQUESTED FROM TIME TO TIME BY ANY LENDER IN ITS
REASONABLE DISCRETION, CONFIRMING THE LOAN PARTIES’ COMPLIANCE WITH THIS
SECTION 6.18).


 


(B)                                 CAUSE OR PERMIT ANY OF THE FUNDS OF SUCH
LOAN PARTY THAT ARE USED TO REPAY THE LOANS TO BE DERIVED FROM ANY UNLAWFUL
ACTIVITY WITH THE RESULT THAT THE MAKING OF THE LOANS WOULD BE IN VIOLATION OF
ANY REQUIREMENT OF LAW.


 


SECTION 6.19  EMBARGOED PERSON.  CAUSE OR PERMIT (A) ANY OF THE FUNDS OR
PROPERTIES OF THE LOAN PARTIES THAT ARE USED TO REPAY THE LOANS TO CONSTITUTE
PROPERTY OF, OR BE BENEFICIALLY OWNED DIRECTLY OR INDIRECTLY BY, ANY PERSON
SUBJECT TO SANCTIONS OR TRADE RESTRICTIONS UNDER UNITED STATES LAW (“EMBARGOED
PERSON” OR “EMBARGOED PERSONS”) THAT IS IDENTIFIED ON (1) THE “LIST OF SPECIALLY
DESIGNATED NATIONALS AND BLOCKED PERSONS” MAINTAINED BY OFAC AND/OR ON ANY OTHER
SIMILAR LIST MAINTAINED BY OFAC PURSUANT TO ANY AUTHORIZING STATUTE INCLUDING,
BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C.
§§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND
ANY EXECUTIVE ORDER OR REQUIREMENT OF LAW PROMULGATED THEREUNDER, WITH THE
RESULT THAT THE INVESTMENT IN THE LOAN PARTIES (WHETHER DIRECTLY OR INDIRECTLY)
IS PROHIBITED BY A REQUIREMENT OF LAW, OR THE TERM LOANS MADE BY THE LENDERS
WOULD BE IN VIOLATION OF A REQUIREMENT OF LAW, OR (2) THE EXECUTIVE ORDER, ANY
RELATED ENABLING LEGISLATION OR ANY OTHER SIMILAR EXECUTIVE ORDERS OR (B) ANY
EMBARGOED PERSON TO HAVE ANY DIRECT OR INDIRECT INTEREST, OF ANY NATURE
WHATSOEVER IN THE LOAN PARTIES, WITH THE RESULT THAT THE INVESTMENT IN THE LOAN
PARTIES (WHETHER DIRECTLY OR INDIRECTLY) IS PROHIBITED BY A REQUIREMENT OF LAW
OR THE TERM LOANS ARE IN VIOLATION OF A REQUIREMENT OF LAW.


 


SECTION 6.20  INACTIVE SUBSIDIARIES.  CAUSE OR PERMIT ANY OF THE INACTIVE
SUBSIDIARIES TO BECOME ACTIVE, CONDUCT BUSINESS OR HOLD ASSETS IN AN AMOUNT
EXCEEDING $250,000 IN THE AGGREGATE.


 


ARTICLE VII.


 


GUARANTEE


 


SECTION 7.01  THE GUARANTEE.  THE GUARANTORS HEREBY JOINTLY AND SEVERALLY
GUARANTEE, AS A PRIMARY OBLIGOR AND NOT AS A SURETY TO EACH SECURED PARTY AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THE PROMPT PAYMENT IN FULL WHEN DUE
(WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE PRINCIPAL OF
AND INTEREST (INCLUDING ANY INTEREST, FEES, COSTS OR CHARGES THAT WOULD ACCRUE
BUT FOR THE PROVISIONS OF THE TITLE 11 OF THE UNITED STATES CODE AFTER ANY
BANKRUPTCY OR INSOLVENCY PETITION UNDER TITLE 11 OF THE UNITED STATES CODE) ON
THE TERM LOANS MADE BY THE LENDERS TO, AND THE NOTES HELD BY EACH LENDER OF,
BORROWERS, AND ALL OTHER

 

82

--------------------------------------------------------------------------------


 


OBLIGATIONS FROM TIME TO TIME OWING TO THE SECURED PARTIES BY ANY LOAN PARTY
UNDER ANY LOAN DOCUMENT OR LENDER HEDGING AGREEMENT RELATING TO THE TERM LOANS,
IN EACH CASE STRICTLY IN ACCORDANCE WITH THE TERMS THEREOF (SUCH OBLIGATIONS
BEING HEREIN COLLECTIVELY CALLED THE “GUARANTEED OBLIGATIONS”).  THE GUARANTORS
HEREBY JOINTLY AND SEVERALLY AGREE THAT IF ANY BORROWER OR OTHER GUARANTOR(S)
SHALL FAIL TO PAY IN FULL WHEN DUE (WHETHER AT STATED MATURITY, BY ACCELERATION
OR OTHERWISE) ANY OF THE GUARANTEED OBLIGATIONS, THE GUARANTORS WILL PROMPTLY
PAY THE SAME, WITHOUT ANY DEMAND OR NOTICE WHATSOEVER, AND THAT IN THE CASE OF
ANY EXTENSION OF TIME OF PAYMENT OR RENEWAL OF ANY OF THE GUARANTEED
OBLIGATIONS, THE SAME WILL BE PROMPTLY PAID IN FULL WHEN DUE (WHETHER AT
EXTENDED MATURITY, BY ACCELERATION OR OTHERWISE) IN ACCORDANCE WITH THE TERMS OF
SUCH EXTENSION OR RENEWAL.


 


SECTION 7.02  OBLIGATIONS UNCONDITIONAL.  THE OBLIGATIONS OF THE GUARANTORS
UNDER SECTION 7.01 SHALL CONSTITUTE A GUARANTY OF PAYMENT AND ARE ABSOLUTE,
IRREVOCABLE AND UNCONDITIONAL, JOINT AND SEVERAL, IRRESPECTIVE OF THE VALUE,
GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF THE GUARANTEED
OBLIGATIONS OF BORROWERS UNDER THIS AGREEMENT, THE NOTES, IF ANY, OR ANY OTHER
AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN, OR ANY SUBSTITUTION,
RELEASE OR EXCHANGE OF ANY OTHER GUARANTEE OF OR SECURITY FOR ANY OF THE
GUARANTEED OBLIGATIONS, AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR
(EXCEPT FOR PAYMENT IN FULL).  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
IT IS AGREED THAT THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING SHALL NOT
ALTER OR IMPAIR THE LIABILITY OF THE GUARANTORS HEREUNDER WHICH SHALL REMAIN
ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AS
DESCRIBED ABOVE:


 


(A)                                  THE GENUINENESS, VALIDITY, REGULARITY,
ENFORCEABILITY OR ANY FUTURE AMENDMENT OF, OR CHANGE IN, THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH A
BORROWER IS OR MAY BECOME A PARTY;


 


(B)                                 THE ABSENCE OF ANY ACTION TO ENFORCE THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE WAIVER OR CONSENT BY ADMINISTRATIVE
AGENT AND LENDERS WITH RESPECT TO ANY OF THE PROVISIONS THEREOF;


 


(C)                                  THE EXISTENCE, VALUE OR CONDITION OF, OR
FAILURE TO PERFECT ITS LIEN AGAINST, ANY SECURITY FOR THE OBLIGATIONS OR ANY
ACTION, OR THE ABSENCE OF ANY ACTION, BY ADMINISTRATIVE AGENT AND LENDERS IN
RESPECT THEREOF (INCLUDING THE RELEASE OF ANY SUCH SECURITY);


 


(D)                                 THE INSOLVENCY OF A BORROWER OR ANY OTHER
GUARANTOR;


 


(E)                                  AT ANY TIME OR FROM TIME TO TIME, WITHOUT
NOTICE TO THE GUARANTORS, THE TIME FOR ANY PERFORMANCE OF OR COMPLIANCE WITH ANY
OF THE GUARANTEED OBLIGATIONS SHALL BE EXTENDED, OR SUCH PERFORMANCE OR
COMPLIANCE SHALL BE WAIVED;


 


(F)                                    ANY OF THE ACTS MENTIONED IN ANY OF THE
PROVISIONS OF THIS AGREEMENT OR THE NOTES, IF ANY, OR ANY OTHER AGREEMENT OR
INSTRUMENT REFERRED TO HEREIN OR THEREIN SHALL BE DONE OR OMITTED;

 

83

--------------------------------------------------------------------------------


 


(G)                                 THE MATURITY OF ANY OF THE GUARANTEED
OBLIGATIONS SHALL BE ACCELERATED, OR ANY OF THE GUARANTEED OBLIGATIONS SHALL BE
AMENDED IN ANY RESPECT, OR ANY RIGHT UNDER THE LOAN DOCUMENTS OR ANY OTHER
AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN SHALL BE AMENDED OR WAIVED
IN ANY RESPECT OR ANY OTHER GUARANTEE OF ANY OF THE GUARANTEED OBLIGATIONS OR
ANY SECURITY THEREFOR SHALL BE RELEASED OR EXCHANGED IN WHOLE OR IN PART OR
OTHERWISE DEALT WITH;


 


(H)                                 ANY LIEN OR SECURITY INTEREST GRANTED TO, OR
IN FAVOR OF, ANY LENDER OR AGENT AS SECURITY FOR ANY OF THE GUARANTEED
OBLIGATIONS SHALL FAIL TO BE PERFECTED;


 


(I)                                     THE RELEASE OF A BORROWER OR ANY OTHER
GUARANTOR; OR


 


(J)                                     ANY OTHER ACTION OR CIRCUMSTANCES THAT
MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY
OR GUARANTOR (OTHER THAN INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL OBLIGATIONS
AND THE TERMINATION OF ALL COMMITMENTS).


 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against a Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrowers and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against Borrowers or against any other Person which may be or become liable in
respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto.  This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

 


SECTION 7.03  REINSTATEMENT.  THE OBLIGATIONS OF THE GUARANTORS UNDER THIS
ARTICLE VII SHALL BE AUTOMATICALLY REINSTATED IF AND TO THE EXTENT THAT FOR ANY
REASON ANY PAYMENT BY OR ON BEHALF OF A BORROWER OR OTHER LOAN PARTY IN RESPECT
OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR MUST BE OTHERWISE RESTORED BY ANY
HOLDER OF ANY OF THE GUARANTEED OBLIGATIONS, WHETHER AS A RESULT OF ANY
PROCEEDINGS IN BANKRUPTCY OR REORGANIZATION OR OTHERWISE.  THE GUARANTORS
JOINTLY AND SEVERALLY AGREE THAT THEY WILL INDEMNIFY EACH SECURED PARTY ON
DEMAND FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE FEES OF
COUNSEL) INCURRED BY SUCH SECURED PARTY IN

 

84

--------------------------------------------------------------------------------


 


CONNECTION WITH SUCH RESCISSION OR RESTORATION, INCLUDING ANY SUCH COSTS AND
EXPENSES INCURRED IN DEFENDING AGAINST ANY CLAIM ALLEGING THAT SUCH PAYMENT
CONSTITUTED A PREFERENCE, FRAUDULENT TRANSFER OR SIMILAR PAYMENT UNDER ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, OTHER THAN ANY COSTS OR EXPENSES
RESULTING FROM THE BAD FAITH OR WILLFUL MISCONDUCT OF SUCH SECURED PARTY.


 


SECTION 7.04  SUBROGATION; SUBORDINATION.  EACH GUARANTOR HEREBY AGREES THAT
UNTIL THE INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL IN CASH OF ALL
GUARANTEED OBLIGATIONS AND THE EXPIRATION AND TERMINATION OF THE COMMITMENTS OF
THE LENDERS UNDER THIS AGREEMENT IT SHALL NOT EXERCISE ANY RIGHT OR REMEDY
ARISING BY REASON OF ANY PERFORMANCE BY IT OF ITS GUARANTEE IN SECTION 7.01,
WHETHER BY SUBROGATION OR OTHERWISE, AGAINST A BORROWER OR ANY OTHER GUARANTOR
OF ANY OF THE GUARANTEED OBLIGATIONS OR ANY SECURITY FOR ANY OF THE GUARANTEED
OBLIGATIONS.  THE PAYMENT OF ANY AMOUNTS DUE WITH RESPECT TO ANY INDEBTEDNESS OF
BORROWERS OR ANY OTHER GUARANTOR NOW OR HEREAFTER OWING TO ANY GUARANTOR OR
BORROWERS BY REASON OF ANY PAYMENT BY SUCH GUARANTOR UNDER THE GUARANTEE IN THIS
ARTICLE VII IS HEREBY SUBORDINATED TO THE PRIOR INDEFEASIBLE PAYMENT IN FULL IN
CASH OF THE GUARANTEED OBLIGATIONS.  IN ADDITION, ANY INDEBTEDNESS OF THE
GUARANTORS NOW OR HEREAFTER HELD BY ANY GUARANTOR IS HEREBY SUBORDINATED IN
RIGHT OF PAYMENT IN FULL IN CASH TO THE GUARANTEED OBLIGATIONS.  EACH GUARANTOR
AGREES THAT IT WILL NOT DEMAND, SUE FOR OR OTHERWISE ATTEMPT TO COLLECT ANY SUCH
INDEBTEDNESS OF BORROWERS TO SUCH GUARANTOR UNTIL THE OBLIGATIONS SHALL HAVE
BEEN INDEFEASIBLY PAID IN FULL IN CASH.  IF, NOTWITHSTANDING THE FOREGOING
SENTENCE, ANY GUARANTOR SHALL PRIOR TO THE INDEFEASIBLE PAYMENT IN FULL IN CASH
OF THE GUARANTEED OBLIGATIONS COLLECT, ENFORCE OR RECEIVE ANY AMOUNTS IN RESPECT
OF SUCH INDEBTEDNESS, SUCH AMOUNTS SHALL BE COLLECTED, ENFORCED AND RECEIVED BY
SUCH GUARANTOR AS TRUSTEE FOR THE SECURED PARTIES AND BE PAID OVER TO
ADMINISTRATIVE AGENT ON ACCOUNT OF THE GUARANTEED OBLIGATIONS WITHOUT AFFECTING
IN ANY MANNER THE LIABILITY OF SUCH GUARANTOR UNDER THE OTHER PROVISIONS OF THE
GUARANTY CONTAINED HEREIN.


 


SECTION 7.05  REMEDIES.  THE GUARANTORS JOINTLY AND SEVERALLY AGREE THAT, AS
BETWEEN THE GUARANTORS AND THE LENDERS, THE OBLIGATIONS OF BORROWERS UNDER THIS
AGREEMENT AND THE NOTES, IF ANY, MAY BE DECLARED TO BE FORTHWITH DUE AND PAYABLE
AS PROVIDED IN ARTICLE XI (AND SHALL BE DEEMED TO HAVE BECOME AUTOMATICALLY DUE
AND PAYABLE IN THE CIRCUMSTANCES PROVIDED IN SAID ARTICLE XI) FOR PURPOSES OF
SECTION 7.01, NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER PROHIBITION
PREVENTING SUCH DECLARATION (OR SUCH OBLIGATIONS FROM BECOMING AUTOMATICALLY DUE
AND PAYABLE) AS AGAINST BORROWERS AND THAT, IN THE EVENT OF SUCH DECLARATION (OR
SUCH OBLIGATIONS BEING DEEMED TO HAVE BECOME AUTOMATICALLY DUE AND PAYABLE),
SUCH OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE BY BORROWERS) SHALL FORTHWITH
BECOME DUE AND PAYABLE BY THE GUARANTORS FOR PURPOSES OF SECTION 7.01.


 


SECTION 7.06  INSTRUMENT FOR THE PAYMENT OF MONEY.  EACH GUARANTOR HEREBY
ACKNOWLEDGES THAT THE GUARANTEE IN THIS ARTICLE VII CONSTITUTES AN INSTRUMENT
FOR THE PAYMENT OF MONEY, AND CONSENTS AND AGREES THAT ANY LENDER OR AGENT, AT
ITS SOLE OPTION, IN THE EVENT OF A DISPUTE BY SUCH GUARANTOR IN THE PAYMENT OF
ANY MONEYS DUE HEREUNDER, SHALL HAVE THE RIGHT TO BRING A MOTION-ACTION UNDER
NEW YORK CPLR SECTION 3213.


 


SECTION 7.07  CONTINUING GUARANTEE.  THE GUARANTEE IN THIS ARTICLE VII IS A
CONTINUING GUARANTEE OF PAYMENT, AND SHALL APPLY TO ALL GUARANTEED OBLIGATIONS
WHENEVER ARISING.

 

85

--------------------------------------------------------------------------------


 


SECTION 7.08  GENERAL LIMITATION ON GUARANTEE OBLIGATIONS.  IN ANY ACTION OR
PROCEEDING INVOLVING ANY STATE CORPORATE LAW, OR ANY STATE, FEDERAL OR FOREIGN
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAW AFFECTING THE RIGHTS OF
CREDITORS GENERALLY, IF THE OBLIGATIONS OF ANY GUARANTOR UNDER SECTION 7.01
WOULD OTHERWISE BE HELD OR DETERMINED TO BE VOID, VOIDABLE, INVALID OR
UNENFORCEABLE, OR SUBORDINATED TO THE CLAIMS OF ANY OTHER CREDITORS, ON ACCOUNT
OF THE AMOUNT OF ITS LIABILITY UNDER SECTION 7.01, THEN, NOTWITHSTANDING ANY
OTHER PROVISION TO THE CONTRARY, THE AMOUNT OF SUCH LIABILITY SHALL, WITHOUT ANY
FURTHER ACTION BY SUCH GUARANTOR, ANY LOAN PARTY OR ANY OTHER PERSON, BE
AUTOMATICALLY LIMITED AND REDUCED TO THE HIGHEST AMOUNT THAT IS VALID AND
ENFORCEABLE AND NOT SUBORDINATED TO THE CLAIMS OF OTHER CREDITORS AS DETERMINED
IN SUCH ACTION OR PROCEEDING.


 


ARTICLE VIII.


 


EVENTS OF DEFAULT


 


SECTION 8.01  EVENTS OF DEFAULT.  IN CASE OF THE HAPPENING OF ANY OF THE
FOLLOWING EVENTS (“EVENTS OF DEFAULT”):


 


(A)                                  DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY
PRINCIPAL OF ANY TERM LOAN WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
WHETHER AT THE DUE DATE THEREOF (INCLUDING A TERM LOAN REPAYMENT DATE) OR AT A
DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR OTHERWISE;


 


(B)                                 DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY
INTEREST ON ANY TERM LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT
REFERRED TO IN (A) ABOVE) DUE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THREE BUSINESS DAYS;


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR THE BORROWINGS
HEREUNDER, OR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION CONTAINED
IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER INSTRUMENT FURNISHED IN
CONNECTION WITH OR PURSUANT TO ANY LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE
OR MISLEADING IN ANY MATERIAL RESPECT WHEN SO MADE, DEEMED MADE OR FURNISHED; IT
BEING RECOGNIZED BY LENDERS, HOWEVER, THAT PROJECTIONS AS TO FUTURE EVENTS ARE
NOT TO BE VIEWED AS FACTS AND THAT THE ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SAID PROJECTIONS MAY DIFFER FROM THE PROJECTED RESULTS;


 


(D)                                 (I) DEFAULT SHALL BE MADE IN THE DUE
OBSERVANCE OR PERFORMANCE BY ANY COMPANY OF ANY COVENANT, CONDITION OR AGREEMENT
CONTAINED IN SECTION 5.02, 5.03(A) OR 5.08 OR IN ARTICLE VI OR (II) DEFAULT
SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY ANY COMPANY OF ANY
COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION 5.07 AND SUCH DEFAULT
SHALL CONTINUE UNREMEDIED OR SHALL NOT BE WAIVED FOR A PERIOD OF 5 BUSINESS
DAYS;


 


(E)                                  DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE
OR PERFORMANCE BY ANY COMPANY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED
IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN (A), (B) OR (D) ABOVE) AND
SUCH DEFAULT SHALL CONTINUE

 

86

--------------------------------------------------------------------------------


 


UNREMEDIED OR SHALL NOT BE WAIVED FOR A PERIOD OF 20 DAYS AFTER WRITTEN NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT OR ANY LENDER TO BORROWERS;


 


(F)                                    (I) AN “EVENT OF DEFAULT” UNDER, AND AS
DEFINED IN THE REVOLVING CREDIT AGREEMENT, SHALL OCCUR; PROVIDED THAT, IF THE
“EVENT OF DEFAULT” UNDER THE REVOLVING CREDIT AGREEMENT IS ANYTHING OTHER THAN A
FAILURE TO MAKE A PAYMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, IT
SHALL NOT CONSTITUTE AN EVENT OF DEFAULT PURSUANT TO THIS CLAUSE (I) UNLESS AND
UNTIL THE REVOLVING CREDIT INDEBTEDNESS SHALL HAVE BEEN ACCELERATED; OR (II) ANY
COMPANY SHALL (X) FAIL TO PAY ANY PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT,
DUE IN RESPECT OF ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS), WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, OR (Y) FAIL TO OBSERVE OR PERFORM ANY OTHER
TERM, COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY AGREEMENT OR INSTRUMENT
EVIDENCING OR GOVERNING ANY SUCH INDEBTEDNESS IF THE EFFECT OF ANY FAILURE
REFERRED TO IN THIS SUBCLAUSE (Y) CAUSES SUCH INDEBTEDNESS TO BECOME DUE PRIOR
TO ITS STATED MATURITY OR BECOME SUBJECT TO A MANDATORY OFFER TO PURCHASE BY THE
OBLIGOR; PROVIDED THAT IT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT PURSUANT TO
THIS CLAUSE (II) UNLESS THE AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS REFERRED
TO IN SUBCLAUSES (X) AND (Y) EXCEEDS $2.5 MILLION AT ANY ONE TIME;


 


(G)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION
SEEKING (I) RELIEF IN RESPECT OF ANY COMPANY, OR OF A SUBSTANTIAL PART OF THE
PROPERTY OR ASSETS OF ANY COMPANY, UNDER TITLE 11 OF THE UNITED STATES CODE, AS
NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW; (II) THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR
ANY COMPANY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF ANY COMPANY;
OR (III) THE WINDING-UP OR LIQUIDATION OF ANY COMPANY; AND, IN ANY SUCH CASE,
SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER
OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(H)                                 ANY COMPANY SHALL (I) VOLUNTARILY COMMENCE
ANY PROCEEDING OR FILE ANY PETITION SEEKING RELIEF UNDER TITLE 11 OF THE UNITED
STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER FEDERAL,
STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW;
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING OF ANY PETITION DESCRIBED IN
(G) ABOVE; (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY COMPANY OR FOR
A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF ANY COMPANY; (IV) FILE AN ANSWER
ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH
PROCEEDING; (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS;
(VI) BECOME UNABLE (AFTER TAKING INTO ACCOUNT ALL RIGHTS OF CONTRIBUTION), ADMIT
IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;
(VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR
(VIII) WIND UP OR LIQUIDATE, EXCEPT AS EXPRESSLY ALLOWED UNDER SECTION 6.05(J);


 


(I)                                     ONE OR MORE JUDGMENTS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $2.5 MILLION SHALL BE RENDERED AGAINST
ANY COMPANY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED
FOR A PERIOD OF 30 CONSECUTIVE DAYS

 

87

--------------------------------------------------------------------------------


 


DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE
LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON ASSETS OR PROPERTIES OF ANY
COMPANY TO ENFORCE ANY SUCH JUDGMENT;


 


(J)                                     AN ERISA EVENT SHALL HAVE OCCURRED THAT,
IN THE OPINION OF THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF ANY COMPANY AND ITS ERISA AFFILIATES IN AN AGGREGATE AMOUNT
EXCEEDING $2.5 MILLION OR THE IMPOSITION OF A LIEN ON ANY ASSETS OF A COMPANY;


 


(K)                                  ANY SECURITY INTEREST AND LIEN PURPORTED TO
BE CREATED BY ANY SECURITY DOCUMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT,
OR SHALL CEASE TO GIVE THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED AND
GRANTED UNDER SUCH SECURITY DOCUMENTS (INCLUDING A PERFECTED FIRST PRIORITY
SECURITY INTEREST IN AND LIEN ON, ALL OF THE COLLATERAL THEREUNDER (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN SUCH SECURITY DOCUMENT)) IN FAVOR OF THE
ADMINISTRATIVE AGENT, OR SHALL BE ASSERTED BY A BORROWER OR ANY OTHER LOAN PARTY
NOT TO BE, A VALID, PERFECTED, FIRST PRIORITY (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT) SECURITY INTEREST IN OR
LIEN ON THE COLLATERAL COVERED THEREBY;


 


(L)                                     THE GUARANTEES SHALL CEASE TO BE IN FULL
FORCE AND EFFECT, UNLESS IN CONNECTION WITH THE SALE, MERGER OR DISSOLUTION OF A
GUARANTOR TO THE EXTENT PERMITTED UNDER SECTION 6.05 HEREOF;


 


(M)                               ANY LOAN DOCUMENT OR ANY MATERIAL PROVISIONS
THEREOF SHALL AT ANY TIME AND FOR ANY REASON BE DECLARED BY A COURT OF COMPETENT
JURISDICTION TO BE NULL AND VOID, OR A PROCEEDING SHALL BE COMMENCED BY ANY LOAN
PARTY OR ANY OTHER PERSON, OR BY ANY GOVERNMENTAL AUTHORITY, SEEKING TO
ESTABLISH THE INVALIDITY OR UNENFORCEABILITY THEREOF (EXCLUSIVE OF QUESTIONS OF
INTERPRETATION OF ANY PROVISION THEREOF), OR ANY LOAN PARTY SHALL REPUDIATE OR
DENY THAT IT HAS ANY LIABILITY OR OBLIGATION FOR THE PAYMENT OF PRINCIPAL OR
INTEREST OR OTHER OBLIGATIONS PURPORTED TO BE CREATED UNDER ANY LOAN DOCUMENT;


 


(N)                                 THERE SHALL HAVE OCCURRED A CHANGE IN
CONTROL;


 


(O)                                 ANY LOAN PARTY SHALL BE PROHIBITED OR
OTHERWISE RESTRAINED FROM CONDUCTING THE BUSINESS THERETOFORE CONDUCTED BY IT IN
ANY MANNER THAT HAS OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT BY VIRTUE OF ANY DETERMINATION, RULING, DECISION, DECREE OR ORDER
OF ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION; OR


 


(P)                                 THE INDICTMENT BY ANY GOVERNMENTAL AUTHORITY
OF ANY LOAN PARTY AS TO WHICH ANY LOAN PARTY OR ADMINISTRATIVE AGENT RECEIVES
NOTICE AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION, IN THE GOOD FAITH DETERMINATION OF ADMINISTRATIVE AGENT, UNDER
ANY CRIMINAL STATUTE, OR COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST
ANY LOAN PARTY PURSUANT TO WHICH STATUTE OR PROCEEDINGS THE PENALTIES OR
REMEDIES SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF (I) ANY OF THE COLLATERAL
HAVING A

 

88

--------------------------------------------------------------------------------


 


VALUE IN EXCESS OF $1.0 MILLION OR (II) ANY OTHER PROPERTY OF ANY LOAN PARTY
WHICH IS NECESSARY OR MATERIAL TO THE CONDUCT OF ITS BUSINESS;


 

then, and in every such event (other than an event with respect to Holdings or
Borrowers described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrowers, take either or
both of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments and (ii) declare the Term Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Borrowers
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrowers and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to Holdings or Borrowers
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Term Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrowers and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 


SECTION 8.02  APPLICATION OF PROCEEDS.  SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, THE PROCEEDS RECEIVED BY THE ADMINISTRATIVE AGENT IN
RESPECT OF ANY SALE OF, COLLECTION FROM OR OTHER REALIZATION UPON ALL OR ANY
PART OF THE COLLATERAL PURSUANT TO THE EXERCISE BY THE ADMINISTRATIVE AGENT OF
ITS REMEDIES SHALL BE APPLIED, TOGETHER WITH ANY OTHER SUMS THEN HELD BY THE
ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT, PROMPTLY BY THE ADMINISTRATIVE
AGENT AS FOLLOWS:


 


(A)                                  FIRST, TO THE PAYMENT OF THE REASONABLE
COSTS AND EXPENSES, FEES, COMMISSIONS AND TAXES OF SUCH SALE, COLLECTION OR
OTHER REALIZATION INCURRED OR DUE TO THE ADMINISTRATIVE AGENT AND ITS AGENTS AND
COUNSEL, AND ALL EXPENSES, LIABILITIES AND ADVANCES MADE OR INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION THEREWITH, TOGETHER WITH INTEREST ON EACH
SUCH AMOUNT AT THE HIGHEST RATE THEN IN EFFECT UNDER THIS AGREEMENT FROM AND
AFTER THE DATE SUCH AMOUNT IS DUE, OWING OR UNPAID UNTIL PAID IN FULL;


 


(B)                                 SECOND, TO THE PAYMENT OF ALL OTHER
REASONABLE COSTS AND EXPENSES OF SUCH SALE, COLLECTION OR OTHER REALIZATION
INCLUDING, WITHOUT LIMITATION, COSTS AND EXPENSES AND ALL COSTS, LIABILITIES AND
ADVANCES MADE OR INCURRED BY THE OTHER SECURED PARTIES IN CONNECTION THEREWITH,
TOGETHER WITH INTEREST ON EACH SUCH AMOUNT AT THE HIGHEST RATE THEN IN EFFECT
UNDER THIS AGREEMENT FROM AND AFTER THE DATE SUCH AMOUNT IS DUE, OWING OR UNPAID
UNTIL PAID IN FULL;


 


(C)                                  THIRD, WITHOUT DUPLICATION OF AMOUNTS
APPLIED PURSUANT TO CLAUSES (A) AND (B) ABOVE, TO THE INDEFEASIBLE PAYMENT IN
FULL IN CASH, OF ALL OBLIGATIONS CONSTITUTING ACCRUED INTEREST, PAYABLE TO THE
LENDERS HEREUNDER, EQUALLY AND RATABLY;

 

89

--------------------------------------------------------------------------------


 


(D)                                 FOURTH, WITHOUT DUPLICATION OF AMOUNTS
APPLIED PURSUANT TO CLAUSES (A) AND (B) ABOVE, TO THE INDEFEASIBLE PAYMENT IN
FULL IN CASH OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOANS;


 


(E)                                  FIFTH, TO THE INDEFEASIBLE PAYMENT IN FULL
IN CASH OF ANY OBLIGATIONS DUE TO ANY LENDER UNDER A LENDER HEDGING AGREEMENT
PERMITTED BY THIS AGREEMENT;


 


(F)                                    SIXTH, TO THE PAYMENT OF ALL OTHER
OBLIGATIONS; AND


 


(G)                                 SEVENTH, THE BALANCE, IF ANY, TO THE PERSON
LAWFULLY ENTITLED THERETO (INCLUDING THE APPLICABLE LOAN PARTY OR ITS SUCCESSORS
OR ASSIGNS).


 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that its then outstanding Term
Loans, and obligations outstanding under the Lender Hedging Agreements permitted
by this Agreement bears to the aggregate then outstanding Term Loans, and
obligations outstanding under the Lender Hedging Agreements) of amounts
available to be applied pursuant to clauses “Third”, “Fourth” and “Fifth” above.

 


ARTICLE IX.


 


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


 


SECTION 9.01  APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS HEREBY IRREVOCABLY
APPOINTS UBS AG, STAMFORD BRANCH, TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND
AUTHORIZES SUCH AGENTS TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO SUCH AGENTS BY THE TERMS HEREOF OR THEREOF, TOGETHER
WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE
PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE LENDERS, AND NEITHER BORROWER NOR ANY OTHER
LOAN PARTY SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH
PROVISIONS.


 


SECTION 9.02  RIGHTS AS A LENDER.  EACH PERSON SERVING AS AN AGENT HEREUNDER
SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS ANY OTHER
LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AN AGENT AND THE TERM
“LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE
CONTEXT OTHERWISE REQUIRES, INCLUDE EACH PERSON SERVING AS AN AGENT HEREUNDER IN
ITS INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS
FROM, LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY
CAPACITY FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH BORROWERS OR ANY
SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF SUCH PERSON WERE NOT AN AGENT
HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.  THE LENDERS
HEREBY ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT IS ALSO ACTING AS THE
ADMINISTRATIVE AGENT UNDER THE REVOLVING CREDIT DOCUMENTS.


 


SECTION 9.03  EXCULPATORY PROVISIONS.  NO AGENT SHALL HAVE ANY DUTIES OR
OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO AGENT:

 

90

--------------------------------------------------------------------------------


 

(I)                                     SHALL BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING;

 

(II)                                  SHALL HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
THAT SUCH AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED
LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY
PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS); PROVIDED THAT SUCH AGENT
SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS JUDGMENT OR THE JUDGMENT
OF ITS COUNSEL, MAY EXPOSE SUCH AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY
LOAN DOCUMENT OR APPLICABLE REQUIREMENTS OF LAW; AND

 

(III)                               SHALL, EXCEPT AS EXPRESSLY SET FORTH HEREIN
AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE
LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO BORROWERS OR ANY
OF THEIR AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS
SUCH AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

 

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct.  No Agent shall be deemed to have knowledge of any Default unless
and until notice describing such Default is given to such Agent by Borrowers or
a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 


SECTION 9.04  RELIANCE BY AGENT.  EACH AGENT SHALL BE ENTITLED TO RELY UPON, AND
SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST,
CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING
(INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER
DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR
OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  EACH AGENT ALSO MAY RELY UPON ANY
STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE
BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN
DETERMINING COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE MAKING OF A TERM
LOAN, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF

 

91

--------------------------------------------------------------------------------


 


A LENDER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS
SATISFACTORY TO SUCH LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE TO THE CONTRARY FROM SUCH LENDER PRIOR TO THE MAKING OF SUCH TERM LOAN. 
EACH AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR BORROWERS),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL NOT BE
LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE ADVICE OF
ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


SECTION 9.05  DELEGATION OF DUTIES.  EACH AGENT MAY PERFORM ANY AND ALL OF ITS
DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY SUCH AGENT.  EACH
AGENT AND ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE
ITS RIGHTS AND POWERS BY OR THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE
EXCULPATORY PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO
THE RELATED PARTIES OF EACH AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO
THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS AGENT.


 


SECTION 9.06  RESIGNATION OF AGENT.  THE ADMINISTRATIVE AGENT AND/OR COLLATERAL
AGENT MAY RESIGN AS SUCH AT ANY TIME UPON AT LEAST 30 DAYS’ PRIOR NOTICE TO THE
LENDERS AND BORROWERS.  UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS SHALL
HAVE THE RIGHT, IN CONSULTATION WITH BORROWERS, TO APPOINT A SUCCESSOR FROM
AMONG THE LENDERS.  IF NO SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED
LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE
RETIRING ADMINISTRATIVE AGENT AND/OR COLLATERAL AGENT, AS APPLICABLE, GIVES
NOTICE OF ITS RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT AND/OR
COLLATERAL AGENT, AS APPLICABLE MAY, ON BEHALF OF THE LENDERS, APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AND/OR COLLATERAL AGENT, AS APPLICABLE, WHICH
SUCCESSOR SHALL BE A COMMERCIAL BANKING INSTITUTION ORGANIZED UNDER THE LAWS OF
THE UNITED STATES (OR ANY STATE THEREOF) OR A UNITED STATES BRANCH OR AGENCY OF
A COMMERCIAL BANKING INSTITUTION, AND HAVING COMBINED CAPITAL AND SURPLUS OF AT
LEAST $250.0 MILLION; PROVIDED, HOWEVER, THAT IF SUCH RETIRING ADMINISTRATIVE
AGENT AND/OR COLLATERAL AGENT, AS APPLICABLE IS UNABLE TO FIND A COMMERCIAL
BANKING INSTITUTION WHICH IS WILLING TO ACCEPT SUCH APPOINTMENT AND WHICH MEETS
THE QUALIFICATIONS SET FORTH ABOVE, THE RETIRING ADMINISTRATIVE AGENT’S AND/OR
COLLATERAL AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON BECOME EFFECTIVE,
AND THE LENDERS SHALL ASSUME AND PERFORM ALL OF THE DUTIES OF THE ADMINISTRATIVE
AGENT AND/OR COLLATERAL AGENT, AS APPLICABLE HEREUNDER UNTIL SUCH TIME, IF ANY,
AS THE REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AND/OR
COLLATERAL AGENT, AS APPLICABLE.


 

Upon the acceptance of its appointment as Administrative Agent and/or Collateral
Agent, as applicable, hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and/or Collateral Agent, as applicable, and the
retiring Administrative Agent and/or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder.  The fees payable by
Borrowers to a successor Administrative Agent and/or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor.  After the Administrative
Agent’s and/or Collateral Agent’s resignation hereunder, the provisions of this
Article IX and Section 10.03 shall continue in effect for the benefit of such
retiring Administrative Agent and/or Collateral Agent, as applicable, its
respective sub-agents and their respective Affiliates in respect of any actions
taken or omitted to

 

92

--------------------------------------------------------------------------------


 

be taken by any of them while it was acting as Administrative Agent and/or
Collateral Agent, as applicable.

 


SECTION 9.07  NON-RELIANCE ON AGENT AND OTHER LENDERS.  EACH LENDER ACKNOWLEDGES
THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER
LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE,
MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH
LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
ANY AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR
THEREUNDER.


 


SECTION 9.08  NO OTHER DUTIES, ETC.  THE LENDERS IDENTIFIED IN THIS AGREEMENT,
THE SYNDICATION AGENT AND THE DOCUMENTATION AGENT SHALL NOT HAVE ANY RIGHT,
POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OTHER
THAN THOSE APPLICABLE TO ALL LENDERS.  WITHOUT LIMITING THE FOREGOING, NEITHER
THE SYNDICATION AGENT NOR THE DOCUMENTATION AGENT SHALL HAVE OR BE DEEMED TO
HAVE A FIDUCIARY RELATIONSHIP WITH ANY LENDER.  EACH LENDER HEREBY MAKES THE
SAME ACKNOWLEDGMENTS WITH RESPECT TO THE SYNDICATION AGENT AND THE DOCUMENTATION
AGENT AS IT MAKES WITH RESPECT TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT OR ANY OTHER LENDER IN THIS ARTICLE IX.  NOTWITHSTANDING THE FOREGOING,
THE PARTIES HERETO ACKNOWLEDGE THAT THE SYNDICATION AGENT AND THE DOCUMENTATION
AGENT HOLD SUCH TITLES IN NAME ONLY, AND THAT SUCH TITLES CONFER NO ADDITIONAL
RIGHTS OR OBLIGATIONS RELATIVE TO THOSE CONFERRED ON ANY LENDER HEREUNDER.


 


SECTION 9.09  INDEMNIFICATION.  THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH
AGENT IN ITS CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE BORROWERS OR
THE GUARANTORS AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWERS OR THE
GUARANTORS TO DO SO), RATABLY ACCORDING TO THEIR RESPECTIVE OUTSTANDING LOANS
AND COMMITMENTS IN EFFECT ON THE DATE ON WHICH INDEMNIFICATION IS SOUGHT UNDER
THIS SECTION 9.09 (OR, IF INDEMNIFICATION IS SOUGHT AFTER THE DATE UPON WHICH
ALL COMMITMENTS SHALL HAVE TERMINATED AND THE LOANS SHALL HAVE BEEN PAID IN
FULL, RATABLY IN ACCORDANCE WITH SUCH OUTSTANDING LOANS AND COMMITMENTS AS IN
EFFECT IMMEDIATELY PRIOR TO SUCH DATE), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER THAT MAY AT ANY TIME
(WHETHER BEFORE OR AFTER THE PAYMENT OF THE LOANS) BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST SUCH AGENT IN ANY WAY RELATING TO OR ARISING OUT OF, THE
COMMITMENTS, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT
UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS THAT ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  THE AGREEMENTS IN THIS SECTION 9.09 SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.

 

93

--------------------------------------------------------------------------------


 


ARTICLE X.


 


MISCELLANEOUS


 


SECTION 10.01  NOTICES.


 


(A)                                  GENERALLY.  EXCEPT IN THE CASE OF NOTICES
AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND
EXCEPT AS PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR
OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY
TELECOPY AS FOLLOWS:


 

(I)                  IF TO ANY LOAN PARTY, TO HOLDINGS AT:

 

Department 56, Inc.

One Village Place

6436 City West Parkway

Eden Prairie, MN 55344

Attention:  Timothy J. Schugel, CFO

Telecopy No.: 952-943-4495

 

(II)               IF TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, TO IT
AT:

 

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention:  Vladimira Holeckova

Telecopy No.:  203-719-4176

 

with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attention: William D. Brewer

Telecopy No.: (212) 294-4700

 

(III)            IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET
FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopy shall be deemed to have been given when sent if confirmation of
delivery is received (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient).  Notices delivered through electronic
communications shall be effective as provided in paragraph (b) below.

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY (SUBJECT TO SECTION 10.01(D))
BE DELIVERED OR FURNISHED BY ELECTRONIC

 

94

--------------------------------------------------------------------------------


 


COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO
PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING
SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER
HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR BORROWERS MAY, IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES
AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT
TO PROCEDURES APPROVED BY IT (INCLUDING AS SET FORTH IN SECTION 10.01(D));
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)                                  CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO
MAY CHANGE ITS ADDRESS OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.


 


(D)                                 POSTING.   EACH LOAN PARTY HEREBY AGREES
THAT IT WILL PROVIDE TO THE ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND
OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT
PURSUANT TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, INCLUDING ALL NOTICES,
REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND
OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT
(I) RELATES TO A REQUEST FOR A NEW, OR A CONVERSION OF AN EXISTING, TERM
BORROWING OR OTHER EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF AN INTEREST
RATE OR INTEREST PERIOD RELATING THERETO), (II) RELATES TO THE PAYMENT OF ANY
PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS AGREEMENT PRIOR TO THE SCHEDULED DATE
THEREFOR, (III) PROVIDES NOTICE OF ANY DEFAULT UNDER THIS AGREEMENT OR (IV) IS
REQUIRED TO BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT TO THE EFFECTIVENESS
OF THIS AGREEMENT AND/OR ANY BORROWING OR OTHER EXTENSION OF CREDIT HEREUNDER
(ALL SUCH NON-EXCLUDED COMMUNICATIONS, COLLECTIVELY, THE “COMMUNICATIONS”), BY
TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AT SUCH E-MAIL ADDRESS(ES)
PROVIDED TO BORROWERS FROM TIME TO TIME OR IN SUCH OTHER FORM, INCLUDING HARD
COPY DELIVERY THEREOF, AS THE ADMINISTRATIVE AGENT SHALL REQUIRE.  IN ADDITION,
EACH LOAN PARTY AGREES TO CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE
ADMINISTRATIVE AGENT IN THE MANNER SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR IN SUCH OTHER FORM, INCLUDING HARD COPY DELIVERY THEREOF, AS THE
ADMINISTRATIVE AGENT SHALL REQUIRE.  NOTHING IN THIS SECTION 10.01 SHALL
PREJUDICE THE RIGHT OF THE AGENTS, ANY LENDER OR ANY LOAN PARTY TO GIVE ANY
NOTICE OR OTHER COMMUNICATION PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY OTHER MANNER SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR AS ANY SUCH AGENT SHALL REQUIRE.


 

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at

 

95

--------------------------------------------------------------------------------


 

its e-mail address(es) provided to Borrowers shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Loan
Documents; provided that Borrowers shall also deliver to the Administrative
Agent an executed original of each Compliance Certificate required to be
delivered hereunder.

 

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  The Agents
do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform.  In no event shall the Administrative
Agent or any of its Related Parties have any liability to the Loan Parties, any
Lender or any other person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Internet,
except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

 


SECTION 10.02  WAIVERS; AMENDMENT.


 


(A)                                  GENERALLY.  NO FAILURE OR DELAY BY ANY
AGENT OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF EACH AGENT AND THE LENDERS HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT
OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY THIS SECTION 10.02, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE MAKING OF A TERM LOAN SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT,
REGARDLESS OF WHETHER ANY AGENT, ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
SUCH DEFAULT AT THE TIME.  NO NOTICE OR DEMAND ON BORROWERS IN ANY CASE SHALL
ENTITLE BORROWERS TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


 


(B)                                 REQUIRED CONSENTS.  SUBJECT TO
SECTION 10.02(C), NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED, SUPPLEMENTED OR MODIFIED
EXCEPT, IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN
WRITING ENTERED INTO BY BORROWERS AND THE REQUIRED LENDERS OR, IN THE CASE OF
ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, AS APPLICABLE,
AND THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTY THERETO, IN EACH CASE WITH THE
WRITTEN CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL
BE EFFECTIVE IF THE EFFECT THEREOF WOULD:

 

96

--------------------------------------------------------------------------------


 

(I)                                     INCREASE THE COMMITMENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT NO
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY
CONDITION PRECEDENT, COVENANT OR DEFAULT SHALL CONSTITUTE AN INCREASE IN THE
COMMITMENT OF ANY LENDER);

 

(II)                                  REDUCE THE PRINCIPAL AMOUNT OF ANY TERM
LOAN, OR REDUCE THE RATE OF INTEREST THEREON (OTHER THAN INTEREST PURSUANT TO
SECTION 2.06(C)), OR REDUCE ANY FEES PAYABLE HEREUNDER, OR CHANGE THE FORM OR
CURRENCY OF PAYMENT OF ANY OBLIGATION, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY (IT BEING UNDERSTOOD THAT ANY AMENDMENT OR
MODIFICATION TO THE FINANCIAL DEFINITIONS IN THIS AGREEMENT SHALL NOT CONSTITUTE
A REDUCTION IN THE RATE OF INTEREST FOR PURPOSES OF THIS CLAUSE (II));

 

(III)                               (A) CHANGE THE SCHEDULED FINAL MATURITY OF
ANY TERM LOAN, OR ANY SCHEDULED DATE OF PAYMENT OF OR THE INSTALLMENT OTHERWISE
DUE ON THE PRINCIPAL AMOUNT OF ANY TERM LOAN UNDER SECTION 2.09, (B) POSTPONE
THE DATE FOR PAYMENT OF ANY INTEREST OR FEES PAYABLE HEREUNDER, (C) CHANGE THE
AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT (OTHER THAN WAIVER OF ANY INCREASE
IN THE INTEREST RATE PURSUANT TO SECTION 2.06(C)), OR (D) POSTPONE THE SCHEDULED
DATE OF EXPIRATION OF ANY COMMITMENT BEYOND THE TERM LOAN MATURITY DATE, IN ANY
CASE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

 

(IV)                              INCREASE THE MAXIMUM DURATION OF INTEREST
PERIODS HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY;

 

(V)                                 PERMIT THE ASSIGNMENT OR DELEGATION BY
BORROWERS OF ANY OF THEIR RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER;

 

(VI)                              RELEASE HOLDINGS OR ALL OR SUBSTANTIALLY ALL
OF THE SUBSIDIARY GUARANTORS FROM THEIR GUARANTEE, OR LIMIT THEIR LIABILITY IN
RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(VII)                           RELEASE ALL OR A SUBSTANTIAL PORTION OF THE
COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS OR ALTER THE RELATIVE
PRIORITIES OF THE OBLIGATIONS ENTITLED TO THE LIENS OF THE SECURITY DOCUMENTS,
IN EACH CASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

 

(VIII)                        CHANGE SECTION 2.14(B), (C) OR (D) IN A MANNER
THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS OR SETOFFS REQUIRED THEREBY OR
ANY OTHER PROVISION IN A MANNER THAT WOULD ALTER THE PRO RATA ALLOCATION AMONG
THE LENDERS OF TERM LOAN DISBURSEMENTS, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY;

 

(IX)                                CHANGE ANY PROVISION OF THIS
SECTION 10.02(B) OR SECTION 10.02(C), WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY;

 

(X)                                   CHANGE THE PERCENTAGE SET FORTH IN THE
DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT
(INCLUDING THIS SECTION) SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED
TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR
GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OTHER
THAN TO INCREASE SUCH PERCENTAGE OR NUMBER OR TO

 

97

--------------------------------------------------------------------------------


 

GIVE ANY ADDITIONAL LENDER OR GROUP OF LENDERS SUCH RIGHT TO WAIVE, AMEND OR
MODIFY OR MAKE ANY SUCH DETERMINATION OR GRANT ANY SUCH CONSENT; OR

 

(XI)                                CHANGE OR WAIVE ANY PROVISION OF ARTICLE IX
AS THE SAME APPLIES TO ANY AGENT, OR ANY OTHER PROVISION HEREOF AS THE SAME
APPLIES TO THE RIGHTS OR OBLIGATIONS OF ANY AGENT, IN EACH CASE WITHOUT THE
WRITTEN CONSENT OF SUCH AGENT;

 

provided, further, that

 

(1)                                  ANY WAIVER, AMENDMENT OR MODIFICATION PRIOR
TO THE COMPLETION OF THE PRIMARY SYNDICATION OF THE COMMITMENTS AND TERM LOANS
(AS DETERMINED BY THE ARRANGER) MAY NOT BE EFFECTED WITHOUT THE WRITTEN CONSENT
OF THE ARRANGER; AND

 

(2)                                  ANY WAIVER, AMENDMENT OR MODIFICATION OF
THE INTERCREDITOR AGREEMENT (AND ANY RELATED DEFINITIONS) MAY BE EFFECTED
WITHOUT THE CONSENT OF ANY LOAN PARTY, SO LONG AS SUCH AMENDMENT, WAIVER OR
MODIFICATION DOES NOT IMPOSE ANY ADDITIONAL DUTIES OR OBLIGATIONS ON THE LOAN
PARTIES OR ALTER OR IMPAIR ANY RIGHT OF ANY LOAN PARTY UNDER THE LOAN DOCUMENTS.

 


(C)                                  DISSENTING LENDERS.  IF, IN CONNECTION WITH
ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION OF THE PROVISIONS OF THIS
AGREEMENT AS CONTEMPLATED BY SECTION 10.02(B), THE CONSENT OF THE REQUIRED
LENDERS IS OBTAINED BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE
CONSENT IS REQUIRED IS NOT OBTAINED, THEN BORROWERS SHALL HAVE THE RIGHT TO
REPLACE ALL, BUT NOT LESS THAN ALL, OF SUCH NON-CONSENTING LENDER OR LENDERS (SO
LONG AS ALL NON-CONSENTING LENDERS ARE SO REPLACED) WITH ONE OR MORE PERSONS
PURSUANT TO SECTION 2.16 SO LONG AS AT THE TIME OF SUCH REPLACEMENT EACH SUCH
NEW LENDER CONSENTS TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION;
PROVIDED, HOWEVER, THAT BORROWERS SHALL NOT HAVE THE RIGHT TO REPLACE A LENDER
SOLELY AS A RESULT OF THE EXERCISE OF SUCH LENDER’S RIGHTS (AND THE WITHHOLDING
OF ANY REQUIRED CONSENT BY SUCH LENDER) PURSUANT TO PARAGRAPH (III) OF
SECTION 10.02(B); PROVIDED FURTHER THAT EACH REPLACED LENDER RECEIVES PAYMENT IN
FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN MADE BY IT AND ALL
OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER THIS AGREEMENT.


 


SECTION 10.03  EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)                                  COSTS AND EXPENSES.  THE LOAN PARTIES
AGREE, JOINTLY AND SEVERALLY, TO PAY ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING BUT NOT LIMITED TO EXPENSES INCURRED IN CONNECTION WITH DUE DILIGENCE
AND TRAVEL, COURIER, REPRODUCTION, PRINTING AND DELIVERY EXPENSES) INCURRED BY
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AND THE PREPARATION,
EXECUTION AND DELIVERY, AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, OR IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS, ENFORCEMENT
COSTS, WORK-OUT COSTS, DOCUMENTARY TAXES OR WAIVERS OF THE PROVISIONS HEREOF OR
THEREOF (WHETHER OR NOT THE TRANSACTIONS HEREBY OR THEREBY CONTEMPLATED SHALL BE
CONSUMMATED) OR INCURRED BY THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT OR
ANY LENDER IN CONNECTION WITH THE WORK-OUT, ENFORCEMENT OR PROTECTION OF ITS
RIGHTS IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN
CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE

 

98

--------------------------------------------------------------------------------


 


AGENT AND THE COLLATERAL AGENT, AND, IN CONNECTION WITH ANY SUCH ENFORCEMENT OR
PROTECTION, OR WORK-OUT, THE FEES, CHARGES AND DISBURSEMENTS OF ANY OTHER
COUNSEL FOR THE AGENTS OR ANY LENDER.


 


(B)                                 INDEMNIFICATION.  THE LOAN PARTIES AGREE,
JOINTLY AND SEVERALLY, TO INDEMNIFY THE AGENTS, EACH LENDER, EACH AFFILIATE OF
ANY OF THE FOREGOING PERSONS AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
TRUSTEES, EMPLOYEES AND AGENTS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS FROM, ALL REASONABLE OUT-OF-POCKET
COSTS AND ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING REASONABLE COUNSEL FEES, CHARGES, EXPENSES AND DISBURSEMENTS, INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH,
OR AS A RESULT OF (I) THE TRANSACTIONS, (II) ANY ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE LOANS, (III) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A PARTY
THERETO, OR (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIALS, ON, UNDER OR FROM ANY PROPERTY OWNED, LEASED OR
OPERATED BY ANY COMPANY, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO ANY
COMPANY; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH
OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)                                  REIMBURSEMENT BY LENDERS.  TO THE EXTENT
THAT A BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE AGENTS
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION 10.03, EACH LENDER SEVERALLY AGREES
TO PAY TO THE AGENTS, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME
THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST ANY OF THE AGENTS IN ITS CAPACITY AS SUCH.  FOR PURPOSES
HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF
THE SUM OF THE TOTAL REVOLVING EXPOSURE AND UNUSED COMMITMENTS AT THE TIME.


 


(D)                                 WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, NO LOAN PARTY
SHALL ASSERT, AND EACH LOAN PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY TERM LOAN OR THE USE OF THE PROCEEDS THEREOF.  NO
INDEMNITEE REFERRED TO IN PARAGRAPH (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


(E)                                  THE PROVISIONS OF THIS SECTION 10.03 SHALL
REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF
THE TERM OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF ANY OF THE LOANS, THE EXPIRATION OF THE COMMITMENTS,
THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE AGENTS
OR ANY

 

99

--------------------------------------------------------------------------------


 


LENDER.  ALL AMOUNTS DUE UNDER THIS SECTION 10.03 SHALL BE PAYABLE ON WRITTEN
DEMAND THEREFOR ACCOMPANIED BY REASONABLE DOCUMENTATION WITH RESPECT TO ANY
REIMBURSEMENT, INDEMNIFICATION OR OTHER AMOUNT REQUESTED.


 


SECTION 10.04  SUCCESSORS AND ASSIGNS.


 


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT BORROWERS MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF THEIR RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN
ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS
SECTION 10.04, (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH (D) OF THIS SECTION 10.04 OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A
SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF PARAGRAPH (F) OF THIS
SECTION (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY BORROWERS OR ANY
LENDER SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS
TO THE EXTENT PROVIDED IN PARAGRAPH (D) OF THIS SECTION AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE OTHER INDEMNITEES) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE TERM LOANS AT THE TIME OWING TO IT); PROVIDED THAT


 

(I)                                     EXCEPT IN THE CASE OF ANY ASSIGNMENT
MADE IN CONNECTION WITH THE PRIMARY SYNDICATION OF THE COMMITMENT AND TERM LOANS
BY THE ARRANGER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT AND THE TERM LOANS AT THE TIME OWING TO IT OR IN THE CASE OF
AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND WITH
RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS
PURPOSE INCLUDES TERM LOANS OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE
COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE TERM
LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF
THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE
ASSIGNMENT AND ACCEPTANCE, AS OF THE TRADE DATE) SHALL NOT BE LESS THAN $1.0
MILLION, IN THE CASE OF ANY ASSIGNMENT IN RESPECT OF TERM LOANS AND/OR TERM LOAN
COMMITMENTS, UNLESS EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO DEFAULT
HAS OCCURRED AND IS CONTINUING, BORROWERS OTHERWISE CONSENT (EACH SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD OR DELAYED);

 

(II)                                  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE TERM LOAN OR THE COMMITMENT
ASSIGNED; AND

 

100

--------------------------------------------------------------------------------


 

(III)                               THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500, AND THE ELIGIBLE ASSIGNEE, IF
IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE AND SUCH TAX FORMS OR INFORMATION DESCRIBED IN
SECTION 4.01(Q) AS THE ADMINISTRATIVE AGENT SHALL REQUEST.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

 


(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF BORROWERS, SHALL MAINTAIN AT ONE OF ITS
OFFICES IN STAMFORD, CONNECTICUT A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE TERM LOANS
OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR, AND BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY
TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS
HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING
NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY
BORROWERS, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND ANY LENDER (WITH
RESPECT TO ITS OWN INTEREST ONLY), AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


 


(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, BORROWERS OR THE ADMINISTRATIVE AGENT,
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR BORROWERS OR
ANY OF BORROWERS’ AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR
A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE TERM LOANS OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents;

 

101

--------------------------------------------------------------------------------


 

provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of the first
proviso to Section 10.02(b) that affects such Participant.  Subject to
paragraph (e) of this Section, Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.15 (subject to the
requirements of those Sections) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 


(E)                                  LIMITATIONS ON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS
2.12, 2.13 AND 2.15 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH BORROWERS’ PRIOR
WRITTEN CONSENT.


 


(F)                                    CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE
OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.  IN THE CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS,
SUCH LENDER MAY, WITHOUT THE CONSENT OF BORROWERS OR THE ADMINISTRATIVE AGENT,
COLLATERALLY ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT, INCLUDING THE TERM LOANS AND NOTES OR ANY OTHER INSTRUMENT EVIDENCING
ITS RIGHTS AS A LENDER UNDER THIS AGREEMENT, TO ANY HOLDER OF, TRUSTEE FOR, OR
ANY OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED,
BY SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES.


 


SECTION 10.05  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS
AND IN THE CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY TERM LOANS,
REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF
AND NOTWITHSTANDING THAT THE AGENTS OR ANY LENDER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY
CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS
LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY TERM LOAN OR ANY FEE OR
ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID AND SO
LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.12, 2.13, 2.15 AND ARTICLE X SHALL SURVIVE AND REMAIN IN FULL FORCE
AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF THE TERM LOANS, THE EXPIRATION OR TERMINATION THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 10.06  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION.


 


(A)                                  COUNTERPARTS; INTEGRATION; EFFECTIVENESS. 
THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO
IN DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL
OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.

 

102

--------------------------------------------------------------------------------


 


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE FEE LETTER, CONSTITUTE THE
ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS
AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE
ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF
THE OTHER PARTIES HERETO AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS AGREEMENT.


 


(B)                                 ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE REQUIREMENT OF LAW, INCLUDING THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE
ELECTRONIC SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON
THE UNIFORM ELECTRONIC TRANSACTIONS ACT.


 


SECTION 10.07  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 10.08  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES ARE HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL, BUT EXCLUDING TRUST ACCOUNTS) AT ANY TIME HELD AND OTHER
OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT
OR THE ACCOUNT OF BORROWERS AGAINST ANY OF AND ALL THE OBLIGATIONS OF BORROWERS
NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE
OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT
AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER
THIS SECTION 10.08 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER
RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.


 


SECTION 10.09  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.


 


(B)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN

 

103

--------------------------------------------------------------------------------


 


ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(C)                                  WAIVER OF VENUE.  EACH LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
SECTION 10.09(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


 


SECTION 10.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


 


SECTION 10.11  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 10.12  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL
PURSUANT TO THE TERMS HEREOF), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY
ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT,
(E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES

 

104

--------------------------------------------------------------------------------


 


HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER,
(F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION 10.12, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO A BORROWER AND ITS
OBLIGATIONS, (G) WITH THE CONSENT OF BORROWERS OR (H) TO THE EXTENT SUCH
INFORMATION (I) IS PUBLICLY AVAILABLE AT THE TIME OF DISCLOSURE OR BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 10.12 OR
(II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY
LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN BORROWERS OR ANY
SUBSIDIARY.  FOR THE PURPOSES OF THIS SECTION 10.12, “INFORMATION” MEANS ALL
INFORMATION RECEIVED FROM BORROWERS OR ANY SUBSIDIARY RELATING TO BORROWERS OR
ANY SUBSIDIARY OR ITS BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS
AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS
PRIOR TO DISCLOSURE BY BORROWERS OR ANY SUBSIDIARY; PROVIDED THAT, IN THE CASE
OF INFORMATION RECEIVED FROM A BORROWER OR ANY SUBSIDIARY AFTER THE DATE HEREOF,
SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS CONFIDENTIAL. 
ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED
IN THIS SECTION 10.12 SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION
TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREIN OR IN ANY OTHER WRITTEN OR ORAL UNDERSTANDING OR AGREEMENT TO WHICH THE
PARTIES HERETO ARE PARTIES OR BY WHICH THEY ARE BOUND, THE PARTIES ACKNOWLEDGE
AND AGREE THAT (I) ANY OBLIGATIONS OF CONFIDENTIALITY CONTAINED HEREIN AND
THEREIN DO NOT APPLY AND HAVE NOT APPLIED FROM THE COMMENCEMENT OF DISCUSSIONS
BETWEEN THE PARTIES TO THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS
(AND ANY RELATED TRANSACTIONS OR ARRANGEMENTS), AND (II) EACH PARTY (AND EACH OF
ITS EMPLOYEES, REPRESENTATIVES, OR OTHER AGENTS) MAY DISCLOSE TO ANY AND ALL
PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF
THE TRANSACTIONS AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO SUCH PARTY RELATING TO SUCH TAX TREATMENT AND TAX
STRUCTURE, ALL WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011-4;
PROVIDED, HOWEVER, THAT EACH PARTY RECOGNIZES THAT THE PRIVILEGE EACH HAS TO
MAINTAIN, IN ITS SOLE DISCRETION, THE CONFIDENTIALITY OF A COMMUNICATION
RELATING TO THE TRANSACTION, INCLUDING A CONFIDENTIAL COMMUNICATION WITH ITS
ATTORNEY OR A CONFIDENTIAL COMMUNICATION WITH A FEDERALLY AUTHORIZED TAX
PRACTITIONER UNDER SECTION 7525 OF THE CODE, IS NOT INTENDED TO BE AFFECTED BY
THE FOREGOING.


 


SECTION 10.13  USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE ACT
(AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER) HEREBY NOTIFIES BORROWERS THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES BORROWERS, WHICH INFORMATION INCLUDES THE NAME,
ADDRESS AND TAX IDENTIFICATION NUMBER OF BORROWERS AND OTHER INFORMATION
REGARDING BORROWERS THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, TO IDENTIFY BORROWERS IN ACCORDANCE WITH THE ACT.  THIS NOTICE IS
GIVEN IN ACCORDANCE WITH THE REQUIREMENTS OF THE ACT AND IS EFFECTIVE AS TO THE
LENDERS AND THE ADMINISTRATIVE AGENT.


 


SECTION 10.14  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY TERM LOAN, TOGETHER
WITH ALL FEES,

 

105

--------------------------------------------------------------------------------


 


CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH TERM LOAN UNDER
APPLICABLE REQUIREMENTS OF LAW (COLLECTIVELY, THE “CHARGES”), SHALL EXCEED THE
MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH TERM LOAN IN ACCORDANCE
WITH APPLICABLE REQUIREMENTS OF LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF
SUCH TERM LOAN HEREUNDER, TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF,
SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND
CHARGES THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF SUCH TERM LOAN BUT WERE NOT
PAYABLE AS A RESULT OF THE OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE
INTEREST AND CHARGES PAYABLE TO SUCH LENDER IN RESPECT OF OTHER TERM LOANS OR
PERIODS SHALL BE INCREASED (BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH
CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE
RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 10.15  LENDER ADDENDUM.  EACH LENDER TO BECOME A PARTY TO THIS AGREEMENT
ON THE DATE HEREOF SHALL DO SO BY DELIVERING TO THE ADMINISTRATIVE AGENT A
LENDER ADDENDUM DULY EXECUTED BY SUCH LENDER, BORROWERS AND THE ADMINISTRATIVE
AGENT.


 

[Signature Pages Follow]

 

106

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

D 56, INC., as a Borrower

 

 

 

 

 

 

By:

/s/ Susan E. Engel

 

Name:

Susan E. Engel

 

Title:

Chairwoman & Chief Executive Officer

 

 

 

 

 

 

 

DEPARTMENT 56 RETAIL, INC., as a Borrower

 

 

 

 

 

 

By:

/s/ Susan E. Engel

 

Name:

Susan E. Engel

 

Title:

President

 

 

 

 

 

 

 

TIME TO CELEBRATE, INC., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Susan E. Engel

 

Name:

Susan E. Engel

 

Title:

Chairwoman & Chief Executive Officer

 

 

 

 

 

 

 

LENOX, INCORPORATED, as a Borrower

 

 

 

 

 

 

 

By:

/s/ James G. Berwick

 

Name:

James G. Berwick

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

DEPARTMENT 56, INC., as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Susan E. Engel

 

Name:

Susan E. Engel

 

Title:

Chairwoman & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

DEPARTMENT 56 SALES, INC.

 

 

 

 

By:

/s/ Susan E. Engel

 

Name:

Susan E. Engel

 

Title:

Chairwoman

 

 

 

 

 

 

 

CAN 56, INC.

 

 

 

 

 

 

 

By:

/s/ Susan E. Engel

 

Name:

Susan E. Engel

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

FL 56 INTERMEDIATE CORP.

 

 

 

 

 

 

 

By:

/s/ Susan E. Engel

 

Name:

Susan E. Engel

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

DID, INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Edward Paolella

 

Name:

Edward Paolella

 

Title:

Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC,

 

as Arranger and Syndication Agent

 

 

 

 

 

By:

       /s/ John C. Crockett

 

 

 

Name:

John C. Crockett

 

 

Title:

Director

 

 

 

 

 

By:

       /s/ David A. Juge

 

 

 

Name:

David A. Juge

 

 

Title:

Managing Director

 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

       /s/ Wilfred V. Saint

 

 

 

Name:

Wilfred V. Saint

 

 

Title:

Director

 

 

 

Banking Products
Services, US

 

 

 

 

 

By:

       /s/ Satioz Sikka

 

 

 

Name:

Satioz Sikka

 

 

Title:

Associate Director

 

 

 

Banking Products
Services, US

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, LLC,

 

as Documentation Agent

 

 

 

By:

       /s/ Sanat Amladi

 

 

 

Name:

Sanat Amladi

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

Annex I

 

Amortization Table

 

Date

 

Term Loan
Amount

 

March 31, 2006

 

$

2,500,000

 

June 30, 2006

 

$

2,500,000

 

September 30, 2006

 

$

2,500,000

 

December 31, 2006

 

$

2,500,000

 

March 31, 2007

 

$

2,500,000

 

June 30, 2007

 

$

2,500,000

 

September 30, 2007

 

$

2,500,000

 

December 31, 2007

 

$

2,500,000

 

March 31, 2008

 

$

2,500,000

 

June 30, 2008

 

$

2,500,000

 

September 30, 2008

 

$

2,500,000

 

December 31, 2008

 

$

2,500,000

 

March 31, 2009

 

$

2,500,000

 

June 30, 2009

 

$

2,500,000

 

September 30, 2009

 

$

2,500,000

 

December 31, 2009

 

$

2,500,000

 

March 31, 2010

 

$

2,500,000

 

June 30, 2010

 

$

2,500,000

 

September 30, 2010

 

$

2,500,000

 

December 31, 2010

 

$

2,500,000

 

March 31, 2011

 

$

2,500,000

 

June 30, 2011

 

$

2,500,000

 

Term Loan Maturity Date

 

$

45,000,000

 

 

--------------------------------------------------------------------------------